Exhibit 10.1

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of July 12, 2012,

 

among

 

CHRISTOPHER & BANKS CORPORATION,

 

as the Lead Borrower

 

For

 

The Borrowers Named Herein,

 

The Guarantors from time to time party hereto, and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

Article I

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

 

1.01

Defined Terms

1

 

 

 

 

 

1.02

Other Interpretive Provisions

46

 

 

 

 

 

1.03

Accounting Terms

47

 

 

 

 

 

1.04

Rounding

48

 

 

 

 

 

1.05

Times of Day

48

 

 

 

 

 

1.06

Letter of Credit Amounts

48

 

 

 

 

 

1.07

Currency Equivalents Generally

48

 

 

 

Article II

THE COMMITMENT AND CREDIT EXTENSIONS

48

 

 

 

 

2.01

Loans; Reserves

48

 

 

 

 

 

2.02

Borrowings, Conversions and Continuations of Loans

49

 

 

 

 

 

2.03

Letters of Credit

51

 

 

 

 

 

2.04

Prepayments

58

 

 

 

 

 

2.05

Termination or Reduction of the Commitment

59

 

 

 

 

 

2.06

Repayment of Loans

59

 

 

 

 

 

2.07

Interest

59

 

 

 

 

 

2.08

Fees

60

 

 

 

 

 

2.09

Computation of Interest and Fees

60

 

 

 

 

 

2.10

Evidence of Debt

60

 

 

 

 

 

2.11

Payments Generally

61

 

 

 

Article III

TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER

62

 

 

 

 

3.01

Taxes

62

 

 

 

 

 

3.02

Illegality

63

 

 

 

 

 

3.03

Inability to Determine Rates

63

 

i

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

 

3.04

Increased Costs; Reserves on LIBO Rate Loans

63

 

 

 

 

 

3.05

Compensation for Losses

65

 

 

 

 

 

3.06

Mitigation Obligations; Replacement of Lender

65

 

 

 

 

 

3.07

Survival

66

 

 

 

 

3.08

Designation of Lead Borrower as Borrowers’ Agent

66

 

 

 

Article IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

66

 

 

 

 

4.01

Conditions of Initial Credit Extension

66

 

 

 

 

 

4.02

Conditions to all Credit Extensions

69

 

 

 

Article V

REPRESENTATIONS AND WARRANTIES

70

 

 

 

 

5.01

Existence, Qualification and Power

70

 

 

 

 

 

5.02

Authorization; No Contravention

70

 

 

 

 

 

5.03

Governmental Authorization; Other Consents

71

 

 

 

 

 

5.04

Binding Effect

71

 

 

 

 

 

5.05

Financial Statements; No Material Adverse Effect

71

 

 

 

 

 

5.06

Litigation

72

 

 

 

 

 

5.07

No Default

72

 

 

 

 

 

5.08

Ownership of Property; Liens

72

 

 

 

 

 

5.09

Environmental Compliance

73

 

 

 

 

 

5.10

Insurance

74

 

 

 

 

 

5.11

Taxes

74

 

 

 

 

 

5.12

ERISA Compliance

74

 

 

 

 

 

5.13

Subsidiaries; Equity Interests

75

 

 

 

 

 

5.14

Margin Regulations; Investment Company Act

75

 

 

 

 

 

5.15

Disclosure

76

 

 

 

 

 

5.16

Compliance with Laws

76

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

 

5.17

Intellectual Property; Licenses, Etc.

76

 

 

 

 

 

5.18

Labor Matters

76

 

 

 

 

 

5.19

Security Documents

77

 

 

 

 

 

5.20

Solvency

78

 

 

 

 

 

5.21

Deposit Accounts; Credit Card Arrangements

78

 

 

 

 

 

5.22

Brokers

78

 

 

 

 

 

5.23

Customer and Trade Relations

78

 

 

 

 

 

5.24

Material Contracts

78

 

 

 

 

 

5.25

Casualty

78

 

 

 

Article VI

AFFIRMATIVE COVENANTS

79

 

 

 

 

6.01

Financial Statements

79

 

 

 

 

 

6.02

Certificates; Other Information

80

 

 

 

 

 

6.03

Notices

82

 

 

 

 

 

6.04

Payment of Obligations

83

 

 

 

 

 

6.05

Preservation of Existence, Etc.

83

 

 

 

 

 

6.06

Maintenance of Properties

83

 

 

 

 

 

6.07

Maintenance of Insurance

83

 

 

 

 

 

6.08

Compliance with Laws

85

 

 

 

 

 

6.09

Books and Records; Accountants

85

 

 

 

 

 

6.10

Inspection Rights

85

 

 

 

 

 

6.11

Use of Proceeds

87

 

 

 

 

 

6.12

Additional Loan Parties

87

 

 

 

 

 

6.13

Cash Management

88

 

 

 

 

 

6.14

Information Regarding the Collateral

90

 

 

 

 

 

6.15

Physical Inventories

90

 

iii

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

 

6.16

Environmental Laws

91

 

 

 

 

 

6.17

Further Assurances

91

 

 

 

 

 

6.18

Compliance with Terms of Leaseholds

92

 

 

 

 

 

6.19

Material Contracts

92

 

 

 

 

 

6.20

Credit Card Processors

92

 

 

 

Article VII

NEGATIVE COVENANTS

93

 

 

 

 

7.01

Liens

93

 

 

 

 

 

7.02

Investments

93

 

 

 

 

 

7.03

Indebtedness; Disqualified Stock

93

 

 

 

 

 

7.04

Fundamental Changes

93

 

 

 

 

 

7.05

Dispositions

94

 

 

 

 

 

7.06

Restricted Payments

94

 

 

 

 

 

7.07

Prepayments of Indebtedness

94

 

 

 

 

 

7.08

Change in Nature of Business

94

 

 

 

 

 

7.09

Transactions with Affiliates

95

 

 

 

 

 

7.10

Burdensome Agreements

95

 

 

 

 

 

7.11

Use of Proceeds

95

 

 

 

 

 

7.12

Amendment of Material Documents

95

 

 

 

 

 

7.13

Fiscal Year

96

 

 

 

 

 

7.14

Deposit Accounts; Credit Card Processors

96

 

 

 

 

 

7.15

Financial Covenant

96

 

 

 

Article VIII

EVENTS OF DEFAULT AND REMEDIES

96

 

 

 

 

8.01

Events of Default

96

 

 

 

 

 

8.02

Remedies Upon Event of Default

98

 

 

 

 

 

8.03

Application of Funds

99

 

iv

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

Article IX

MISCELLANEOUS

100

 

 

 

 

9.01

Amendments, Etc.

100

 

 

 

 

 

9.02

Notices; Effectiveness; Electronic Communications

101

 

 

 

 

 

9.03

No Waiver; Cumulative Remedies

102

 

 

 

 

 

9.04

Expenses; Indemnity; Damage Waiver

102

 

 

 

 

 

9.05

Payments Set Aside

103

 

 

 

 

 

9.06

Successors and Assigns

104

 

 

 

 

 

9.07

Treatment of Certain Information; Confidentiality

106

 

 

 

 

 

9.08

Right of Setoff

106

 

 

 

 

 

9.09

Interest Rate Limitation

107

 

 

 

 

 

9.10

Counterparts; Integration; Effectiveness

107

 

 

 

 

 

9.11

Survival

107

 

 

 

 

 

9.12

Severability

108

 

 

 

 

 

9.13

Governing Law; Jurisdiction; Etc.

108

 

 

 

 

 

9.14

Waiver of Jury Trial

109

 

 

 

 

 

9.15

No Advisory or Fiduciary Responsibility

109

 

 

 

 

 

9.16

USA PATRIOT Act Notice

110

 

 

 

 

 

9.17

Foreign Asset Control Regulations

110

 

 

 

 

 

9.18

Time of the Essence

111

 

 

 

 

 

9.19

Publicity

111

 

 

 

 

 

9.20

Additional Waivers

111

 

 

 

 

 

9.21

No Strict Construction

113

 

 

 

 

 

9.22

Attachments

113

 

 

 

 

 

9.23

Amendment and Restatement

113

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

1.01

 

Borrowers

1.03

 

Existing Letters of Credit

5.01

 

Loan Parties Organizational Information

5.05

 

Supplement to Interim Financial Statements

5.06

 

Litigation

5.08(b)(1)

 

Owned Real Estate

5.08(b)(2)

 

Leased Real Estate

5.09

 

Environmental Matters

5.10

 

Insurance

5.13

 

Subsidiaries; Other Equity Investments

5.17

 

Intellectual Property Matters

5.18

 

Collective Bargaining Agreements

5.21(a)

 

DDAs

5.21(b)

 

Credit Card Arrangements

5.24

 

Material Contracts

6.02

 

Financial and Collateral Reporting

7.01

 

Existing Liens

7.02

 

Existing Investments

7.03

 

Existing Indebtedness

7.09

 

Affiliate Transactions

9.02

 

Lender’s Office; Certain Addresses for Notices

 

EXHIBITS

 

 

 

 

 

 

 

Form of

 

 

 

A

 

Committed Loan Notice

B

 

Note

C

 

Compliance Certificate

D

 

Assignment and Assumption

E

 

Borrowing Base Certificate

F

 

Credit Card Notification

G

 

DDA Notification

 

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of July 12, 2012, among CHRISTOPHER & BANKS CORPORATION, a Delaware
corporation (the “Lead Borrower”), the Persons named on Schedule 1.01 hereto
(collectively, the “Borrowers”), the Persons from time to time party hereto as
Guarantors (collectively, the “Guarantors”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Lender and as L/C Issuer.

 

The Borrowers and the Lender are party to that certain Amended and Restated
Credit and Security Agreement dated as of November 4, 2005 (as amended, modified
and supplemented from time to time prior to the date hereof, the “Existing
Credit Agreement”).

 

The Borrowers have requested that the Lender agree to amend and restate the
Existing Credit Agreement as set forth herein, and the Lender is willing to do
so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Default or Event of Default, or (ii) the failure of the
Borrowers to maintain Availability at least equal to the greater of (a) thirty
percent (30%) of the Loan Cap, or (b) $10,000,000.  For purposes of this
Agreement, the occurrence of an Accelerated Borrowing Base Delivery Event shall
be deemed continuing at the Lender’s option (i) so long as such Default or Event
of Default has not been waived, and/or (ii) if the Accelerated Borrowing Base
Delivery Event arises as a result of the Borrowers’ failure to achieve
Availability as required hereunder, until Availability has exceeded the greater
of (x) thirty percent (30%) of the Loan Cap, or (y) $10,000,000 for sixty (60)
consecutive calendar days, in which case an Accelerated Borrowing Base Delivery
Event shall no longer be deemed to be continuing for purposes of this Agreement;
provided, that in the discretion of the Lender an Accelerated Borrowing Base
Delivery Event shall be deemed continuing (even if a Default or an Event of
Default is no longer continuing and/or Availability exceeds the required amount
for such sixty (60) consecutive calendar days) at all times after an Accelerated
Borrowing Base Delivery Event has occurred and has been discontinued on two
(2) occasions in any one 12-month period after the Closing Date.  The
termination of an Accelerated Borrowing Base Delivery Event as provided herein
shall in no way limit, waive or delay the occurrence of a subsequent Accelerated
Borrowing Base Delivery Event in the event that the conditions set forth in this
definition again arise.

 

--------------------------------------------------------------------------------


 

“Acceptable Document of Title” means, with respect to any Inventory, a tangible
or electronic negotiable bill of lading or other Document (as defined in the
UCC) that (a) is issued by a common carrier which is not an Affiliate of the
Approved Foreign Vendor or any Loan Party and which is in actual possession of
such Inventory, (b) is issued to the order of a Loan Party or, if so requested
by the Lender after the occurrence and during the continuance of a Default or
Event of Default, to the order of the Lender, (c) is not subject to any Lien
(other than in favor of the Lender), and (d) is on terms otherwise reasonably
acceptable to the Lender.

 

“ACH” means automated clearing house transfers.

 

“Accommodation Payment” as defined in Section 9.20(d).

 

“Account” means “accounts” as defined in the UCC.

 

“Acquisition” means, with respect to any Person (a) an investment in, or a
purchase of, a Controlling interest in the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of another Person or of any business unit of another Person, (c) any
merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, or (d) any acquisition of any Store locations from any
Person (but not the opening of new individual Stores), in each case in any
transaction or group of transactions which are part of a common plan.

 

“Act” shall have the meaning provided in Section 9.16.

 

“Adjusted LIBO Rate” means:

 

(a)                                  for any Interest Period with respect to any
LIBO Borrowing, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of one percent) equal to (i) the LIBO Rate for such Interest
Period multiplied by (ii) the Statutory Reserve Rate; and

 

(b)                                 for any interest rate calculation with
respect to any Base Rate Loan, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of one percent) equal to (i) the LIBO Rate for an
Interest Period commencing on the date of such calculation and ending on the
date that is thirty (30) days thereafter multiplied by (ii) the Statutory
Reserve Rate.

 

The Adjusted LIBO Rate will be adjusted automatically as of the effective date
of any change in the Statutory Reserve Rate.

 

“Adjusted Payment Conditions” means, at the time of determination with respect
to any specified transaction or payment, that (a) no Default or Event of Default
then exists or would arise as a result of entering into such transaction or the
making of such payment, (b) the specified transaction or payment shall be funded
solely with cash on hand (and not, for the avoidance of doubt, with the proceeds
of any Loans), (c) immediately after giving effect to such transaction or
payment, Pro Forma Excess Availability will be greater than $10,000,000, (d) no
Loans shall

 

2

--------------------------------------------------------------------------------


 

have been outstanding during the twelve (12) months immediately preceding the
date of such transaction or the making of such payment, and (e) no Loans are
projected to be outstanding during the twelve (12) months immediately following
the date of such transaction or the making of such payment.

 

“Adjustment Date” means the first day of each Fiscal Quarter, commencing
October 28, 2012.

 

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person,
(iii) any other Person directly or indirectly holding twenty percent (20%) or
more of any class of the Equity Interests of that Person, and (iv) any other
Person twenty percent (20%) or more of any class of whose Equity Interests is
held directly or indirectly by that Person.

 

“Agreement” means this Credit Agreement.

 

“Allocable Amount” has the meaning specified in Section 9.20(d).

 

“Applicable Margin” means:

 

(a)                                  From and after the Closing Date until the
first Adjustment Date, the percentages set forth in Level II of the pricing grid
below; and

 

(b)                                 From and after the first Adjustment Date and
on each Adjustment Date thereafter, the Applicable Margin shall be determined
from the following pricing grid based upon the Average Daily Availability for
the Fiscal Quarter immediately preceding such Adjustment Date; provided, that
notwithstanding anything to the contrary set forth herein, upon the occurrence
of an Event of Default, the Lender may immediately increase the Applicable
Margin to that set forth in Level I (even if the requirements for a different
Level have been met) and interest shall accrue at the Default Rate; provided,
further, that if any Borrowing Base Certificates are at any time restated or
otherwise revised (including as a result of an audit) or if the information set
forth in such Borrowing Base Certificates otherwise proves to be false or
incorrect such that the Applicable Margin would have been higher than was
otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such higher rate for any
applicable periods and shall be due and payable on demand.

 

Level

 

Average Daily
Availability

 

LIBOR
Margin

 

Base Rate
Margin

 

Commercial Letter
of Credit Fee

 

Standby Letter of
Credit Fee

 

I

 

< $15,000,000

 

2.50

%

1.50

%

2.00

%

2.50

%

II

 

>$15,000,000 and < $30,000,000

 

2.25

%

1.25

%

1.75

%

2.25

%

 

3

--------------------------------------------------------------------------------


 

III

 

> $30,000,000

 

2.00

%

1.00

%

1.50

%

2.00

%

 

“Appraisal Percentage” means ninety percent (90%).

 

“Appraised Value” means (a) with respect to Eligible Inventory, the appraised
orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of Eligible Inventory as set forth in the inventory stock ledger of the
Borrowers, which value shall be determined from time to time by the most recent
appraisal undertaken by an independent appraiser engaged by the Lender, and
(b) with respect to Eligible Real Estate, the fair market value of Eligible Real
Estate as set forth in the most recent appraisal of Eligible Real Estate as
determined from time to time by an independent appraiser engaged by the Lender,
which appraisal shall assume, among other things, a marketing time of not
greater than twelve (12) months or less than three (3) months; provided, that
the Appraised Value of Eligible Real Estate shall in no event exceed the maximum
amount of the Obligations at any time specified to be secured by a Mortgage
thereon.

 

“Approved Fund” means any Fund that is administered or managed by (a) the
Lender, (b) an Affiliate of the Lender, (c) an entity or an Affiliate of an
entity that administers or manages the Lender or (d) the same investment advisor
or an advisor under common control with the Lender, Affiliate or advisor, as
applicable.

 

“Approved Foreign Vendor” means a Foreign Vendor which (a) is located in any
country acceptable to the Lender in its discretion, (b) has not asserted and has
no right to assert any reclamation, repossession, diversion, stoppage in
transit, Lien or title retention rights in respect of such Inventory, and (c) if
so requested by the Lender (which request may be made by the Lender only with
respect to a Foreign Vendor from which the Loan Parties received more than ten
percent (10%) of their Inventory in the prior Fiscal Year or with respect to
which the Loan Parties have more than ten percent (10%) of their Inventory in
transit at any time), has entered into and is in full compliance with the terms
of a Foreign Vendor Agreement.

 

“Assignment and Assumption” means an assignment and assumption entered into by
the Lender and an Eligible Assignee, in substantially the form of Exhibit D or
any other form approved by the Lender.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the Fiscal Year ended January 28,
2012, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Year of the Lead Borrower
and its Subsidiaries, including the notes thereto.

 

4

--------------------------------------------------------------------------------


 

“Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.03(b)(iii).

 

“Availability” means, as of any date of determination thereof by the Lender, the
result, if a positive number, of:

 

(a)                                  the Loan Cap

 

minus

 

(b)                                 Total Outstandings.

 

In calculating Availability at any time and for any purpose under this
Agreement, the Lead Borrower shall certify to the Lender that all accounts
payable more than thirty (30) days past due and all Taxes (other than such
accounts payable and Taxes being contested in good faith not to exceed
$1,000,000 in the aggregate at any time) are being paid in the ordinary course
of the Borrowers’ business consistent with practices in effect on the Closing
Date.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Commitment pursuant to Section 2.05, and (c) the date of termination of the
commitment of the Lender to make Loans and of the obligation of the L/C Issuer
to make L/C Credit Extensions pursuant to Section 8.02.

 

“Availability Reserves” means, without duplication of any other Reserves or
items to the extent such items are otherwise addressed in calculating Appraised
Value or otherwise or are excluded through eligibility criteria, such reserves
as the Lender from time to time determines in its Permitted Discretion as being
appropriate (a) to reflect the impediments to the Lender’s ability to realize
upon the Collateral, (b) to reflect claims and liabilities that the Lender
determines will need to be satisfied in connection with the realization upon the
Collateral, (c) to reflect criteria, events, conditions, contingencies or risks
which adversely affect any component of the Borrowing Base, or the financial
performance or financial condition of any Loan Party, or (d) to reflect that a
Default or an Event of Default then exists.  Without limiting the generality of
the foregoing, Availability Reserves may include, in the Lender’s Permitted
Discretion, reserves based on: (i) rent at leased locations subject to landlords
liens, past due rent, and up to three months future rent that would be payable
to a landlord that has not executed and delivered a Collateral Access Agreement;
(ii) customs duties, and other costs to release Inventory which is being
imported into the United States; (iii) outstanding Taxes and other governmental
charges, including, without limitation, ad valorem, real estate, personal
property, sales, claims of the PBGC and other Taxes which may have priority over
the interests of the Lender in the Collateral; (iv) salaries, wages and benefits
due to employees of any Borrower; (v) fifty percent (50%) of all Customer Credit
Liabilities; (vi) Customer Deposits; (vii) reserves for reasonably anticipated
changes in the Appraised Value of Eligible Inventory between appraisals;
(viii) warehousemen’s or bailee’s charges and other Permitted Encumbrances which
may have priority over the interests of the Lender in the Collateral;
(ix) amounts due to vendors on account of consigned goods or on account of
purchase money or “floor plan financing” payables (provided, that the Lender
shall only implement Reserves pursuant to this clause (ix) after the occurrence
of a Cash Dominion

 

5

--------------------------------------------------------------------------------


 

Event); (x) Cash Management Reserves; (xi) Bank Products Reserves; (xii) Realty
Reserves; and (xiii) royalties payable in respect of licensed merchandise.

 

“Average Daily Availability” means, for any period of determination, an amount
equal to the sum of Availability for each day of such period divided by the
actual number of days in such period, as determined by the Agent, which
determination shall be conclusive absent manifest error.

 

“Bank Products” means any services of facilities provided to any Loan Party by
the Lender or any of its Affiliates (but excluding Cash Management Services)
including, without limitation, on account of (a) Swap Contracts, (b) merchant
services constituting a line of credit, (c) leasing, (d) Factored Receivables,
and (e) supply chain finance services including, without limitation, trade
payable services and supplier accounts receivable purchases.

 

“Bank Product Reserves” means such reserves as the Lender from time to time
determines in its discretion as being appropriate to reflect the liabilities and
obligations of the Loan Parties with respect to Bank Products then provided or
outstanding.

 

“Base Rate”  means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%), (b) the Adjusted LIBO Rate plus one percent
(1.00%), or (c) the rate of interest in effect for such day as publicly
announced from time to time by Wells Fargo as its “prime rate.”  The “prime
rate” is a rate set by Wells Fargo based upon various factors including Wells
Fargo’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate.  Any change in such rate announced by Wells
Fargo shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Blocked Account” has the meaning provided in Section 6.13(a)(ii).

 

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance satisfactory to the Lender,
establishing control (as defined in the UCC) of such account by the Lender and
whereby the bank maintaining such account agrees, upon receipt of notice from
the Lender following the occurrence and during the continuance of a Cash
Dominion Event, to comply only with the instructions originated by the Lender
without the further consent of any Loan Party.

 

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

 

“Borrowers” has the meaning specified in the introductory paragraph hereto.

 

6

--------------------------------------------------------------------------------


 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of LIBO Rate Loans, having the same Interest Period made by the
Lender pursuant to Section 2.01.

 

“Borrowing Base” means, at any time of calculation, an amount equal to:

 

(a)                                  the face amount of Eligible Credit Card
Receivables multiplied by the Credit Card Advance Rate;

 

plus

 

(b)                                 the Cost of Eligible Inventory, net of
Inventory Reserves, multiplied by the product of the Appraisal Percentage
multiplied by the Appraised Value of Eligible Inventory (expressed as a
percentage of Cost of Eligible Inventory) (provided that in no event shall
Eligible In-Transit Inventory included in Eligible Inventory exceed $5,000,000);

 

plus

 

(c)                                  the lesser of (i) the Real Estate Advance
Rate multiplied by the Appraised Value of Eligible Real Estate, if any, and
(ii) $5,000,000;

 

minus

 

(d)                                 the then amount of all Availability
Reserves.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit E hereto (with such changes therein as may be required by the Lender to
reflect the components of and reserves against the Borrowing Base as provided
for hereunder from time to time), executed and certified as accurate and
complete by a Responsible Officer of the Lead Borrower which shall include
appropriate exhibits, schedules, supporting documentation, and additional
reports as reasonably requested by the Lender.

 

“Business” means designing, sourcing, marketing and selling women’s apparel,
accessories, personal care products and fragrances.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lender’s Office is located and, if such day
relates to any LIBO Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank market.

 

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows

 

7

--------------------------------------------------------------------------------


 

of such Person for such period, in each case prepared in accordance with GAAP,
and (b) Capital Lease Obligations incurred by a Person during such period.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Loan Parties with Wells Fargo, and in the name of the Lender
(or as the Lender shall otherwise direct), and under the sole and exclusive
dominion and control of the Lender, in which deposits are required to be made in
accordance with Section 2.03(f) or 8.02(c).

 

“Cash Collateralize” has the meaning specified in Section 2.03(f).  Derivatives
of such term have corresponding meanings.

 

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Default or Event of Default, or (ii) the failure of the Borrowers to maintain
Availability at least equal to the greater of (a) $10,000,000, or (b) thirty
percent (30%) of the Loan Cap.  For purposes of this Agreement, the occurrence
of a Cash Dominion Event shall be deemed continuing at the Lender’s option
(i) so long as such Default or Event of Default has not been waived, and/or
(ii) if the Cash Dominion Event arises as a result of the Borrowers’ failure to
achieve Availability as required hereunder, until Availability has exceeded the
greater of (x) $10,000,000, or (y) thirty percent (30%) of the Loan Cap for
sixty (60) consecutive calendar days, in which case a Cash Dominion Event shall
no longer be deemed to be continuing for purposes of this Agreement; provided,
that a Cash Dominion Event shall be deemed continuing (even if a Default or an
Event of Default is no longer continuing and/or Availability exceeds the
required amount for sixty (60) consecutive calendar days) at all times after a
Cash Dominion Event has occurred and been discontinued on three
(3) occasion(s) after the Closing Date. The termination of a Cash Dominion Event
as provided herein shall in no way limit, waive or delay the occurrence of a
subsequent Cash Dominion Event in the event that the conditions set forth in
this definition again arise.

 

“Cash Management Reserves” means such reserves as the Lender, from time to time,
determines in its Permitted Discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding.

 

“Cash Management Services” means any cash management services or facilities
provided to any Loan Party by the Lender or any of its Affiliates, including,
without limitation: (a) ACH transactions, (b) controlled disbursement services,
treasury, depository, overdraft, and electronic funds transfer services,
(c) credit or debit cards, (d) credit card processing services, and (e) purchase
cards.

 

8

--------------------------------------------------------------------------------


 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, for the purposes of this Agreement: (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent, or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of forty percent (40%) or more of the
Equity Interests of the Lead Borrower entitled to vote for members of the board
of directors or equivalent governing body of the Lead Borrower on a
fully-diluted basis (and taking into account all such Equity Interests that such
“person” or “group” has the right to acquire pursuant to any option right); or

 

(b)                                 during any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Lead Borrower cease to be composed of individuals (i) who
were members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or

 

9

--------------------------------------------------------------------------------


 

nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors); or

 

(c)                                  any Person or two or more Persons acting in
concert shall have acquired by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation thereof, will result in its or
their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Lead Borrower, or
control over the Equity Interests of the Lead Borrower entitled to vote for
members of the board of directors or equivalent governing body of the Lead
Borrower on a fully-diluted basis (and taking into account all such securities
that such Person or Persons have the right to acquire pursuant to any option
right) representing forty percent (40%) or more of the combined voting power of
such securities; or

 

(d)                                 any “change in control” or “sale” or
“disposition” or similar event as defined in any Organization Document of any
Loan Party; or

 

(e)                                  the Lead Borrower fails at any time to own,
directly or indirectly, one hundred percent (100%) of the Equity Interests of
each other Loan Party free and clear of all Liens (other than the Liens in favor
of the Lender), except where such failure is as a result of a transaction
permitted by the Loan Documents.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 9.01.

 

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

 

“Collateral” means any and all “Collateral” or “Mortgaged Property” as defined
in any applicable Security Document and all other property that is or is
intended under the terms of the Security Documents to be subject to Liens in
favor of the Lender.

 

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Lender executed by (a) a bailee or other Person in
possession of Collateral, and (b) any landlord of Real Estate leased by any Loan
Party, other than Stores, pursuant to which such Person (i) acknowledges the
Lender’s Lien on the Collateral, (ii) releases or subordinates such Person’s
Liens in the Collateral held by such Person or located on such Real Estate,
(iii) provides the Lender with access to the Collateral held by such bailee or
other Person or located in or on such Real Estate, (iv) as to any landlord,
provides the Lender with a reasonable time to sell and dispose of the Collateral
from such Real Estate, and (v) makes such other agreements with the Lender as
the Lender may reasonably require.

 

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Loan Party in the ordinary course of
business of such Loan Party.

 

10

--------------------------------------------------------------------------------


 

“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by the L/C Issuer.

 

“Commitment” means, the Obligation of the Lender to (a) make Loans to the
Borrowers pursuant to Section 2.01 and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed $50,000,000, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of LIBO Rate Loans,
pursuant to Section 2.02, which, if in writing, shall be substantially in the
form of Exhibit A.

 

“Competitor” means a Person, other than a Loan Party, who directly provides
products or services that are the same or substantially similar to the products
or services provided by, and that constitute a material part of the business of,
the Loan Parties taken as a whole.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Concentration Account” has the meaning provided in Section 6.13(c).

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Lead Borrower and its Subsidiaries on a
Consolidated basis for the most recently completed Measurement Period, plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income Taxes, (iii) depreciation and amortization
expense and (iv) other non-recurring expenses reducing such Consolidated Net
Income which do not represent a cash item (in each case of or by Lead Borrower
and its Subsidiaries for such Measurement Period), minus (b) the following to
the extent included in calculating such Consolidated Net Income: (i) Federal,
state, local and foreign income tax credits and (ii) all non-recurring, non-cash
items increasing Consolidated Net Income (in each case of or by Lead Borrower
and its Subsidiaries for such Measurement Period), all as determined on a
Consolidated basis in accordance with GAAP.

 

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA minus (ii) unfinanced Capital
Expenditures made during such period minus (iii) the aggregate amount of
Federal, state, local and foreign income taxes paid in cash during such period,
to (b) the sum of (i) Debt Service Charges plus (ii) the aggregate amount of all
Restricted Payments, in each case, of or by Lead Borrower and its Subsidiaries
for the most recently completed Measurement Period, all as determined on a
Consolidated basis in accordance with GAAP.

 

11

--------------------------------------------------------------------------------


 

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, but excluding any non-cash or deferred interest financing
costs, (b) all interest paid or payable with respect to discontinued operations
and (c) the portion of rent expense with respect to such period under Capital
Lease Obligations that is treated as interest in accordance with GAAP, in each
case of or by Lead Borrower and its Subsidiaries for such Measurement Period,
all as determined on a Consolidated basis in accordance with GAAP.

 

“Consolidated Net Income” means, as of any date of determination, the net income
of Lead Borrower and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP; provided, however, that there shall be excluded therefrom
(a) extraordinary gains and extraordinary losses for such Measurement Period,
(b) the income (or loss) of such Person during such Measurement Period in which
any other Person has a joint interest, except to the extent of the amount of
cash dividends or other distributions actually paid in cash to such Person
during such period, (c) the income (or loss) of any Person during such
Measurement Period accrued prior to the date it becomes a Subsidiary of the Lead
Borrower or any of its Subsidiaries or is merged into or consolidated with the
Lead Borrower or any of its Subsidiaries or that Person’s assets are acquired by
the Lead Borrower or any of its Subsidiaries, and (d) the income of any direct
or indirect Subsidiary of a Person to the extent that the declaration or payment
of dividends or similar distributions by that Subsidiary of that income is not
at the time permitted by operation of the terms of its Organization Documents or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, except that Lead
Borrower’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income.

 

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices in effect on the Closing Date.

 

“Credit Card Advance Rate” means ninety percent (90%).

 

“Credit Card Issuer” shall mean any person (other than a Borrower or other Loan
Party) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard

 

12

--------------------------------------------------------------------------------


 

International, Inc., Visa, U.S.A., Inc. or Visa International and American
Express, Discover, Diners Club, Carte Blanche, World Financial Bank, and other
non-bank credit or debit cards, including, without limitation, credit or debit
cards issued by or through American Express Travel Related Services
Company, Inc.,  and Novus Services, Inc. and other issuers approved by the
Lender.

 

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.

 

“Credit Card Notifications” has the meaning provided in Section 6.13(a)(i).

 

“Credit Card Receivables” means each “Account” (as defined in the UCC) together
with all income, payments and proceeds thereof, owed by a Credit Card Issuer or
Credit Card Processor to a Loan Party resulting from charges by a customer of a
Loan Party on credit or debit cards issued by such issuer in connection with the
sale of goods by a Loan Party, or services performed by a Loan Party, in each
case in the ordinary course of its business.

 

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Party” or “Credit Parties” means (a) individually, (i) the Lender and
its Affiliates, (ii) the L/C Issuer, (iii) any beneficiary of each
indemnification obligation undertaken by any Loan Party under any Loan Document,
(iv) any other Person to whom Obligations under this Agreement and other Loan
Documents are owing, and (v) the successors and assigns of each of the
foregoing, and (b) collectively, all of the foregoing.

 

“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Lender and its Affiliates, in connection
with this Agreement and the other Loan Documents, including without limitation
(i) the reasonable fees, charges and disbursements of (A) counsel for the
Lender, (B) outside consultants for the Lender, (C) appraisers, (D) commercial
finance examinations, and (E) all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of the Obligations,
(ii) in connection with (A) the preparation, negotiation, administration,
management, execution and delivery of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (B) the enforcement or protection of their rights in connection
with this Agreement or the Loan Documents or efforts to preserve, protect,
collect, or enforce the Collateral, or (C) any workout, restructuring or
negotiations in respect of any Obligations, and (b) with respect to the L/C
Issuer and its Affiliates, all reasonable out-of-pocket expenses incurred in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder; and (c) all customary fees and
charges (as adjusted from time to time) of Lender with respect to the
disbursement of funds (or the receipt of funds) to or for the account of Loan
Parties (whether by wire transfer or otherwise), together with any out-of-pocket
costs and expenses incurred in connection therewith.

 

13

--------------------------------------------------------------------------------


 

“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the
Borrowers entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, and (b) outstanding merchandise credits of the Borrowers.

 

“Customer Deposits” means at any time, the aggregate amount at such time of
(a) deposits made by customers with respect to the purchase of goods or the
performance of services and (b) layaway obligations of the Borrowers.

 

“Customs Broker/Carrier Agreement” means an agreement in form and substance
satisfactory to the Lender among a Borrower, a customs broker, freight
forwarder, consolidator or carrier, and the Lender, in which the customs broker,
freight forwarder, consolidator or carrier acknowledges that it has control over
and holds the documents evidencing ownership of the subject Inventory for the
benefit of the Lender and agrees, upon notice from the Lender, to hold and
dispose of the subject Inventory solely as directed by the Lender.

 

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties.  All funds in each DDA shall be conclusively presumed
to be Collateral and proceeds of Collateral and the Lender shall have no duty to
inquire as to the source of the amounts on deposit in any DDA.

 

“DDA Notification” has the meaning provided therefor in Section 6.13(a)(iii).

 

“Debt Service Charges” means, for any Measurement Period, the sum of
(a) Consolidated Interest Charges paid or required to be paid for such
Measurement Period, plus (b) principal payments made or required to be made on
account of Indebtedness (excluding the Obligations and any Synthetic Lease
Obligations but including, without limitation, Capital Lease Obligations) for
such Measurement Period, in each case determined on a Consolidated basis in
accordance with GAAP.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) two percent
(2%) per annum; provided, however, that with respect to a LIBO Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus two percent (2%) per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Margin for Standby Letters of Credit or Commercial Letters of
Credit, as applicable, plus two percent (2%) per annum.

 

14

--------------------------------------------------------------------------------


 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (whether in one transaction or in a series of transactions, and
including any sale and leaseback transaction and any sale, transfer, license or
other disposition) of any property (including, without limitation, any Equity
Interests) by any Person (or the granting of any option or other right to do any
of the foregoing), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is ninety-one (91)
days after the date on which the Loans mature; provided, however, that (i) only
the portion of such Equity Interests which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Stock and (ii) with respect to any Equity Interests issued to any employee or to
any plan for the benefit of employees of the Lead Borrower or its Subsidiaries
or by any such plan to such employees, such Equity Interest shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Lead Borrower or one of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified
Stock.  The amount of Disqualified Stock deemed to be outstanding at any time
for purposes of this Agreement will be the maximum amount that the Lead Borrower
and its Subsidiaries may become obligated to pay upon maturity of, or pursuant
to any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued dividends.

 

“Dollars” and “$” mean lawful money of the United States.

 

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $1,000,000,000; (c) an Approved Fund; (d) any Person to
whom a Credit Party assigns its rights and obligations under this Agreement as
part of an assignment and transfer of such Credit Party’s rights in and to a
material portion of such Credit Party’s portfolio of asset based credit
facilities, and (e) any other Person (other than a natural person) approved by
(i) the Lender, and (ii) unless a Default or Event of Default has occurred and
is continuing, the Lead Borrower (each such approval not to be unreasonably
withheld or delayed); provided, that notwithstanding the foregoing, “Eligible
Assignee” shall not include a Loan Party or any of the Loan Parties’ Affiliates,
Subsidiaries or (other than after the occurrence and during the continuance of a
Specified Event of Default) Competitors.

 

15

--------------------------------------------------------------------------------


 

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Borrower from a Credit Card Issuer
or Credit Card Processor, and in each case originated in the ordinary course of
business of such Borrower, and (ii) in each case is acceptable to the Lender in
its Permitted Discretion, and is not ineligible for inclusion in the calculation
of the Borrowing Base pursuant to any of clauses (a) through (j) below.  Without
limiting the foregoing, to qualify as an Eligible Credit Card Receivable, an
Account shall indicate no Person other than a Borrower as payee or remittance
party.  In determining the amount to be so included, the face amount of an
Account shall be reduced by, without duplication, to the extent not reflected in
such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances (including any amount that a Borrower may be
obligated to rebate to a customer, a Credit Card Issuer or Credit Card Processor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by the Loan Parties to reduce the amount of such Credit Card
Receivable.  Except as otherwise agreed by the Lender, any Credit Card
Receivable included within any of the following categories shall not constitute
an Eligible Credit Card Receivable:

 

(a)                                 Credit Card Receivable which do not
constitute an “Account” (as defined in the UCC);

 

(b)                                 Credit Card Receivables that have been
outstanding for more than five (5) Business Days from the date of sale;

 

(c)                                  Credit Card Receivables (i) that are not
subject to a perfected first priority security interest in favor of the Lender,
or (ii) with respect to which a Borrower does not have good, valid and
marketable title thereto, free and clear of any Lien (other than Liens granted
to the Lender pursuant to the Security Documents);

 

(d)                                 Credit Card Receivables which are disputed,
as to which the Credit Card Issuer or Credit Card Processor has recourse to a
Loan Party due to the creditworthiness of the cardholder, or with respect to
which a claim, counterclaim, offset or chargeback has been asserted (to the
extent of such claim, counterclaim, offset or chargeback);

 

(e)                                  Credit Card Receivables as to which the
Credit Card Issuer or Credit Card Processor has the right due to the
creditworthiness of the cardholder to require a Loan Party to repurchase the
Accounts from such Credit Card Issuer or Credit Card Processor;

 

(f)                                   Credit Card Receivables due from a Credit
Card Issuer or Credit Card Processor of the applicable credit card which is the
subject of any bankruptcy or insolvency proceedings;

 

(g)                                  Credit Card Receivables which are not a
valid, legally enforceable obligation of the applicable Credit Card Issuer or
Credit Card Processor with respect thereto;

 

16

--------------------------------------------------------------------------------


 

(h)                                 Credit Card Receivables which do not conform
to all representations, warranties or other provisions in the Loan Documents
relating to Credit Card Receivables;

 

(i)                                     Credit Card Receivables which are
evidenced by “chattel paper” or an “instrument” of any kind unless such “chattel
paper” or “instrument” is in the possession of the Lender, and to the extent
necessary or appropriate, endorsed to the Lender; or

 

(j)                                    Credit Card Receivables which the Lender
determines in its discretion to be uncertain of collection or which do not meet
such other reasonable eligibility criteria for Credit Card Receivables as the
Lender may determine.

 

“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, In-Transit Inventory:

 

(a)                                 Which has been shipped from a foreign
location for receipt by a Borrower, but which has not yet been delivered to such
Borrower, which In-Transit Inventory has been in transit for sixty (60) days or
less from the date of shipment of such Inventory;

 

(b)                                 For which the purchase order is in the name
of a Borrower and title and risk of loss has passed to such Borrower;

 

(c)                                  For which an Acceptable Document of Title
has been issued, and in each case as to which at all times on and after
September 15, 2012, the Lender has control (as defined in the UCC) over the
documents of title which evidence ownership of the subject Inventory pursuant to
a Customs Broker/Carrier Agreement;

 

(d)                                 Which is insured to the reasonable
satisfaction of the Lender (including, without limitation, marine cargo
insurance);

 

(e)                                  the Foreign Vendor with respect to such
In-Transit Inventory is an Approved Foreign Vendor;  and

 

(f)                                   Which otherwise would constitute Eligible
Inventory;

 

provided, that the Lender may, in its discretion, exclude any particular
Inventory from the definition of “Eligible In-Transit Inventory” in the event
the Lender determines that such Inventory is subject to any Person’s right of
reclamation, repudiation, stoppage in transit or any event has occurred or is
reasonably anticipated by the Lender to arise which may otherwise adversely
impact the ability of the Lender to realize upon such Inventory.

 

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (i) Eligible In-Transit Inventory, and (ii) items of Inventory of a
Borrower that are finished goods, merchantable and readily saleable to the
public in the ordinary course of the Borrowers’ business and deemed by the
Lender in its Permitted Discretion to be eligible for inclusion in the
calculation of the Borrowing Base, in each case that, except as otherwise agreed
by the Lender, (A) complies with each of the representations and warranties
respecting Inventory made by the Borrowers in the Loan Documents, and (B) is not
excluded as ineligible by virtue of one or more

 

17

--------------------------------------------------------------------------------


 

of the criteria set forth below.  Except as otherwise agreed by the Lender, in
its discretion, the following items of Inventory shall not be included in
Eligible Inventory:

 

(a)                                 Inventory that is not solely owned by a
Borrower or a Borrower does not have good and valid title thereto;

 

(b)                                 Inventory that is leased by or is on
consignment to a Borrower or which is consigned by a Borrower to a Person which
is not a Loan Party;

 

(c)                                  Inventory (other than Eligible In-Transit
Inventory) that is not located in the United States of America (excluding
territories or possessions of the United States);

 

(d)                                 Inventory that is not located at a location
that is owned or leased by a Borrower or at a warehouse with respect to which
there exists an executed Collateral Access Agreement, except (i) Inventory in
transit between such locations or locations which meet the criteria set forth in
clause (ii) below, or (ii) to the extent that the Borrowers have furnished the
Lender with (A) any UCC financing statements or other documents that the Lender
may determine to be necessary to perfect its security interest in such Inventory
at such location, and (B) a Collateral Access Agreement executed by the Person
owning any such location on terms reasonably acceptable to the Lender;

 

(e)                                  Inventory that is located: (i) in a
warehouse or distribution center leased by a Borrower unless the applicable
lessor has delivered to the Lender a Collateral Access Agreement, or (ii) at any
leased location in a Landlord Lien State unless the applicable lessor has
delivered to the Lender a Collateral Access Agreement or the Lender has
implemented Reserves for such location;

 

(f)                                   Inventory that is comprised of goods which
(i) are damaged, defective, “seconds,” or otherwise unmerchantable, (ii) are to
be returned to the vendor, (iii) are obsolete or slow moving, or custom items,
work in process, raw materials, or that constitute samples, spare parts,
promotional, marketing, labels, bags and other packaging and shipping materials
or supplies used or consumed in a Borrower’s business, (iv) are seasonal in
nature and which have been packed away for sale in the subsequent season,
(v) not in compliance with all standards imposed by any Governmental Authority
having regulatory authority over such Inventory, its use or sale, or (vi) are
bill and hold goods;

 

(g)                                  Inventory that is not subject to a
perfected first priority security interest in favor of the Lender;

 

(h)                                 Inventory that is not insured in compliance
with the provisions of Section 5.10 hereof;

 

(i)                                     Inventory that has been sold but not yet
delivered or as to which a Borrower has accepted a deposit;

 

(j)                                    Inventory that is subject to any material
licensing, patent, royalty, trademark, trade name or copyright agreement with
any third party from which any

 

18

--------------------------------------------------------------------------------


 

Borrower or any of its Subsidiaries has received notice of a material dispute in
respect of any such agreement; or

 

(k)                                 Inventory acquired in a Permitted
Acquisition or which is not of the type usually sold in the ordinary course of
the Borrowers’ business, unless and until the Lender has completed or received
(A) an appraisal of such Inventory from appraisers satisfactory to the Lender
and establishes Inventory Reserves (if applicable) therefor, and otherwise
agrees that such Inventory shall be deemed Eligible Inventory, and (B) such
other due diligence as the Lender may require, all of the results of the
foregoing to be reasonably satisfactory to the Lender.

 

“Eligible Real Estate” means Real Estate deemed by the Lender in its discretion
to be eligible for inclusion in the calculation of the Borrowing Base and which,
except as otherwise agreed by the Lender, in its discretion, satisfies all of
the following conditions:

 

(a)                                 A Borrower owns such Real Estate in fee
simple absolute;

 

(b)                                 The Lender shall have received evidence that
all actions that the Lender may reasonably deem necessary or appropriate in
order to create a valid first and subsisting Lien on such Real Estate (subject
only to Permitted Encumbrances (other than Encumbrances securing Indebtedness)
which have priority over the Lien of the Lender by operation of Law) on the
property described in the Mortgages has been taken;

 

(c)                                  The Lender shall have received an appraisal
(based upon Appraised Value) of such Real Estate complying with the requirements
of FIRREA by a third party appraiser reasonably acceptable to the Lender and
otherwise in form and substance reasonably satisfactory to the Lender; and

 

(d)                                 The Real Estate Eligibility Requirements
have been satisfied.

 

“Environmental Compliance Reserve” means, with respect to Eligible Real Estate,
any reserve which the Lender, from time to time in its discretion establishes
for estimable amounts that are reasonably likely to be expended by any of the
Loan Parties in order for such Loan Party and its operations and property (a) to
comply with any notice from a Governmental Authority asserting non-compliance
with Environmental Laws, or (b) to correct any such non-compliance with
Environmental Laws or to provide for any Environmental Liability.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly

 

19

--------------------------------------------------------------------------------


 

resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal or
presence of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equipment” has the meaning set forth in the UCC.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Lead Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Lead Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Lead Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Lead
Borrower or any ERISA Affiliate.

 

“Event of Default” has the meaning specified in Section 8.01.  An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 9.01 hereof.

 

“Excluded Taxes” means, with respect to the Lender, the L/C Issuer or any other
recipient of any payment to be made by or on account of any obligation of the
Loan Parties hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any

 

20

--------------------------------------------------------------------------------


 

political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located, (b) any branch profits
taxes imposed by the United States or any similar tax imposed by any other
jurisdiction in which any Loan Party is located, (c) any U.S. federal, state or
local backup withholding tax, and (d) any U.S. federal withholding tax imposed
under FATCA..

 

“Executive Order” has the meaning set forth in Section 9.17.

 

“Existing Credit Agreement” has the meaning specified in the introductory
paragraph hereto.

 

“Existing Letters of Credit” means those letters of credit identified on
Schedule 1.03.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

 

“Facility Guaranty” means any Guarantee made by a Guarantor in favor of the
Lender and the other Credit Parties, in form reasonably satisfactory to the
Lender, as amended, modified, supplemented, renewed, restated or replaced.

 

“FATCA” means current Section 1471 through 1474 of the Code or any amended
version or successor provision that is substantively similar to and, in each
case, any regulations promulgated thereunder and any interpretation and other
guidance issued in connection therewith.

 

“Factored Receivables” means any Accounts owed by a Loan Party which have been
factored or sold by an account debtor of a Loan Party to Wells Fargo or any of
its Affiliates pursuant to a factoring arrangement or otherwise.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Lender.

 

“Fee Letter” means the letter agreement, dated as of July 12, 2012, among the
Borrowers and Lender.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended from time to time.

 

21

--------------------------------------------------------------------------------


 

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the Saturday nearest to the last day of each calendar month in
accordance with the fiscal accounting calendar of the Loan Parties.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the Saturday nearest to the last day of each April, July,
October and January of such Fiscal Year in accordance with the fiscal accounting
calendar of the Loan Parties.

 

“Fiscal Year” means the fiscal year ended January 28, 2012 and any subsequent
period of fifty-two (52) or fifty-three (53) consecutive weeks ending on the
Saturday nearest to January 31 of each calendar year.

 

“Foreign Assets Control Regulations” has the meaning set forth in Section 9.17.

 

“Foreign Vendor” means a Person that sells In-Transit Inventory to a Borrower.

 

“Foreign Vendor Agreement” means an agreement between a Foreign Vendor and the
Lender in form and substance satisfactory to the Lender and pursuant to which,
among other things, the parties shall agree upon their relative rights with
respect to In-Transit Inventory of a Borrower purchased from such Foreign
Vendor.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the

 

22

--------------------------------------------------------------------------------


 

purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien).  The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantor” has the meaning specified in the introductory paragraph hereto and
includes each Subsidiary of the Lead Borrower that shall be required to execute
and deliver a Facility Guaranty pursuant to Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount of all direct or
contingent obligations of such Person arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business and, in each case, not past due for
more than sixty (60) days after the date on which such trade account payable was
created);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under

 

23

--------------------------------------------------------------------------------


 

conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

 

(f)            All Attributable Indebtedness of such Person;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person (including, without limitation, Disqualified Stock),
or any warrant, right or option to acquire such Equity Interest, valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning specified in Section 9.04(b).

 

“Information” has the meaning specified in Section 9.07.

 

“Intellectual Property” means all present and future:  trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.

 

“Interest Payment Date” means: (a) as to any LIBO Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a LIBO Rate Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the first day after the end of each month and the Maturity Date.

 

24

--------------------------------------------------------------------------------


 

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one, two, three or six months thereafter, as
selected by the Lead Borrower in its Committed Loan Notice; provided, that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

(iii)          no Interest Period shall extend beyond the Maturity Date; and

 

(iv)          notwithstanding the provisions of clause (iii) no Interest Period
shall have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBO Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.

 

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Lead
Borrower’s and/or its Subsidiaries’ internal controls over financial reporting,
in each case as described in the Securities Laws.

 

“In-Transit Inventory” means Inventory of a Borrower which is in the possession
of a common carrier and is in transit from a Foreign Vendor of a Borrower from a
location outside of the continental United States to a location of a Borrower
that is within the continental United States.

 

“Inventory” has the meaning given that term in the UCC.

 

“Inventory Reserves” means such reserves as may be established from time to time
by the Lender in its Permitted Discretion with respect to the determination of
the saleability, at retail, of the Eligible Inventory, which reflect factors
that affect the market value of the Eligible Inventory to the extent not
reflected in Appraised Value or which reflect claims and liabilities that the
Lender determines will need to be satisfied in connection with the realization
upon the Inventory.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any

 

25

--------------------------------------------------------------------------------


 

Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return.  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, the Standby Letter of Credit Agreement or Commercial Letter of
Credit Agreement, as applicable, and any other document, agreement and
instrument entered into by the L/C Issuer and a Borrower (or any Subsidiary) or
in favor of the L/C Issuer and relating to any such Letter of Credit.

 

“Joinder” means an agreement, in form satisfactory to the Lender, pursuant to
which, among other things, a Person becomes a party to, and bound by the terms
of, this Agreement and/or the other Loan Documents in the same capacity and to
the same extent as either a Borrower or a Guarantor, as the Lender may
determine.

 

“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the Lien of the Lender in any of the Collateral.

 

“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, license, authorization and permit of, and agreement with,
any Governmental Authority, in each case whether or not having the force of law.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means (a) solely with respect to the Existing Letters of Credit and
until such Existing Letters of Credit expire or are returned undrawn, Wells
Fargo, and (b) in all other instances, Wells Fargo in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.  The L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the L/C Issuer and/or for such
Affiliate to act as an advising, transferring, confirming and/or nominated bank
in connection with the issuance or administration of any such Letter of Credit,
in which case the term “L/C Issuer” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit.  For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  For all purposes of this Agreement, if on

 

26

--------------------------------------------------------------------------------


 

any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of any “rule”
under the ISP or any article of UCP 600, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

“Lead Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lender’s Office” means, the office or offices of the Lender’s address and as
appropriate, account as set forth on Schedule 9.02 or such other address or
account as the Lender may from time to time notify the Lead Borrower.

 

“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder and shall include the Existing Letters of
Credit.

 

“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

 

“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $10,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Commitment.  A permanent
reduction of the Commitment shall not require a corresponding pro rata reduction
in the Letter of Credit Sublimit; provided, however, that if the Commitment is
reduced to an amount less than the Letter of Credit Sublimit, then the Letter of
Credit Sublimit shall be reduced to an amount equal to (or, at Lead Borrower’s
option, less than) the Commitment.

 

“LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.

 

“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Lender from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period.  If such rate is not available at such time for any reason, then the
“LIBO Rate” for such Interest Period shall be the rate per annum determined by
the Lender to be the rate at which deposits in Dollars for delivery on the first
day of such Interest Period in same day funds in the approximate amount of the
LIBO Rate Loan being made, continued or converted by Wells Fargo and with a term
equivalent to such Interest Period would be offered to Wells Fargo by major
banks in the

 

27

--------------------------------------------------------------------------------


 

London interbank eurodollar market in which Wells Fargo participates at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“LIBO Rate Loan” means a Loan that bears interest at a rate based on the
Adjusted LIBO Rate.

 

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Loan” has the meaning specified in Section 2.01.

 

“Loan Account” has the meaning assigned to such term in Section 2.10(a).

 

“Loan Cap” means, at any time of determination, the lesser of (a) the Commitment
or (b) the Borrowing Base.

 

“Loan Documents” means this Agreement, the Note, each Issuer Document, all
Borrowing Base Certificates, the Blocked Account Agreements, the DDA
Notifications, the Credit Card Notifications, the Security Documents, any
Facility Guaranty, the Fee Letter, and any other instrument or agreement now or
hereafter executed and delivered in connection herewith, or in connection with
any transaction arising out of any Cash Management Services and Bank Products
provided by the Lender or any of its Affiliates, each as amended and in effect
from time to time.

 

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Lead
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material impairment of the rights and remedies of
the Lender under any Loan Document or a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.  In determining whether any individual
event would result in a Material Adverse Effect, notwithstanding that such event
in and of itself does not have such effect, a Material Adverse Effect shall be
deemed to have occurred if the cumulative effect of such event and all other
then existing events would result in a Material Adverse Effect.

 

“Material Contract” means, with respect to any Loan Party, each contract or
agreement to which such Loan Party is a party (a) that is deemed to be a
material contract or material definitive agreement under any Securities Laws
applicable to such Loan Party, or (b) under

 

28

--------------------------------------------------------------------------------


 

which the Loan Parties receive a material portion of their revenue in the
ordinary course of business.

 

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $4,000,000.  For
purposes of determining the amount of Material Indebtedness at any time, (a) the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, (b) undrawn committed or
available amounts shall be included, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included.

 

“Maturity Date” means July 12, 2017.

 

“Maximum Rate” has the meaning provided therefor in Section 9.09.

 

“Measurement Period” means, at any date of determination, the most recently
completed twelve (12) Fiscal Months of the Lead Borrower.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgages” means each and every fee and leasehold mortgage or deed of trust,
security agreement and assignment by and between the Loan Party owning or
holding the leasehold interest in the Real Estate encumbered thereby in favor of
the Lender.

 

“Mortgage Policy” has the meaning specified in the definition of Real Estate
Eligibility Requirements.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Net Proceeds” means (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Loan Party or any of its Subsidiaries, the excess, if any, of (i)
the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by a Lien permitted hereunder on the applicable
asset which is senior to the Lender’s Lien on such asset and that is required to
be repaid (or to establish an escrow for the future repayment thereof) in
connection with such transaction (other than Indebtedness under the Loan
Documents), and (B) the reasonable and customary out-of-pocket expenses incurred
by such Loan Party or such Subsidiary in connection with such transaction
(including, without limitation, appraisals, and brokerage, legal, title and
recording or transfer tax expenses, other taxes paid in cash in connection with
the consummation of such transaction, and commissions) paid by any Loan Party to
third parties (other than Affiliates); and (b) with respect to the sale or
issuance of any Equity Interest by any Loan Party or any of its Subsidiaries, or
the incurrence or issuance of any Indebtedness by any Loan Party or any of its
Subsidiaries, the excess of (i) the sum of the cash and cash equivalents
received in connection with such transaction over (ii) the underwriting

 

29

--------------------------------------------------------------------------------


 

discounts and commissions, and other reasonable and customary out-of-pocket
expenses, incurred by such Loan Party or such Subsidiary in connection
therewith.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Note” means a promissory note made by the Borrowers in favor of the Lender
evidencing Loans made by the Lender, substantially in the form of Exhibit B.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees, costs, expenses and indemnities are allowed claims in such proceeding, and
(b) any Other Liabilities.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Liabilities” means (a) any obligation on account of (i) any Cash
Management Services furnished to any of the Loan Parties or any of their
Subsidiaries and/or (ii) any transaction with the Lender or any of its
Affiliates that arises out of any Bank Product entered into with any Loan Party
and any such Person, as each may be amended from time to time.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; and (ii) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit

 

30

--------------------------------------------------------------------------------


 

Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date.

 

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.

 

“Participant” has the meaning specified in Section 9.06(b).

 

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) no Default or Event of Default then
exists or would arise as a result of entering into such transaction or the
making of such payment, and (b) immediately after giving effect to such
transaction or payment, (i) the Pro Forma Availability Condition has been
satisfied, (ii) the Trailing Twelve Month Availability Condition has been
satisfied, (iii) Availability as of the date of such transaction or payment will
be greater than thirty percent (30%) of the Loan Cap, and (iv) the Consolidated
Fixed Charge Coverage Ratio for the twelve (12) months immediately preceding the
date of such transaction or payment for which the Lender has received financial
statements shall be equal to or greater than 1.10:1.00 after giving pro forma
effect to such transaction or payment as if such transaction had been entered
into or such payment had been made as of the first day of such twelve-month
period.  Prior to undertaking any transaction or payment which is subject to the
Payment Conditions, the Loan Parties shall deliver to the Lender evidence of
satisfaction of the conditions contained in clause (b) above on a basis
(including, without limitation, giving due consideration to results for prior
periods) reasonably satisfactory to the Lender.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Lead Borrower
or any ERISA Affiliate or to which the Lead Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

 

“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:

 

(a)           No Default or Event of Default then exists or would arise from the
consummation of such Acquisition;

 

(b)           Such Acquisition shall have been approved by the Board of
Directors of the Person (or similar governing body if such Person is not a
corporation) which is the subject of such Acquisition and such Person shall not
have announced that it will oppose such Acquisition or shall not have commenced
any action which alleges that such Acquisition shall violate applicable Law;

 

31

--------------------------------------------------------------------------------


 

(c)           The Lead Borrower shall have furnished the Lender with ten (10)
days’ prior written notice of such intended Acquisition and shall have furnished
the Lender with a current draft of the acquisition documents (and final copies
thereof as and when executed), a summary of any due diligence undertaken by the
Loan Parties in connection with such Acquisition, appropriate financial
statements of the Person which is the subject of such Acquisition, pro forma
projected financial statements for the twelve (12) month period following such
Acquisition after giving effect to such Acquisition (including balance sheets,
cash flows and income statements by month for the acquired Person, individually,
and on a Consolidated basis with all Loan Parties), and such other information
as the Lender may reasonably require, all of which shall be reasonably
satisfactory to the Lender;

 

(d)           Either (i) the legal structure of the Acquisition shall be
acceptable to the Lender in its discretion, or (ii) the Loan Parties shall have
provided the Lender with a favorable solvency opinion from an unaffiliated third
party valuation firm reasonably satisfactory to the Lender;

 

(e)           After giving effect to the Acquisition, if the Acquisition is an
Acquisition of the Equity Interests, a Loan Party shall acquire and own,
directly or indirectly, a majority of the Equity Interests in the Person being
acquired and shall Control a majority of any voting interests or shall otherwise
Control the governance of the Person being acquired;

 

(f)            Any assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or Acquisition of Equity Interests, the Person
which is the subject of such Acquisition shall be engaged in, a business
otherwise permitted to be engaged in by a Borrower under this Agreement;

 

(g)           If the Person which is the subject of such Acquisition will be
maintained as a Subsidiary of a Loan Party, or if the assets acquired in an
acquisition will be transferred to a Subsidiary which is not then a Loan Party,
such Subsidiary shall have been joined as a “Borrower” hereunder or as a
Guarantor, as the Lender shall determine, and the Lender shall have received a
first priority security interest in such Subsidiary’s Equity Interests,
Inventory, Accounts, and other personal property of the same nature as
constitutes collateral under the Security Documents;

 

(h)           The total consideration paid for all such Acquisitions (whether in
cash, tangible property, notes or other property, but excluding Equity Interests
in the Lead Borrower) after the Closing Date shall not exceed in the aggregate
the sum of $10,000,000; and

 

(i)            The Loan Parties shall have satisfied the Payment Conditions.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured, asset-based lender in
the retail industry) business or credit judgment.

 

“Permitted Disposition” means any of the following:

 

32

--------------------------------------------------------------------------------


 

(a)           Dispositions of inventory in the ordinary course of business;

 

(b)           bulk sales or other Dispositions of the Inventory of a Loan Party
not in the ordinary course of business in connection with Store closings, at
arm’s length; provided, that such Store closures and related Inventory
Dispositions shall not exceed (i) in any Fiscal Year of the Lead Borrower and
its Subsidiaries, ten percent (10%) of the number of the Loan Parties’ Stores as
of the beginning of such Fiscal Year (net of new Store openings in such Fiscal
Year) and (ii) in the aggregate from and after the Closing Date, twenty percent
(20%) of the number of the Loan Parties’ Stores in existence as of the Closing
Date (net of cumulative new Store openings since the Closing Date); provided,
further, that all sales of Inventory in connection with Store closings shall be
in accordance with liquidation agreements; provided, further that all Net
Proceeds received in connection therewith are applied to the Obligations if then
required in accordance with Section 2.04 hereof;

 

(c)           non-exclusive licenses of Intellectual Property of a Loan Party or
any of its Subsidiaries in the ordinary course of business;

 

(d)           licenses for the conduct of licensed departments within the Loan
Parties’ Stores in the ordinary course of business; provided, that, if requested
by the Lender, the Lender shall have entered into an intercreditor agreement
with the Person operating such licensed department on terms and conditions
reasonably satisfactory to the Lender;

 

(e)           Dispositions of Equipment in the ordinary course of business that
is substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary and is
replaced with similar property having at least equivalent value;

 

(f)            sales, transfers and Dispositions among the Loan Parties or by
any Subsidiary to a Loan Party;

 

(g)           sales, transfers and Dispositions by any Subsidiary which is not a
Loan Party to another Subsidiary that is not a Loan Party; and

 

(h)           as long as no Default or Event of Default then exists or would
arise therefrom, sales of Real Estate of any Loan Party (or sales of any Person
or Persons created to hold such Real Estate or the Equity Interests in such
Person or Persons), including sale-leaseback transactions involving any such
Real Estate pursuant to leases on market terms, as long as, (A) such sale is
made for fair market value, (B) with respect to any Eligible Real Estate, the
Net Proceeds paid in cash are in an amount at least equal to the greater of the
amounts advanced or available to be advanced against such Eligible Real Estate
under the Borrowing Base, (C) the proceeds of such sale are utilized to repay
the Obligations, and (D) in the case of any sale-leaseback transaction permitted
hereunder, the Lender shall have received from each such purchaser or transferee
a Collateral Access Agreement on terms and conditions reasonably satisfactory to
the Lender.

 

“Permitted Encumbrances” means:

 

33

--------------------------------------------------------------------------------


 

(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;

 

(b)           Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by applicable Law, arising in the ordinary course
of business and securing obligations that are not overdue or are being contested
in compliance with Section 6.04;

 

(c)           Pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;

 

(d)           Deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e)           Liens in respect of judgments that would not constitute an Event
of Default hereunder;

 

(f)            Easements, covenants, conditions, restrictions, building code
laws, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of a Loan Party and such other minor title defects or survey matters
that are disclosed by current surveys that, in each case, do not materially
interfere with the current use of the real property;

 

(g)           Liens existing on the Closing Date and listed on Schedule 7.01 and
any Permitted Refinancings thereof;

 

(h)           Liens on fixed or capital assets acquired by any Loan Party which
are permitted under clause (c) of the definition of Permitted Indebtedness so
long as (i) such Liens and the Indebtedness secured thereby are incurred prior
to or within ninety (90) days after such acquisition, (ii) the Indebtedness
secured thereby does not exceed the cost of acquisition of such fixed or capital
assets and (iii) such Liens shall not extend to any other property or assets of
the Loan Parties;

 

(i)            Liens in favor of the Lender;

 

(j)            Statutory Liens of landlords and lessors in respect of rent not
in default;

 

(k)           Possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
Closing Date and Permitted Investments, provided that such liens (a) attach only
to such Investments and (b) secure only obligations incurred in the ordinary
course and arising in connection with the acquisition or disposition of such
Investments and not any obligation in connection with margin financing;

 

34

--------------------------------------------------------------------------------


 

(l)            Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries;

 

(m)          Liens arising from precautionary UCC filings regarding “true”
operating leases or, to the extent permitted under the Loan Documents, the
consignment of goods to a Loan Party;

 

(n)           voluntary Liens on property (other than property of the type
included in the Borrowing Base) in existence at the time such property is
acquired pursuant to a Permitted Acquisition or on such property of a Subsidiary
of a Loan Party in existence at the time such Subsidiary is acquired pursuant to
a Permitted Acquisition; provided, that such Liens are not incurred in
connection with or in anticipation of such Permitted Acquisition and do not
attach to any other assets of any Loan Party or any Subsidiary;

 

(o)           Liens in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations that are being contested in good
faith by appropriate proceedings, (B) the applicable Loan Party or Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation; and

 

(p)           encumbrances referred to in Schedule B of the Mortgage Policies
insuring the Mortgages.

 

“Permitted Indebtedness” means each of the following as long as no Default or
Event of Default exists or would arise from the incurrence thereof:

 

(a)           Indebtedness outstanding on the Closing Date and listed on
Schedule 7.03 and any Permitted Refinancing thereof;

 

(b)           Indebtedness of any Loan Party to any other Loan Party;

 

(c)           Purchase money Indebtedness of any Loan Party to finance the
acquisition of any personal property consisting solely of fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and Permitted Refinancings
thereof; provided, however, that the aggregate principal amount of Indebtedness
permitted by this clause (c) shall not exceed $5,000,000 at any time
outstanding; provided, further, that, if requested by the Lender, the Loan
Parties shall cause the holders of such Indebtedness secured by Real Estate or
other personal property material to the operation of the Business to enter into
a Collateral Access Agreement on terms reasonably satisfactory to the Lender;

 

(d)           obligations (contingent or otherwise) of any Loan Party or any
Subsidiary thereof existing or arising under any Swap Contract, provided that
such obligations are

 

35

--------------------------------------------------------------------------------


 

(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with fluctuations in interest
rates or foreign exchange rates, and not for purposes of speculation or taking a
“market view;” provided, that the aggregate Swap Termination Value thereof shall
not exceed $2,000,000 at any time outstanding;

 

(e)           Contingent liabilities under surety bonds or similar instruments
incurred in the ordinary course of business in connection with the construction
or improvement of Stores or other Real Estate;

 

(f)            Indebtedness incurred for the construction or acquisition or
improvement of, or to finance or to refinance, any Real Estate owned by any Loan
Party (including therein any Indebtedness incurred in connection with
sale-leaseback transactions permitted hereunder and any Synthetic Lease
Obligations), provided that, (A) with respect to any Eligible Real Estate, the
Net Proceeds paid in cash are in an amount at least equal to the greater of the
amounts advanced or available to be advanced against such Eligible Real Estate
under the Borrowing Base, (B) the Net Proceeds received in connection with any
such Indebtedness are applied to the Obligations in an amount at least equal to
the greater of the amounts advanced or available to be advanced against such
Eligible Real Estate under the Borrowing Base (and, after the occurrence of a
Cash Dominion Event, in an amount equal to all Net Proceeds), and (C) the Loan
Parties shall cause the holders of such Indebtedness and the lessors under any
sale-leaseback transaction to enter into a Collateral Access Agreement on terms
reasonably satisfactory to the Lender;

 

(g)           Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition, provided that such Indebtedness does not require the
payment in cash of principal (other than in respect of working capital
adjustments) prior to the Maturity Date, has a maturity which extends beyond the
Maturity Date, and is subordinated to the Obligations on terms reasonably
acceptable to the Lender;

 

(h)           Indebtedness of any Person that becomes a Subsidiary of a Loan
Party in a Permitted Acquisition, which Indebtedness is existing at the time
such Person becomes a Subsidiary of a Loan Party (other than Indebtedness
incurred solely in contemplation of such Person’s becoming a Subsidiary of a
Loan Party);

 

(i)            The Obligations; and

 

(j)            Unsecured Indebtedness not otherwise specifically described
herein in an aggregate principal amount not to exceed $10,000,000 at any time
outstanding.

 

“Permitted Investments” means each of the following as long as no Default or
Event of Default exists or would arise from the making of such Investment:

 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided, that the full faith and credit of the
United States of America is pledged in support thereof;

 

36

--------------------------------------------------------------------------------


 

(b)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

 

(c)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is the Lender or (B) is
organized under the laws of the United States of America, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 180 days from the date of acquisition thereof;

 

(d)           Fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above (without
regard to the limitation on maturity contained in such clause) and entered into
with a financial institution satisfying the criteria described in clause (c)
above or with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;

 

(e)           Investments, classified in accordance with GAAP as current assets
of the Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above;

 

(f)            Investments existing on the Closing Date, and set forth on
Schedule 7.02, but not any increase in the amount thereof or any other
modification of the terms thereof;

 

(g)           (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the Closing Date, (ii) additional
Investments by any Loan Party and its Subsidiaries in Loan Parties (other than
the Lead Borrower), (iii) additional Investments by Subsidiaries of the Loan
Parties that are not Loan Parties in other Subsidiaries that are not Loan
Parties and (iv) so long as no Default or Event of Default has occurred and is
continuing or would result from such Investment and the Payment Conditions are
satisfied, additional Investments by the Loan Parties in wholly-owned
Subsidiaries that are not Loan Parties in an aggregate amount invested after the
Closing Date hereof not to exceed $2,000,000;

 

(h)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from

 

37

--------------------------------------------------------------------------------


 

financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss;

 

(i)            Guarantees constituting Permitted Indebtedness;

 

(j)            Investments by any Loan Party in Swap Contracts entered into in
the ordinary course of business and for bona fide business (and not speculative)
purposes to protect against fluctuations in interest rates in respect of the
Obligations;

 

(k)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(l)            advances to officers, directors and employees of the Loan Parties
and Subsidiaries in the ordinary course of business in an amount not to exceed
$250,000 to any individual at any time or in an aggregate amount not to exceed
$500,000 at any time outstanding;

 

(m)          Investments constituting Permitted Acquisitions;

 

(n)           Capital contributions made by any Loan Party to another Loan
Party;

 

(o)           Investments in accordance with that certain Christopher & Banks
Corporation and Subsidiaries Investment Policy dated October 4, 2011, approved
by the Audit Committee and attached hereto as part of Schedule 7.02; and

 

(p)           Other Investments not otherwise specifically described herein and
not exceeding $1,000,000 in the aggregate at any time outstanding.

 

provided, however, that notwithstanding the foregoing, no such Investments
specified in clauses (a) through (e) and clauses (o) and (p) shall be permitted
unless (i) either (A) no Loans are then outstanding and, if required hereunder,
all Letters of Credit required to be Cash Collateralized, are Cash
Collateralized, or (B) the Investment is a temporary Investment pending
expiration of an Interest Period for a LIBO Rate Loan, the proceeds of which
Investment will be applied to the Obligations after the expiration of such
Interest Period, and (ii) such Investments shall be pledged to the Lender as
additional collateral for the Obligations pursuant to such agreements as may be
reasonably required by the Lender.

 

“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) the weighted
average life to maturity of such Permitted Refinancing is greater than or equal
to the weighted average life to maturity of the Indebtedness being Refinanced
(c) such Permitted Refinancing shall not require any scheduled principal

 

38

--------------------------------------------------------------------------------


 

payments due prior to the Maturity Date if the amount of such payments in any
Fiscal Year would be greater than the scheduled principal payments due with
respect to the Indebtedness so Refinanced during such Fiscal Year, (d) if the
Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under this Agreement, such Permitted Refinancing shall be
subordinated in right of payment to such Obligations on terms at least as
favorable to the Credit Parties as those contained in the documentation
governing the Indebtedness being Refinanced, (e) no Permitted Refinancing shall
have direct or indirect obligors who were not also obligors of the Indebtedness
being Refinanced, or greater guarantees or security, than the Indebtedness being
Refinanced, (f) such Permitted Refinancing shall be otherwise on terms not
materially less favorable to the Credit Parties than those contained in the
documentation governing the Indebtedness being Refinanced, including, without
limitation, with respect to financial and other covenants and events of default,
(g) the interest rate applicable to any such Permitted Refinancing shall not
exceed the then applicable market interest rate, and (h) at the time thereof, no
Default or Event of Default shall have occurred and be continuing.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Lead Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Prepayment Event” means:

 

(a)           Any Disposition (including pursuant to a sale and leaseback
transaction) of any property or asset of a Loan Party other than to another Loan
Party (provided that any Disposition in an amount less than $1,000,000 prior to
the occurrence of a Cash Dominion Event shall not be deemed a Prepayment Event);

 

(b)           Any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of (and payments in
lieu thereof), any property or asset of a Loan Party in an amount in excess of
$1,000,000, unless (i) the proceeds therefrom are required to be paid to the
holder of a Lien on such property or asset having priority over the Lien of the
Lender or (ii) prior to the occurrence of a Cash Dominion Event, the proceeds
therefrom are deposited into a segregated account and utilized for purposes of
replacing or repairing the assets in respect of which such proceeds, awards or
payments were received within two hundred and seventy (270) days of the
occurrence of the damage to or loss of the assets being repaired or replaced;

 

(c)           The issuance by a Loan Party of any Equity Interests, other than
any such issuance of Equity Interests (i) to a Loan Party, (ii) as consideration
for a Permitted Acquisition or (iii) to any employee, director, or consultant
(including under any option plan) (provided that the issuance by the Loan
Parties of any Equity Interests in an amount less than $1,000,000 prior to the
occurrence of a Cash Dominion Event shall not be deemed a Prepayment Event);

 

39

--------------------------------------------------------------------------------


 

(d)           The incurrence by a Loan Party of any Indebtedness for borrowed
money other than Permitted Indebtedness(provided that the incurrence by the Loan
Parties of any Indebtedness in an amount less than $1,000,000 prior to the
occurrence of a Cash Dominion Event shall not be deemed a Prepayment Event); or

 

(e)           The receipt by any Loan Party of any Extraordinary Receipts
(provided that any receipt by the Loan Parties of any Extraordinary Receipts in
an amount less than $1,000,000 prior to the occurrence of a Cash Dominion Event
shall not be deemed a Prepayment Event).

 

“Pro Forma Availability Condition” shall mean, for any date of calculation with
respect to any transaction or payment, the Pro Forma Excess Availability
following, and after giving effect to, such transaction or payment, will be
greater than thirty percent (30%) of the Loan Cap.

 

“Pro Forma Excess Availability” shall mean, for any date of calculation, after
giving pro forma effect to the transaction then to be consummated, the projected
Availability at all times during any subsequent projected twelve (12) Fiscal
Months.

 

“Real Estate” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned by any Loan Party
or subject to any Lease, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

 

“Real Estate Advance Rate” means fifty percent (50%).

 

“Real Estate Eligibility Requirements” means, collectively, each of the
following:

 

(a)           The applicable Loan Party has executed and delivered to the Lender
a Mortgage with respect to any Real Estate intended, by such Loan Party, to be
included in Eligible Real Estate;

 

(b)           Such Real Estate is used by a Loan Party for offices or as a Store
or distribution center;

 

(c)           As to any particular property, the Loan Party is in compliance in
all material respects with the representations, warranties and covenants set
forth in the Mortgage relating to such Real Estate;

 

(d)           The Lender shall have received fully paid American Land Title
Association Lender’s Extended Coverage title insurance policies (or marked-up
title insurance commitments having the effect of a policy of title insurance)
(the “Mortgage Policies”) in form and substance satisfactory to Lender, with the
endorsements reasonably required by the Lender (to the extent available at
commercially reasonable rates) and in amounts reasonably acceptable to the
Lender, issued by title insurers reasonably acceptable to the Lender (and
coinsured or reinsured to the extent reasonably required by the Lender),
insuring the Mortgages to be valid first and subsisting Liens on the Real Estate
described therein, free and clear of all defects (including, but not limited

 

40

--------------------------------------------------------------------------------


 

to, mechanics’ and materialmen’s Liens) and encumbrances, excepting only
Permitted Encumbrances having priority over the Lien of the Lender under
applicable Law;

 

(e)           With respect to any Real Estate owned by a Borrower or any other
Loan Party (excluding interests as lessee under a Lease) which is intended by
such Borrower or such other Loan Party to be included in Eligible Real Estate,
the Lender shall have received American Land Title Association/American Congress
on Surveying and Mapping form surveys, for which all necessary fees (where
applicable) have been paid, certified to the Lender and the issuer of the
Mortgage Policies in a manner reasonably satisfactory to the Lender by a land
surveyor duly registered and licensed in the state(s) in which the Real Estate
described in such surveys is located and reasonably acceptable to the Lender,
showing all buildings and other improvements, the location of any plottable
easements as disclosed by the applicable Mortgage Policy, parking spaces,
rights-of-way, building set-back lines (if available) and other dimensional
regulations, and the absence of encroachments either by such improvements onto
adjoining property or by other improvements onto such Real Estate, except for
encroachments or other defects reasonably acceptable to Lender or which the
applicable title insurer will insure over by endorsement or otherwise;

 

(f)            With respect to any Real Estate intended by any Borrower or other
Loan Party to be included in Eligible Real Estate, the Lender shall have
received a Phase I Environmental Site Assessment in accordance with ASTM
Standard E1527-05, in form and substance reasonably satisfactory to the Lender,
from an environmental consulting firm reasonably acceptable to the Lender, which
report shall identify recognized environmental conditions and shall to the
extent possible quantify any related costs and liabilities associated with such
conditions, and the Lender shall be reasonably satisfied with the nature and
amount of any such matters.  The Lender may, upon the receipt of a Phase I
Environmental Site Assessment, require the delivery of further environmental
assessments or reports to the extent such further assessments or reports are
recommended in the Phase I Environmental Site Assessment;

 

(g)           The applicable Loan Party shall have delivered to the Lender
either (i) flood certificates certifying that such Real Estate is not in a flood
zone or (ii) evidence of flood insurance naming the Lender as mortgagee as
required by the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended and in effect, which shall be
reasonably satisfactory in form and substance to the Lender; and

 

(h)           The applicable Loan Party shall have delivered such other
information and documents as may be reasonably requested by the Lender,
including, without limitation, such as may be necessary to comply with FIRREA.

 

“Realty Reserves” means such reserves as the Lender from time to time determines
in the Lender’s Permitted Discretion as being appropriate to reflect the
impediments to the Lender’s ability to realize upon any Eligible Real Estate or
to reflect claims and liabilities that the Lender determines will need to be
satisfied in connection with the realization upon any Eligible Real Estate.
Without limiting the generality of the foregoing, Realty Reserves may include
(but are

 

41

--------------------------------------------------------------------------------


 

not limited to) (i) Environmental Compliance Reserves, (ii) reserves for (A)
municipal taxes and assessments, (B) repairs and (C) remediation of title
defects, and (iii) reserves for Indebtedness secured by Liens having priority
over the Lien of the Lender.

 

“Receipts and Collections” has the meaning specified in Section 6.13(c).

 

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Lead Borrower and its Subsidiaries as
prescribed by the Securities Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice, and (b) with respect to an
L/C Credit Extension, a Letter of Credit Application and, if required by the L/C
Issuer, a Standby Letter of Credit Agreement or Commercial Letter of Credit
Agreement, as applicable.

 

“Reserves” means all Inventory Reserves, Availability Reserves and Realty
Reserves.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, chief accounting officer, or assistant treasurer
of a Loan Party or any of the other individuals designated in writing to the
Lender by an existing Responsible Officer of a Loan Party as an authorized
signatory of any certificate or other document to be delivered hereunder.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.  Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

42

--------------------------------------------------------------------------------


 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Lender, as the same now exists or may hereafter
be amended, modified, supplemented, renewed, restated or replaced.

 

“Security Documents” means the Security Agreement, the Blocked Account
Agreements, the Mortgages, the DDA Notifications, the Credit Card Notifications,
and each other security agreement or other instrument or document executed and
delivered to the Lender pursuant to this Agreement or any other Loan Document
granting a Lien to secure any of the Obligations.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, excluding the impact of intercompany
assets and liabilities which are eliminated in consolidation, all of the
properties and assets of such Person are greater than the sum of the debts,
including contingent liabilities, of such Person, (b) the present fair saleable
value of the properties and assets of such Person is not less than the amount
that would be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and (e)
such Person is not engaged in a business or a transaction, and is not about to
engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged.  The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

 

“Specified Event of Default” means the occurrence of (a) any Event of Default
described in Sections 8.01(f) or (b) the Lender’s exercise of any of its
remedies pursuant to Section 8.02 following any other Event of Default.

 

“Spot Rate” has the meaning given to such term in Section 1.07 hereof.

 

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports

 

43

--------------------------------------------------------------------------------


 

payment or performance for identified purchases or exchanges of products or
services in the ordinary course of business.

 

“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the L/C Issuer.

 

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Lender is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.  LIBO
Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to the Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Store” means any retail store (which may include any owned or leased real
property, fixtures, equipment, inventory and other property related thereto)
operated, or to be operated, by any Loan Party.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules,

 

44

--------------------------------------------------------------------------------


 

a “Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any of its
Affiliates).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitment is irrevocably terminated (or deemed terminated)
in accordance with Article VIII, or (iii) the termination of the Commitment in
accordance with the provisions of Section 2.05(a) hereof.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Trading with the Enemy Act” has the meaning set forth in Section 9.17.

 

“Trailing Twelve Month Availability Condition” shall mean, for any date of
calculation with respect to any transaction or payment, the Trailing Twelve
Month Excess Availability following, and after giving effect to, such
transaction or payment, will be greater than thirty percent (30%) of the Loan
Cap.

 

“Trailing Twelve Month Excess Availability” shall mean, for any date of
calculation, after giving pro forma effect to the transaction then to be
consummated, the Average Daily Availability for each of the twelve (12) Fiscal
Months immediately preceding the date of such transaction or payment for which
the Lender has received financial statements.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBO Rate Loan.

 

45

--------------------------------------------------------------------------------


 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided, further, that if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

 

“UCP 600” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce and
in effect as of July 1, 2007 (or such later version thereof as may be in effect
at the time of issuance).

 

“UFCA” has the meaning specified in Section 9.20(d).

 

“UFTA” has the meaning specified in Section 9.20(d).

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending replacing or

 

46

--------------------------------------------------------------------------------


 

interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

(d)                                 Any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
shall mean the repayment in Dollars in full in cash or immediately available
funds (or, in the case of contingent reimbursement obligations with respect to
Letters of Credit and Bank Products (other than Swap Contracts) and any other
contingent Obligations, providing Cash Collateralization or other collateral as
may be requested by the Lender) of all of the Obligations (including the payment
of any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Obligations) under Swap
Contracts) other than (i) unasserted contingent indemnification Obligations,
(ii) any Obligations relating to Bank Products (other than Swap Contracts) that,
at such time, are allowed by the applicable Bank Product provider to remain
outstanding without being required to be repaid or Cash Collateralized or
otherwise collateralized as may be requested by the Lender, and (iii) any
Obligations relating to Swap Contracts that, at such time, are allowed by the
applicable provider of such Swap Contracts to remain outstanding without being
required to be repaid.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and the Lead Borrower shall so request, the Lender
and the Lead Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided, that until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Lead Borrower shall provide to the Lender financial statements and
other documents required under this Agreement or as reasonably

 

47

--------------------------------------------------------------------------------


 

requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrowers pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.06                        Letter of Credit Amounts.  Unless otherwise
specified, all references herein to the amount of a Letter of Credit at any time
shall be deemed to be the Stated Amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms of any Issuer Documents related thereto, provides for one or more
automatic increases in the Stated Amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum Stated Amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum Stated
Amount is in effect at such time.

 

1.07                        Currency Equivalents Generally.  Any amount
specified in this Agreement (other than in Article II, and Article IX,) or any
of the other Loan Documents to be in Dollars shall also include the equivalent
of such amount in any currency other than Dollars, such equivalent amount
thereof in the applicable currency to be determined by the Lender at such time
on the basis of the Spot Rate (as defined below) for the purchase of such
currency with Dollars.  For purposes of this Section 1.07, the “Spot Rate” for a
currency means the rate determined by the Lender to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date of such determination; provided, that the Lender may obtain such
spot rate from another financial institution designated by the Lender if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency.

 

ARTICLE II
THE COMMITMENT AND CREDIT EXTENSIONS

 

2.01                        Loans; Reserves.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Lender agrees to make loans (each such loan, a “Loan”) to the
Borrowers from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the Loan Cap;
subject in each case to the following limitations:

 

(i)                                     after giving effect to any Borrowing,
the Total Outstandings shall not exceed the Loan Cap,

 

(ii)                                  after giving effect to any Borrowing, the
Total Outstandings shall not exceed the Commitment, and

 

48

--------------------------------------------------------------------------------


 

(iii)                               The Outstanding Amount of all L/C
Obligations shall not at any time exceed the Letter of Credit Sublimit.

 

Within the limits of the Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.04, and reborrow under this Section 2.01.  Loans may be Base Rate
Loans or LIBO Rate Loans, as further provided herein.

 

(b)                                 The Inventory Reserves, Availability
Reserves, and Realty Reserves as of the Closing Date are set forth in the
Borrowing Base Certificate delivered pursuant to Section 4.01(c) hereof.

 

(c)                                  The Lender shall have the right, at any
time and from time to time after the Closing Date in its Permitted Discretion to
establish, modify or eliminate Reserves.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Loans shall be either Base Rate Loans or
LIBO Rate Loans as the Lead Borrower may request subject to and in accordance
with this Section 2.02.  Subject to the other provisions of this Section 2.02,
Borrowings of more than one Type may be incurred at the same time.

 

(b)                                 Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of LIBO Rate Loans shall be
made upon the Lead Borrower’s irrevocable notice to the Lender, which may be
given by telephone.  Each such notice must be received by the Lender not later
than 11:00 a.m. (i) two (2) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of LIBO Rate Loans or of any
conversion of LIBO Rate Loans to Base Rate Loans, and (ii) one (1) Business Day
prior to the requested date of any Borrowing of Base Rate Loans.  Each
telephonic notice by the Lead Borrower pursuant to this Section 2.02(b) must be
confirmed promptly by delivery to the Lender of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower.  Each Borrowing of, conversion to or continuation of LIBO Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof.  Except as provided in Section 2.03(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.  Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Lead Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of LIBO Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the Lead Borrower fails to specify a Type of Loan in a
Committed Loan Notice or if the Lead Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans.  Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBO Rate Loans.  If the Lead Borrower
requests a Borrowing of, conversion to, or continuation of LIBO Rate Loans in
any such

 

49

--------------------------------------------------------------------------------


 

Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.

 

(c)                                  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Lender shall use reasonable efforts to make
funds available to the Borrowers by no later than 4:00 p.m. on the day of such
requested Borrowing either by (i) crediting the account of the Lead Borrower on
the books of Wells Fargo with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Lender by the Lead Borrower.

 

(d)                                 The Lender, without the request of the Lead
Borrower, may advance any interest, fee, service charge (including direct wire
fees), Credit Party Expenses, or other payment to which any Credit Party is
entitled from the Loan Parties pursuant hereto or any other Loan Document and
may charge the same to the Loan Account notwithstanding that an Overadvance may
result thereby.  The Lender shall advise the Lead Borrower of any such advance
or charge promptly after the making thereof.  Such action on the part of the
Lender shall not constitute a waiver of the Lender’s rights and the Borrowers’
obligations under Section 2.04(b).  Any amount which is added to the principal
balance of the Loan Account as provided in this Section 2.02(d) shall bear
interest at the interest rate then and thereafter applicable to Base Rate Loans.

 

(e)                                  Except as otherwise provided herein, a LIBO
Rate Loan may be continued or converted only on the last day of an Interest
Period for such LIBO Rate Loan.  During the existence of a Default or an Event
of Default, no Loans may be requested as, converted to or continued as LIBO Rate
Loans unless the Lender otherwise consents.

 

(f)                                   The Lender shall promptly notify the Lead
Borrower of the interest rate applicable to any Interest Period for LIBO Rate
Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Lender shall notify the Lead Borrower of any change
in the Base Rate promptly following the public announcement of such change.

 

(g)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than three (3) Interest Periods in
effect with respect to LIBO Rate Loans.

 

(h)                                 The Lender and the L/C Issuer shall have no
obligation to make any Loan or to provide any Letter of Credit if an Overadvance
would result.  The Lender may, in its discretion, make Overadvances without the
consent of the Borrowers, and the L/C Issuer and the Borrowers and L/C Issuer
shall be bound thereby.  Any Overadvance shall constitute a Loan.  An
Overadvance is for the account of the Borrowers and shall constitute a Base Rate
Loan and an Obligation and shall be repaid by the Borrowers in accordance with
the provisions of Section 2.04(b).  The making of any such Overadvance on any
one occasion shall not obligate the Lender to make or permit any Overadvance on
any other occasion or to permit such Overadvances to remain outstanding. The
making by the Lender of an Overadvance shall not modify or abrogate any of the
provisions of Section 2.03 regarding the Lender’s obligations to purchase
participations with respect to Letter of Credits.

 

50

--------------------------------------------------------------------------------


 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, the L/C Issuer agrees, (1) from time to time on any Business Day
during the period from the Closing Date until the Letter of Credit Expiration
Date, to issue Letters of Credit for the account of the Borrowers, and to amend
or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b) below, and (2) to honor drawings under the Letters of Credit;
provided, that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed Loan Cap, and
(y) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit.  Each request by the Lead Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrowers that the L/C Credit Extension so requested complies with the
conditions set forth in the proviso to the preceding sentence.  Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrowers’
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrowers may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.  All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.

 

(ii)                                  No Letter of Credit shall be issued if:

 

(A)                               subject to Section (b)(iii), the expiry date
of such requested Standby Letter of Credit would occur more than twelve (12)
months after the date of issuance or last extension, unless the Lender has
approved such expiry date; or

 

(B)                               subject to Section (b)(iii), the expiry date
of such requested Commercial Letter of Credit would occur more than one hundred
and twenty (120) days after the date of issuance or last extension, unless the
Lender has approved such expiry date; or

 

(C)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless either
such Letter of Credit is Cash Collateralized on or prior to the date of issuance
of such Letter of Credit (or such later date as to which the Lender may agree)
or the Lender has approved such expiry date.

 

(iii)                               No Letter of Credit shall be issued without
the prior consent of the Lender if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from,

 

51

--------------------------------------------------------------------------------


 

the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the L/C Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the L/C Issuer
is not otherwise compensated hereunder) not in effect on the Closing Date, or
shall impose upon the L/C Issuer any unreimbursed loss, cost or expense which
was not applicable on the Closing Date and which the L/C Issuer in good faith
deems material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                               such Letter of Credit is to be denominated in
a currency other than Dollars; provided, that if the L/C Issuer, in its
discretion, issues a Letter of Credit denominated in a currency other than
Dollars, all reimbursements by the Borrowers of the honoring of any drawing
under such Letter of Credit shall be paid in Dollars based on the Spot Rate;

 

(D)                               such Letter of Credit contains any provisions
for automatic reinstatement of the Stated Amount after any drawing thereunder.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if (A) the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Lead Borrower delivered to
the L/C Issuer (with a copy to the Lender) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Lead Borrower.  Such Letter of Credit Application must be received by the L/C
Issuer and the Lender not later than 11:00 a.m. at least two (2) Business Days
(or such other later date and time as the Lender and the L/C Issuer may agree in
a particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the Lender and the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the Lender or L/C Issuer may require. 
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the Lender and the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the Lender or
the L/C Issuer may require.  Additionally, the

 

52

--------------------------------------------------------------------------------


 

Lead Borrower shall furnish to the L/C Issuer and the Lender such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, and any Issuer Documents (including, if requested by the L/C
Issuer, a Standby Letter of Credit Agreement or Commercial Letter of Credit
Agreement, as applicable), as the L/C Issuer or the Lender may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Lender (by telephone or
in writing) that the Lender has received a copy of such Letter of Credit
Application from the Lead Borrower and, if not, the L/C Issuer will provide the
Lender with a copy thereof.  Unless the L/C Issuer has received written notice
from Lender or any Loan Party, at least one Business Day prior to the requested
date of issuance or amendment of the applicable Letter of Credit, that one or
more applicable conditions contained in Article IV shall not then be satisfied
or unless the L/C Issuer would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.

 

(iii)                               If the Lead Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole and
absolute discretion, agree to issue a Standby Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided, that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Standby Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Standby Letter of Credit is issued.  Unless otherwise directed
by the Lender or the L/C Issuer, the Lead Borrower shall not be required to make
a specific request to the Lender or the L/C Issuer for any such extension.  Once
an Auto-Extension Letter of Credit has been issued, the Lender shall be deemed
to have authorized (but may not require) the L/C Issuer to permit the extension
of such Standby Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the Lender shall
instruct the L/C Issuer not to permit any such extension if (A) the L/C Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Standby Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) the L/C Issuer has received
notice (which may be by telephone or in writing) on or before the day that is
five (5) Business Days before the Non-Extension Notice Date (1) from the Lender
that it has elected not to permit such extension or (2) from the Lender or the
Lead Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the

 

53

--------------------------------------------------------------------------------


 

beneficiary thereof, the L/C Issuer will also deliver to the Lead Borrower and
the Lender a true and complete copy of such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Lead Borrower and the Lender thereof not less than two
(2) Business Days prior to the Honor Date (as defined below); provided, however,
that any failure to give or delay in giving such notice shall not relieve the
Borrowers of their obligation to reimburse the L/C Issuer and the Lender with
respect to any such payment.  On the date of any payment by the L/C Issuer under
a Letter of Credit (each such date, an “Honor Date”), unless (i) the Lead
Borrower, in accordance with Section 2.02(b), has requested a Borrowing of LIBO
Rate Loans to be disbursed on such date to reimburse such payment by the L/C
Issuer, or (ii) on or before such date the Borrowers have deposited with the L/C
Issuer cash in an amount sufficient to reimburse such payment by the L/C Issuer
and directed the L/C Issuer that such cash is to be used to satisfy such
payment, then the Borrowers shall be deemed to have requested a Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
amount of such payment, without regard to the minimum and multiples specified in
Section 2.02(b) for the principal amount of Base Rate Loans, and without regard
to whether the conditions set forth in Section 4.02 have been met. Any notice
given by the L/C Issuer or the Lender pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided, that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

 

(ii)                                  Each Lender’s obligation to make Loans to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which the Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing, and without regard to whether the conditions set forth in
Section 4.02 have been met.

 

(d)                                 Obligations Absolute.  The obligation of the
Borrowers to reimburse the L/C Issuer for each drawing under each Letter of
Credit shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following (provided that nothing herein shall prevent any Borrower
from pursuing any claim it may have against the L/C Issuer as provided in
Section 2.03(e)):

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrowers or any Subsidiary may have at
any time against any beneficiary

 

54

--------------------------------------------------------------------------------


 

or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrowers or any of their Subsidiaries; or

 

(vi)                              the fact that any Default or Event of Default
shall have occurred and be continuing.

 

The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the Lender and the L/C Issuer.  The
Borrowers shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.

 

(e)                                  Role of L/C Issuer.  The Lender and the
Borrowers agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Lender, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable to the Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lender, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document. 
The Borrowers hereby assume all risks of the acts or

 

55

--------------------------------------------------------------------------------


 

omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrowers’ pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Lender, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(d) or for any action, neglect or omission under or in connection
with any Letter of Credit or Issuer Documents, including, without limitation,
the issuance or any amendment of any Letter of Credit, the failure to issue or
amend any Letter of Credit, or the honoring or dishonoring of any demand under
any Letter of Credit, and such action or neglect or omission will bind the
Borrowers; provided, however, that anything in Section 2.03(d) to the contrary
notwithstanding, but subject to any applicable rules of the ISP and the UCP 600,
the Borrowers may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrowers, to the extent, but only to the extent, of any direct,
as opposed to consequential, exemplary or punitive damages suffered by the
Borrowers which the Borrowers prove were caused by the L/C Issuer’s willful
misconduct or gross negligence in (A) making payment under any Letter of Credit
against presentation of a draft or other document that on its face does not
comply with the terms of such Letter of Credit, or (B) failing to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit; provided, further, that any claim against the L/C Issuer by
the Borrowers for any loss suffered or incurred by the Borrowers shall be
reduced by an amount equal to the sum of (i) the amount (if any) saved by the
Borrowers as a result of the breach or other wrongful conduct that allegedly
caused such loss, and (ii) the amount (if any) of the loss that would have been
avoided had the Borrowers taken all reasonable steps to mitigate such loss,
including, without limitation, by enforcing their rights against any beneficiary
and, in case of a claim of wrongful dishonor, by specifically and timely
authorizing the L/C Issuer to cure such dishonor.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary (or the L/C Issuer may
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit), and the L/C
Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason. 
The L/C Issuer shall not be responsible for the wording of any Letter of Credit
(including, without limitation, any drawing conditions or any terms or
conditions that are ineffective, ambiguous, inconsistent, unduly complicated or
reasonably impossible to satisfy), notwithstanding any assistance the L/C Issuer
may provide to the Borrowers with drafting or recommending text for any Letter
of Credit Application or with the structuring of any transaction related to any
Letter of Credit, and the Borrowers hereby acknowledge and agree that any such
assistance will not constitute legal or other advice by the L/C Issuer or any
representation or warranty by the L/C Issuer that any such wording or such
Letter of Credit will be effective.  Without limiting the foregoing, the L/C
Issuer may, as it deems appropriate, modify or alter and use in any Letter of
Credit the terminology contained on the Letter of Credit Application for such
Letter of Credit.

 

(f)                                   Cash Collateral.  Upon the request of the
Lender, (i) if the L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has

 

56

--------------------------------------------------------------------------------


 

resulted in an L/C Obligation not paid in cash by the Borrowers or by a Loan in
accordance with Section 2.03(c)(i), or (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrowers shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations.  Sections 2.04(b) and 8.02(c) set
forth certain additional requirements to deliver Cash Collateral hereunder.  For
purposes of this Section 2.03, Section 2.04(b) and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Lender, for
its benefit and the benefit of the L/C Issuer and the Lender, as collateral for
the L/C Obligations, cash or deposit account balances in an amount equal to 105%
of the Outstanding Amount of all L/C Obligations (other than L/C Obligations
with respect to Letters of Credit denominated in a currency other than Dollars,
which L/C Obligations shall be Cash Collateralized in an amount equal to 115% of
the Outstanding Amount of such L/C Obligations), pursuant to documentation in
form and substance satisfactory to the Lender and the L/C Issuer.  The Borrowers
hereby grant to the Lender a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing.  Cash
Collateral shall be maintained in a Cash Collateral Account at Wells Fargo.  If
at any time the Lender determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Lender or that the
total amount of such funds is less than the aggregate Outstanding Amount of all
L/C Obligations, the Borrowers will, forthwith upon demand by the Lender, pay to
the Lender, as additional funds to be deposited as Cash Collateral, an amount
equal to the excess of (x) such aggregate Outstanding Amount over (y) the total
amount of funds, if any, then held as Cash Collateral that the Lender determines
to be free and clear of any such right and claim.  Upon the drawing of any
Letter of Credit for which funds are on deposit as Cash Collateral, such funds
shall be applied, to the extent permitted under applicable Laws, to reimburse
the L/C Issuer and, to the extent not so applied, shall thereafter be applied to
satisfy other Obligations.

 

(g)                                  Applicability of ISP and UCP 600.  Unless
otherwise expressly agreed by the L/C Issuer and the Lead Borrower when a Letter
of Credit is issued (including any such agreement applicable to an Existing
Letter of Credit), the rules of the UCP 600 shall apply to each Letter of
Credit, provided that solely to the extent the rules of the UCP 600 do not
address an issue relating to a Standby Letter of Credit, the rules of the ISP
shall apply.

 

(h)                                 Letter of Credit Fees.  The Borrowers shall
pay to the Lender a Letter of Credit fee (the “Letter of Credit Fee”) for each
Letter of Credit equal to the Applicable Margin times the daily Stated Amount
under each such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit).  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of the Letter of
Credit shall be determined in accordance with Section 1.06.  Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each month commencing with the first such date to occur after the issuance of
such Letter of Credit and thereafter on demand, and (ii) computed on a monthly
basis in arrears.  If there is any change in the Applicable Margin during any
quarter, the daily amount available to be drawn under of each Letter of Credit
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect. 
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate as
provided in Section 2.07(b) hereof.

 

57

--------------------------------------------------------------------------------


 

(i)                                     Documentary and Processing Charges
Payable to L/C Issuer.  The Borrowers shall pay directly to the L/C Issuer, for
its own account, the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

2.04                        Prepayments.

 

(a)                                 The Borrowers may, upon irrevocable notice
from the Lead Borrower to the Lender, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty;
provided, that (i) such notice must be received by the Lender not later than
11:00 a.m. (A) two (2) Business Days prior to any date of prepayment of LIBO
Rate Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of LIBO Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof; and (iii) any prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if LIBO
Rate Loans, the Interest Period(s) of such Loans.  If such notice is given by
the Lead Borrower, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a LIBO Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.

 

(b)                                 If for any reason the Total Outstandings at
any time exceed the Loan Cap as then in effect, the Borrowers shall immediately
prepay Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrowers shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.04(b) unless, after the prepayment in full of the Loans, the Total
Outstandings exceed the Loan Cap as then in effect.

 

(c)                                  After the occurrence and during the
continuance of a Cash Dominion Event, the Borrower shall prepay the Loans and
Cash Collateralize the L/C Obligations with proceeds and collections received by
the Loan Parties to the extent so required under the provisions of Section 6.13
hereof.

 

(d)                                 The Borrowers shall prepay the Loans in an
amount equal to the Net Cash Proceeds received by a Loan Party on account of a
Prepayment Event, irrespective of whether a Cash Dominion Event then exists and
is continuing, and, if an Event of Default has occurred and is continuing, apply
any remaining Net Cash Proceeds to the Cash Collateralization of the L/C
Obligations.

 

(e)                                  Prepayments made pursuant to
Section 2.04(b), (c) and (d) above, first, shall be applied ratably to the
outstanding Loans, second, shall be used to Cash Collateralize the remaining L/C
Obligations if an Event of Default has occurred and is continuing, and, third,
the

 

58

--------------------------------------------------------------------------------


 

amount remaining, if any, after the prepayment in full of Loans outstanding at
such time and the Cash Collateralization of the remaining L/C Obligations in
full may be retained by the Borrowers for use in the ordinary course of its
business.  Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrowers or any other Loan Party) to
reimburse the L/C Issuer or the Lender, as applicable.

 

2.05                        Termination or Reduction of the Commitment.

 

(a)                                 The Borrowers may, upon irrevocable notice
from the Lead Borrower to the Lender, terminate the Commitment or the Letter of
Credit Sublimit or from time to time permanently reduce the Commitment or the
Letter of Credit Sublimit; provided, that (i) any such notice shall be received
by the Lender not later than 11:00 a.m. five (5) Business Days prior to the date
of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrowers shall not terminate or reduce (A) the Commitment
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Commitment and (B) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit.

 

(b)                                 If, after giving effect to any reduction of
the Commitment or the Letter of Credit Sublimit, the Letter of Credit Sublimit
exceeds the amount of the Commitment, such Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess.

 

(c)                                  All fees (including, without limitation,
commitment fees and Letter of Credit Fees) and interest in respect of the
Commitment accrued until the effective date of any termination of the Commitment
shall be paid on the effective date of such termination.

 

2.06                        Repayment of Loans.  The Borrower shall repay to the
Lender on the Termination Date the aggregate principal amount of Loans
outstanding on such date.

 

2.07                        Interest.

 

(a)                                 Subject to the provisions of
Section 2.07(b) below, (i) each LIBO Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Adjusted LIBO Rate for such Interest Period plus the
Applicable Margin; and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin.

 

(b)                                 (i)                                     If
any amount payable under any Loan Document is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

59

--------------------------------------------------------------------------------


 

(ii)                                  If any other Event of Default exists, at
the option of the Lender all outstanding Obligations shall bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(iii)                               Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.08                        Fees.  In addition to certain fees described in
Sections 2.03(h) and 2.03(i):

 

(a)                                 Commitment Fee.  The Borrowers shall pay to
the Lender a commitment fee calculated on a per annum basis equal to (i) 0.375%
times the actual daily amount by which the Commitment exceeds the Total
Outstandings during the immediately preceding Fiscal Quarter if the average
daily amount of Total Outstandings during the Fiscal Quarter for which such
commitment fee is being calculated is less than fifty percent (50%) of the
Commitment as of the last day of such Fiscal Quarter, or (ii) 0.250% times the
actual daily amount by which the Commitment exceeds the Total Outstandings
during the immediately preceding Fiscal Quarter if the average daily amount of
Total Outstandings for such Fiscal Quarter for which such commitment fee is
being calculated is greater than or equal to fifty percent (50%) of the
Commitment as of the last day of such Fiscal Quarter.  The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be
calculated and due and payable quarterly in arrears on the first day after the
end of each Fiscal Quarter, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period.

 

(b)                                 Closing Fee.  The Borrower shall pay to the
Lender a closing fee in the amount and at the time specified in the Fee Letter. 
Such closing fee shall be fully earned when paid and shall not be refundable for
any reason or under any circumstances whatsoever.

 

2.09                        Computation of Interest and Fees.  All computations
of fees and interest shall be made on the basis of a 360-day year and actual
days elapsed.  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.11(a), bear
interest for one day.  Each determination by the Lender of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

2.10                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by the Lender
shall be evidenced by one or more accounts or records maintained by the Lender
(the “Loan Account”) in the ordinary course of business.  The accounts or
records maintained by the Lender shall be conclusive absent manifest error of
the amount of the Credit Extensions made by the Lender to the Borrowers and

 

60

--------------------------------------------------------------------------------


 

the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. 
Upon the request of the Lender, the Borrowers shall execute and deliver to the
Lender a Note, which shall evidence the Lender’s Loans in addition to such
accounts or records.  The Lender may attach schedules to the Note and endorse
thereon the date, Type (if applicable), amount and maturity of the Loans and
payments with respect thereto.  Upon receipt of an affidavit of the Lender as to
the loss, theft, destruction or mutilation of the Lender’s Note and upon
cancellation of such Note, the Borrowers will issue, in lieu thereof, a
replacement Note in favor of the Lender, in the same principal amount thereof
and otherwise of like tenor.

 

(b)                                 Lender shall render monthly statements
regarding the Loan Account to the Lead Borrower including principal, interest,
fees, and including an itemization of all charges and expenses constituting
Credit Party Expenses owing, and such statements, absent manifest error, shall
be conclusively presumed to be correct and accurate and constitute an account
stated between Borrowers and the Credit Parties unless, within thirty (30) days
after receipt thereof by the Lead Borrower, the Lead Borrower shall deliver to
Lender written objection thereto describing the error or errors contained in any
such statements.

 

2.11                        Payments Generally.

 

(a)                                 General.  All payments to be made by the
Borrowers shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrowers hereunder shall be made to the Lender, at the
Lender’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein.  All payments received by the Lender
after 2:00 p.m., at the option of the Lender, shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue.  If any payment to be made by the Borrowers shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

 

(b)                                 Presumptions by Lender.  Unless the Lender
shall have received notice from the Lead Borrower prior to the time at which any
payment is due to the Lender or the L/C Issuer hereunder that the Borrowers will
not make such payment, the Lender may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the L/C Issuer the amount due.  In such event, if the
Borrowers have not in fact made such payment, then the L/C Issuer agrees to
repay to the Lender forthwith on demand the amount so distributed to the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Lender, at the greater of the Federal Funds Rate and a
rate determined by the Lender in accordance with banking industry rules on
interbank compensation.

 

A notice of the Lender to the Lead Borrower with respect to any amount owing
under this subsection (b) shall be conclusive, absent manifest error.

 

61

--------------------------------------------------------------------------------


 

(c)                                  Funding Source.  Nothing herein shall be
deemed to obligate the Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by the Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrowers hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if the
Borrowers shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Lender or the L/C Issuer, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrowers shall make such deductions and (iii) the Borrowers shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

(b)                                 Payment of Other Taxes by the Borrowers. 
Without limiting the provisions of subsection (a) above, the Borrowers shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                                  Indemnification by the Loan Parties.  The
Loan Parties shall indemnify the Lender and the L/C Issuer, within fifteen (15)
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the Lender or the
L/C Issuer, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Lead Borrower by the Lender or the L/C
Issuer, or by the Lender on behalf of the L/C Issuer, shall be conclusive absent
manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrowers to a Governmental Authority pursuant to this Section, the Lead
Borrower shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.

 

(e)                                  Treatment of Certain Refunds.  If the
Lender or the L/C Issuer determines, in its Permitted Discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrowers or with respect to which the Borrowers have paid
additional amounts pursuant to this Section, it shall pay to the Borrowers an
amount equal to

 

62

--------------------------------------------------------------------------------


 

such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrowers under this Section with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrowers, upon the request of the Lender or the
L/C Issuer, agree to repay the amount paid over to the Borrowers (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Lender or the L/C Issuer in the event the Lender or the L/C
Issuer is required to repay such refund to such Governmental Authority.  This
subsection shall not be construed to require the Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrowers or any other Person.

 

3.02                        Illegality.  If the Lender determines that any
Change in Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for the Lender to make, maintain or fund LIBO Rate
Loans, or to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of the
Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by the Lender to the Lead Borrower,
any obligation of the Lender to make or continue LIBO Rate Loans or to convert
Base Rate Loans to LIBO Rate Loans shall be suspended until the Lender notifies
the Lead Borrower that the circumstances giving rise to such determination no
longer exist.  Upon receipt of such notice, the Borrowers shall, upon demand
from the Lender, prepay or, if applicable, convert all LIBO Rate Loans of the
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if the Lender may lawfully continue to maintain such LIBO Rate Loans
to such day, or immediately, if the Lender may not lawfully continue to maintain
such LIBO Rate Loans.  Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.  If the Lender
determines that for any reason in connection with any request for a LIBO Rate
Loan or a conversion to or continuation thereof that (a) Dollar deposits are not
being offered to banks in the London interbank market for the applicable amount
and Interest Period of such LIBO Rate Loan, (b) adequate and reasonable means do
not exist for determining the LIBO Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan, or (c) the LIBO Rate for any requested
Interest Period with respect to a proposed LIBO Rate Loan does not adequately
and fairly reflect the cost to the Lender of funding such Loan, the Lender will
promptly so notify the Lead Borrower.  Thereafter, the obligation of the Lender
to make or maintain LIBO Rate Loans shall be suspended until the Lender revokes
such notice.  Upon receipt of such notice, the Lead Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of LIBO Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 

3.04                        Increased Costs; Reserves on LIBO Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with

 

63

--------------------------------------------------------------------------------


 

or for the account of, or credit extended or participated in by, the Lender
(except any reserve requirement reflected in the LIBO Rate) or the L/C Issuer;

 

(ii)                                  subject the Lender or the L/C Issuer to
any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any LIBO Rate Loan made by
it, or change the basis of taxation of payments to the Lender or the L/C Issuer
in respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by the Lender or the L/C Issuer); or

 

(iii)                               impose on the Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or LIBO Rate Loans made by the Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to the Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by the Lender
or the L/C Issuer hereunder (whether of principal, interest or any other amount)
then, upon request of the Lender or the L/C Issuer, the Borrowers will pay to
the Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate the Lender or the L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If the Lender or the
L/C Issuer determines that any Change in Law affecting the Lender or the L/C
Issuer or the Lender’s Office or the Lender’s or the L/C Issuer’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on the Lender’s or the L/C Issuer’s capital or on
the capital of the Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitment of the Lender or the Loans made
by, or participations in Letters of Credit held by, the Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which the Lender or
the L/C Issuer or the Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration the Lender’s or
the L/C Issuer’s policies and the policies of the Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to the Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate the Lender or the L/C Issuer or
the Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of the Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate the Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Lead Borrower shall be conclusive absent manifest error.  The
Borrowers shall pay the Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of the Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not

 

64

--------------------------------------------------------------------------------


 

constitute a waiver of the Lender’s or the L/C Issuer’s right to demand such
compensation, provided that the Borrowers shall not be required to compensate
the Lender or the L/C Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than six
(6) months prior to the date that the Lender or the L/C Issuer, as the case may
be, notifies the Lead Borrower of the Change in Law giving rise to such
increased costs or reductions and of the Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)                                  Reserves on LIBO Rate Loans.  The Borrowers
shall pay to the Lender, as long as the Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each LIBO Rate Loan equal
to the actual costs of such reserves allocated to such Loan by the Lender (as
determined by the Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Lead Borrower shall have received at least
ten (10) days’ prior notice of such additional interest from the Lender.  If the
Lender fails to give notice ten (10) days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable ten (10) days from
receipt of such notice.

 

3.05                        Compensation for Losses.  Upon demand of the Lender
from time to time, the Borrowers shall promptly compensate the Lender for and
hold the Lender harmless from any loss, cost or expense incurred by it as a
result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or

 

(b)                                 any failure by the Borrowers to prepay,
borrow, continue or convert any Loan other than a Base Rate Loan on the date or
in the amount notified by the Lead Borrower;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrowers shall also pay any customary administrative fees
charged by the Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lender under
this Section 3.05, Lender shall be deemed to have funded each LIBO Rate Loan
made by it at the LIBO Rate for such Loan by a matching deposit or other
borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lender.  If
the Lender requests compensation under Section 3.04, or the Borrowers are
required to pay any additional amount to the Lender or any Governmental
Authority for the account of the Lender pursuant to Section 3.01, or if the
Lender gives a notice pursuant to Section 3.02, then the Lender shall use

 

65

--------------------------------------------------------------------------------


 

reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of the
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject the Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to the Lender.  The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by the Lender in
connection with any such designation or assignment.

 

3.07                        Survival.  All of the Borrowers’ obligations under
this Article III shall survive termination of the Commitment and repayment of
all Obligations hereunder.

 

3.08                        Designation of Lead Borrower as Borrowers’ Agent.

 

(a)                                 Each Borrower hereby irrevocably designates
and appoints the Lead  Borrower as such Borrower’s agent to obtain Credit
Extensions, the proceeds of which shall be available to each Borrower for such
uses as are permitted under this Agreement.  As the disclosed principal for its
agent, each Borrower shall be obligated to each Credit Party on account of
Credit Extensions so made as if made directly by the applicable Credit Party to
such Borrower, notwithstanding the manner by which such Credit Extensions are
recorded on the books and records of the Lead Borrower and of any other
Borrower.  In addition, each Loan Party other than the Borrowers hereby
irrevocably designates and appoints the Lead  Borrower as such Loan Party’s
agent to represent such Loan Party in all respects under this Agreement and the
other Loan Documents.

 

(b)                                 Each Borrower recognizes that credit
available to it hereunder is in excess of and on better terms than it otherwise
could obtain on and for its own account and that one of the reasons therefor is
its joining in the credit facility contemplated herein with all other
Borrowers.  Consequently, each Borrower hereby assumes and agrees to discharge
all Obligations of each of the other Borrowers.

 

(c)                                  The Lead Borrower shall act as a conduit
for each Borrower (including itself, as a “Borrower”) on whose behalf the Lead
Borrower has requested a Credit Extension.  Neither the Lender nor any other
Credit Party shall have any obligation to see to the application of such
proceeds therefrom.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension.  The
obligation of the L/C Issuer and the Lender to make its initial Credit Extension
hereunder is subject to satisfaction of the following conditions precedent:

 

(a)                                 The Lender’s receipt of the following, each
of which shall be originals, facsimiles or other electronic image scan
transmission (e.g., “pdf” or “tif” via e-mail) (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party or the Lender, as applicable, each dated the Closing Date
(or,

 

66

--------------------------------------------------------------------------------


 

in the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Lender:

 

(i)                                     executed counterparts of this Agreement
sufficient in number for distribution to the Lender and the Lead Borrower;

 

(ii)                                  a Note executed by the Borrowers in favor
of the Lender;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Lender may require evidencing (A) the
authority of each Loan Party to enter into this Agreement and the other Loan
Documents to which such Loan Party is a party or is to become a party and
(B) the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party or is to become a
party;

 

(iv)                              copies of each Loan Party’s Organization
Documents and such other documents and certifications as the Lender may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to so qualify in such jurisdiction could not
reasonably be expected to have a Material Adverse Effect;

 

(v)                                 a favorable opinion of Dorsey & Whitney LLP,
counsel to the Loan Parties, addressed to the Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Lender may reasonably
request;

 

(vi)                              a certificate signed by a Responsible Officer
of the Lead Borrower certifying (A) that the conditions specified in
Sections 4.02(a) and 4.02(b) have been satisfied, (B) that there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect, (C) to the Solvency of the Loan Parties as
of the Closing Date after giving effect to the transactions contemplated hereby,
and (D) either that (1) no consents, licenses or approvals are required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, or (2) that all such consents, licenses and approvals have been obtained
and are in full force and effect;

 

(vii)                           evidence that all insurance required to be
maintained pursuant to the Loan Documents and all endorsements in favor of the
Lender required under the Loan Documents have been obtained and are in effect;

 

(viii)                        the Security Agreement, the Blocked Account
Agreements, the DDA Notifications, the Credit Card Notifications and
certificates evidencing any stock being pledged under any of the foregoing,
together with undated stock powers executed in blank, each duly executed by the
applicable Loan Parties;

 

67

--------------------------------------------------------------------------------


 

(ix)                              all other Loan Documents required to be
executed pursuant to the terms hereof as of such date, each duly executed by the
applicable Loan Parties;

 

(x)                                 results of searches or other evidence
reasonably satisfactory to the Lender (in each case dated as of a date
reasonably satisfactory to the Lender) indicating the absence of Liens on the
assets of the Loan Parties, except for Permitted Encumbrances;

 

(xi)                              (A)                               all
documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Lender to be filed,
registered or recorded to create or perfect the first priority Liens intended to
be created under the Loan Documents and all such documents and instruments shall
have been so filed, registered or recorded to the satisfaction of the Lender,
(B) the DDA Notifications, Credit Card Notifications, and Blocked Account
Agreements required pursuant to Section 6.13 hereof, (C) control agreements with
respect to the Loan Parties’ material securities and investment accounts, and
(D) Collateral Access Agreements as required by the Lender (but in no case with
respect to any Store); and

 

(xii)                           such other assurances, certificates, documents,
consents or opinions as the Lender reasonably may require.

 

(b)                                 After giving effect to (i) the first funding
under the Loans, (ii) any charges to the Loan Account made in connection with
the establishment of the credit facility contemplated hereby and (iii) all
Letters of Credit to be issued at, or immediately subsequent to, such
establishment, Availability shall be not less than $15,000,000.

 

(c)                                  The Lender shall have received a Borrowing
Base Certificate dated the Closing Date, relating to the month ended on May 26,
2012, and executed by a Responsible Officer of the Lead Borrower.

 

(d)                                 The Lender shall be reasonably satisfied
that any financial statements delivered to it fairly present the business and
financial condition of the Loan Parties and that there has been no Material
Adverse Effect since the date of the Audited Financial Statements.

 

(e)                                  The Lender shall have received and be
satisfied with (i) a detailed forecast for the Fiscal Year ending February 2,
2013, which shall include an Availability model, Consolidated income statement,
balance sheet, and statement of cash flow, by month, each prepared in conformity
with GAAP and consistent with the Loan Parties’ then current practices and
(b) such other information (financial or otherwise) reasonably requested by the
Lender.

 

(f)                                   There shall not be pending any litigation
or other proceeding, the result of which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

(g)                                  There shall not have occurred any default
of any Material Contract of any Loan Party the result of which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

68

--------------------------------------------------------------------------------


 

(h)                                 The consummation of the transactions
contemplated hereby shall not violate any applicable Law or any Organization
Document.

 

(i)                                     All fees and expenses required to be
paid to the Lender on or before the Closing Date shall have been paid in full.

 

(j)                                    The Borrowers shall have paid all fees,
charges and disbursements of counsel to the Lender to the extent invoiced prior
to or on the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the Closing
Date (provided that such estimate shall not thereafter preclude a final settling
of accounts between the Borrowers and the Lender).

 

(k)                                 The Lender shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act.

 

(l)                                     No material changes in governmental
regulations or policies affecting any Loan Party or any Credit Party shall have
occurred prior to the Closing Date.

 

(m)                             There shall not have occurred any disruption or
material adverse change in the United States financial or capital markets in
general that has had, in the reasonable opinion of the Lender, a material
adverse effect on the market for loan syndications or adversely affecting the
syndication of the Loans.

 

(n)                                 The Closing Date shall have occurred on or
before July 31, 2012.  The Lender shall notify the Lead Borrower of the Closing
Date, and such notice shall be conclusive and binding on the Loan Parties.

 

4.02                        Conditions to all Credit Extensions.  The obligation
of the Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of LIBO Rate Loans) and the L/C Issuer to issue each Letter of
Credit is subject to the following conditions precedent:

 

(a)                                 The representations and warranties of each
Loan Party contained in Article V or in any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, (ii) in the case of any representation or warranty qualified by
materiality, such representation or warranty shall be true and correct in all
respects, (subject to such qualification), (iii) for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (iv) for purposes of this Section 4.02, the representations
and warranties with respect to any Schedules shall be deemed to refer to the
most recently updated Schedules furnished by the Lead Borrower pursuant to
Section 6.14(b) and accepted by the Lender in writing;

 

69

--------------------------------------------------------------------------------


 

(b)                                 No Default or Event of Default shall exist,
or would result from such proposed Credit Extension or from the application of
the proceeds thereof;

 

(c)                                  The Lender and, if applicable, the L/C
Issuer shall have received a Request for Credit Extension in accordance with the
requirements hereof;

 

(d)                                 No event or circumstance which could
reasonably be expected to result in a Material Adverse Effect shall have
occurred; and

 

(e)                                  No Overadvance shall result from such
Credit Extension:

 

provided, that without limiting the foregoing, the Lender shall have no
obligation to honor a Request for Credit Extension on or after the Closing Date,
until the Lender shall have received from the Borrowers a written report
regarding the results of a commercial finance examination of the Loan Parties,
which shall be satisfactory to the Lender, and until the delivery thereof the
decision to honor any Request for Credit Extension shall be made in the sole
discretion of the Lender or the L/C Issuer, as applicable.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of LIBO Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty by the Borrowers that the conditions specified in Sections 4.02(a) and
(b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Credit Parties that:

 

5.01                        Existence, Qualification and Power.  Each Loan Party
(a) is a corporation, limited liability company, partnership or limited
partnership, duly incorporated, organized or formed, validly existing and, where
applicable, in good standing under the Laws of the jurisdiction of its
incorporation, organization, or formation (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.  Schedule 5.01 annexed hereto
sets forth, as of the Closing Date, each Loan Party’s name as it appears in
official filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is a party has been duly

 

70

--------------------------------------------------------------------------------


 

authorized by all necessary corporate or other organizational action, and does
not and will not (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any breach, termination, or
contravention of, or constitute a default under, or require any payment to be
made under (i) any Material Contract or any Material Indebtedness to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; (c) result in or require the creation of any Lien upon any
asset of any Loan Party (other than Liens in favor of the Lender under the
Security Documents); or (d) violate any Law.

 

5.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, except for (a) the perfection or maintenance of the Liens created
under the Security Documents (including the first priority nature thereof) or
(b) such as have been obtained or made and are in full force and effect.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Lead Borrower and its Subsidiaries as of
the date thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; and (iii) show all
Material Indebtedness and other material liabilities, direct or contingent, of
the Lead Borrower and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness, in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

 

(b)                                 The unaudited Consolidated and consolidating
balance sheet of the Lead Borrower and its Subsidiaries dated April 28, 2012,
and the related Consolidated and consolidating statements of income or
operations, and cash flows for the Fiscal Quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Lead Borrower and its Subsidiaries as of
the date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the

 

71

--------------------------------------------------------------------------------


 

absence of footnotes and to normal year-end audit adjustments.  Schedule 5.05
sets forth all Material Indebtedness.

 

(c)                                  Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(d)                                 To the best knowledge of the Lead Borrower,
no Internal Control Event exists or has occurred since the date of the Audited
Financial Statements that has resulted in or could reasonably be expected to
result in a misstatement in any material respect (i) in any financial
information delivered or to be delivered to the Lender, (ii) of the Borrowing
Base, (iii) of covenant compliance calculations provided hereunder or (iv) of
the assets, liabilities, financial condition or results of operations of the
Lead Borrower and its Subsidiaries on a Consolidated basis.

 

(e)                                  The Consolidated and consolidating
forecasted balance sheet and statements of income and cash flows of the Lead
Borrower and its Subsidiaries delivered pursuant to Section 6.01(c) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the Loan
Parties’ best estimate of its future financial performance.

 

5.06                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Loan
Parties, threatened or contemplated, at law, in equity, in arbitration or before
any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect, and since the
Closing Date, there has been no adverse change in the status, or financial
effect on any Loan Party or any Subsidiary thereof, of the matters described on
Schedule 5.06.

 

5.07                        No Default.  No Loan Party is in default under or
with respect to, or party to, any Material Contract or any Material
Indebtedness.  No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

 

5.08                        Ownership of Property; Liens.

 

(a)                                 Each of the Loan Parties has good record and
marketable title in fee simple to or valid leasehold interests in, all Real
Estate necessary or used in the ordinary conduct of its business.  Each of the
Loan Parties has good and marketable title to, valid leasehold interests in, or
valid licenses to use all personal property and assets material to the ordinary
conduct of its business.

 

(b)                                 Schedule 5.08(b)(1) sets forth the address
(including street address, county and state) of all Real Estate that is owned by
the Loan Parties, together with a list of the holders of any mortgage or other
Lien thereon as of the Closing Date.  Each Loan Party has good,

 

72

--------------------------------------------------------------------------------


 

marketable and insurable fee simple title to the Real Estate owned by such Loan
Party, free and clear of all Liens, other than Permitted Encumbrances.  Schedule
5.08(b)(2) sets forth the address (including street address, county and state)
of all Leases of the Loan Parties, together with a list of the lessor and its
contact information with respect to each such Lease as of the Closing Date. 
Each of such Leases is in full force and effect and the Loan Parties are not in
default of the terms thereof, except as could not reasonably be expected to have
a Material Adverse Effect.

 

(c)                                  Schedule 7.01 sets forth a complete and
accurate list of all Liens on the property or assets of each Loan Party, other
than statutory or common law Liens against or by landlords of the Stores,
showing as of the Closing Date the lienholder thereof, the principal amount of
the obligations secured thereby and the property or assets of such Loan Party
subject thereto.  The property of each Loan Party is subject to no Liens, other
than Permitted Encumbrances.

 

(d)                                 Schedule 7.02 sets forth a complete and
accurate list of all Investments held by any Loan Party on the Closing Date,
showing as of the Closing Date the amount, obligor or issuer and maturity, if
any, thereof.

 

(e)                                  Schedule 7.03 sets forth a complete and
accurate list of all Indebtedness of each Loan Party on the Closing Date,
showing as of the Closing Date the amount, obligor or issuer and maturity
thereof.

 

5.09                        Environmental Compliance.

 

(a)                                 Except as specifically disclosed in Schedule
5.09, no Loan Party (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) has a Responsible Officer with knowledge of any
basis for any Environmental Liability, except, in each case, as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(b)                                 Except as otherwise set forth in Schedule
5.09, (i) none of the properties currently owned by any Loan Party is listed or
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property, and (ii) to the
knowledge of any Responsible Officer of any Loan Party none of the properties
currently operated or formerly owned by any Loan Party is listed or proposed for
listing on the NPL or on the CERCLIS or any analogous foreign, state or local
list or is adjacent to any such property in connection with any matter for which
any Loan Party would have any material liability; there are not and never have
been any underground or above-ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed by any Loan Party in violation of any
Environmental Laws on any property currently owned or operated by any Loan Party
or, to the knowledge of any Responsible Officer of any Loan Party, on any
property formerly owned by any Loan Party; there is no friable asbestos or
friable asbestos-containing material on any property currently owned or operated
by any Loan Party; and Hazardous Materials have not been released,

 

73

--------------------------------------------------------------------------------


 

discharged or disposed of by any Loan Party in violation of any Environmental
Laws on any property currently owned or operated or formerly owned by any Loan
Party.

 

(c)                                  Except as otherwise set forth on Schedule
5,09, no Loan Party is undertaking, and no Loan Party has completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party have been disposed of in a manner not reasonably expected to
result in material liability to any Loan Party.

 

5.10                        Insurance.  The properties of the Loan Parties are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks (including, without limitation, workmen’s compensation,
public liability, business interruption and property damage insurance) as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties operate.  Schedule 5.10
sets forth a description of all insurance maintained by or on behalf of the Loan
Parties as of the Closing Date. Each insurance policy listed on Schedule 5.10 is
in full force and effect and all premiums in respect thereof that are due and
payable have been paid.

 

5.11                        Taxes.  The Loan Parties have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings being diligently conducted, for which adequate
reserves have been provided in accordance with GAAP, as to which Taxes no Lien
has been filed and which contest effectively suspends the collection of the
contested obligation and the enforcement of any Lien securing such obligation. 
There is no proposed tax assessment against any Loan Party that would, if made,
have a Material Adverse Effect.  No Loan Party is a party to any tax sharing
agreement.

 

5.12                        ERISA Compliance.

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Lead Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification.  The
Loan Parties and each ERISA Affiliate have made all required contributions to
each Plan subject to Section 412 of the Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code has been made with respect to any Plan.  No Lien imposed under the Code or
ERISA exists or is likely to arise on account of any Plan.

 

74

--------------------------------------------------------------------------------


 

(b)                                 There are no pending or, to the best
knowledge of the Lead Borrower, threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Plan that could
reasonably be expected to have a Material Adverse Effect.  There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

 

(c)                                  (i)                                     No
ERISA Event has occurred or is reasonably expected to occur; (ii) no Pension
Plan has any Unfunded Pension Liability; (iii) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither any Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA, in each case except as could not
reasonably be expected to result in a Material Adverse Effect.

 

5.13                        Subsidiaries; Equity Interests.  The Loan Parties
have no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, which Schedule sets forth the legal name, jurisdiction of
incorporation or formation and authorized Equity Interests of each such
Subsidiary.  All of the outstanding Equity Interests in such Subsidiaries have
been validly issued, are fully paid and non-assessable and are owned by a Loan
Party (or a Subsidiary of a Loan Party) in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens except for those created under the
Security Documents.  Except as set forth in Schedule 5.13, there are no
outstanding rights to purchase any Equity Interests in any Subsidiary.  The Loan
Parties have no equity investments in any other corporation or entity other than
those specifically disclosed in Part (b) of Schedule 5.13.  All of the
outstanding Equity Interests in the Loan Parties have been validly issued, and
are fully paid and non-assessable and are owned in the amounts specified on
Part (c) of Schedule 5.13 free and clear of all Liens except for those created
under the Security Documents.  The copies of the Organization Documents of each
Loan Party and each amendment thereto provided pursuant to Section 4.01 are true
and correct copies of each such document, each of which is valid and in full
force and effect.

 

5.14                        Margin Regulations; Investment Company Act.

 

(a)                                 No Loan Party is engaged or will be engaged,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock. 
None of the proceeds of the Credit Extensions shall be used directly or
indirectly for the purpose of purchasing or carrying any margin stock, for the
purpose of reducing or retiring any Indebtedness that was originally incurred to
purchase or carry any margin stock or for any other purpose that might cause any
of the Credit Extensions to be considered a “purpose credit” within the meaning
of Regulations T, U, or X issued by the FRB.

 

75

--------------------------------------------------------------------------------


 

(b)                                 None of the Loan Parties, any Person
Controlling any Loan Party, or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 

5.15                        Disclosure.  Each Loan Party has disclosed to the
Lender all agreements, instruments and corporate or other restrictions to which
it is subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect. 
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder or under any other Loan Document (in each
case, as modified or supplemented by other information so furnished) contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, that with respect to projected
financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation thereof.

 

5.16                        Compliance with Laws.  Each of the Loan Parties is
in compliance (a) in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, and (b) with Sections 9.16 and 9.17
hereof.

 

5.17                        Intellectual Property; Licenses, Etc.  The Loan
Parties own, or possess the right to use, all of the Intellectual Property,
licenses, permits and other authorizations that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person.  To the knowledge of the Lead Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party infringes
upon any rights held by any other Person.  Except as specifically disclosed in
Schedule 5.17, no claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Lead Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.18                        Labor Matters.  There are no strikes, lockouts,
slowdowns or other material labor disputes against any Loan Party pending or, to
the knowledge of any Loan Party, threatened. The hours worked by and payments
made to employees of the Loan Parties comply with the Fair Labor Standards Act
and any other applicable federal, state, local or foreign Law dealing with such
matters. No Loan Party has incurred any liability or obligation under the Worker
Adjustment and Retraining Act or similar state Law.  All payments due from any
Loan Party, or for which any claim may be made against any Loan Party, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or properly accrued in accordance with GAAP as a liability on the
books of such Loan Party. Except as set forth on Schedule 5.18, no Loan Party is
a party to or bound by any collective bargaining agreement. There are no
representation proceedings pending or, to any Loan Party’s knowledge, threatened

 

76

--------------------------------------------------------------------------------


 

to be filed with the National Labor Relations Board, and no labor organization
or group of employees of any Loan Party has made a pending demand for
recognition. There are no complaints, unfair labor practice charges, grievances,
arbitrations, unfair employment practices charges or any other claims or
complaints against any Loan Party pending or, to the knowledge of any Loan
Party, threatened to be filed with any Governmental Authority or arbitrator
based on, arising out of, in connection with, or otherwise relating to the
employment or termination of employment of any employee of any Loan Party. The
consummation of the transactions contemplated by the Loan Documents will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Loan Party is
bound.

 

5.19                        Security Documents.

 

(a)                                 The Security Agreement creates in favor of
the Lender, for the benefit of the Secured Parties referred to therein, a legal,
valid, continuing and enforceable security interest in the Collateral (as
defined in the Security Agreement), the enforceability of which is subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law. 
The financing statements, releases and other filings are in appropriate form and
have been or will be filed in the offices specified in Schedule II of the
Security Agreement.  Upon such filings and/or the obtaining of “control” (as
defined in the UCC), the Lender will have a perfected Lien on, and security
interest in, to and under all right, title and interest of the grantors
thereunder in all Collateral that may be perfected by filing, recording or
registering a financing statement or analogous document (including without
limitation the proceeds of such Collateral subject to the limitations relating
to such proceeds in the UCC) or by obtaining control, under the UCC (in effect
on the date this representation is made) in each case prior and superior in
right to any other Person.

 

(b)                                 When the Security Agreement (or a short form
thereof) is filed in the United States Patent and Trademark Office and when
financing statements, releases and other filings in appropriate form are filed
in the offices specified in Schedule II of the Security Agreement, the Lender
shall have a fully perfected Lien on, and security interest in, all right, title
and interest of the applicable Loan Parties in the Intellectual Property (as
defined in the Security Agreement) in which a security interest may be perfected
by filing, recording or registering a security agreement, financing statement or
analogous document in the United States Patent and Trademark Office in each case
prior and superior in right to any other Person (it being understood that
subsequent recordings in the United States Patent and Trademark Office may be
necessary to perfect a Lien on registered trademarks and trademark applications
acquired by the Loan Parties after the Closing Date).

 

(c)                                  Upon the execution and delivery thereof,
each Mortgage will create in favor of the Lender, for the benefit of the Secured
Parties referred to therein, a legal, valid, continuing and enforceable Lien in
the Mortgaged Property (as defined in the Mortgages), the enforceability of
which is subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.  Upon the filing or recording of the Mortgages with the
appropriate Governmental Authorities, the Lender will have

 

77

--------------------------------------------------------------------------------


 

a perfected Lien on, and security interest in, to and under all right, title and
interest of the grantors thereunder in all Mortgaged Property that may be
perfected by such filing (including without limitation the proceeds of such
Mortgaged Property), in each case with respect to Eligible Real Estate that is
prior and superior in right to any other Person.

 

5.20                        Solvency.  After giving effect to the transactions
contemplated by this Agreement, and before and after giving effect to each
Credit Extension, the Loan Parties, on a Consolidated basis, are Solvent. No
transfer of property has been or will be made by any Loan Party and no
obligation has been or will be incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of any
Loan Party.

 

5.21                        Deposit Accounts; Credit Card Arrangements.

 

(a)                                 Annexed hereto as Schedule 5.21(a) is a list
of all DDAs maintained by the Loan Parties as of the Closing Date, which
Schedule includes, with respect to each DDA (i) the name and address of the
depository; (ii) the account number(s) maintained with such depository; (iii) a
contact person at such depository, and (iv) the identification of each Blocked
Account Bank.

 

(b)                                 Annexed hereto as Schedule 5.21(b) is a list
describing all arrangements as of the Closing Date to which any Loan Party is a
party with respect to the processing and/or payment to such Loan Party of the
proceeds of any credit card charges and debit card charges for sales made by
such Loan Party.

 

5.22                        Brokers.  No broker or finder brought about the
obtaining, making or closing of the Loans or transactions contemplated by the
Loan Documents, and no Loan  Party or Affiliate thereof has any obligation to
any Person in respect of any finder’s or brokerage fees in connection therewith.

 

5.23                        Customer and Trade Relations.  There exists no
actual or, to the knowledge of any Loan Party, threatened, termination or
cancellation of, or any material adverse modification or change in the business
relationship of any Loan Party with any supplier material to its operations.

 

5.24                        Material Contracts.  Schedule 5.24 sets forth all
Material Contracts to which any Loan Party is a party or is bound as of the
Closing Date.  The Loan Parties have delivered true, correct and complete copies
of such Material Contracts to the Lender on or before the Closing Date.  The
Loan Parties are not in breach or in default in any material respect of or under
any Material Contract and have not received any notice of the intention of any
other party thereto to terminate any Material Contract.

 

5.25                        Casualty.  Neither the businesses nor the properties
of any Loan Party or any of its Subsidiaries are affected by any fire,
explosion, accident, strike, lockout or other labor dispute, drought, storm,
hail, earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

78

--------------------------------------------------------------------------------


 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as the Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which a claim has not been asserted), or any
Letter of Credit shall remain outstanding, the Loan Parties shall:

 

6.01                        Financial Statements.  Deliver to the Lender, in
form and detail satisfactory to the Lender:

 

(a)                                 as soon as available, but in any event
within ninety (90) days after the end of each Fiscal Year of the Lead Borrower,
a Consolidated and consolidating balance sheet of the Lead Borrower and its
Subsidiaries as at the end of such Fiscal Year, and the related consolidated and
consolidating statements of income or operations, Shareholders’ Equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by (i) a report and unqualified opinion of KPMG LLP or another Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Lender, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit and (ii) an opinion of KPMG LLP or such other Registered
Public Accounting Firm independently assessing Loan Parties’ internal controls
over financial reporting in accordance with Item 308 of SEC Regulation S-K,
PCAOB Auditing Standard No. 2, and Section 404 of Sarbanes-Oxley expressing a
conclusion that contains no statement that there is a material weakness in such
internal controls, except for such material weaknesses as to which the Lender do
not object, and such consolidating statements to be certified by a Responsible
Officer of the Lead Borrower to the effect that such statements are fairly
stated in all material respects when considered in relation to the consolidated
financial statements of the Lead Borrower and its Subsidiaries;

 

(b)                                 as soon as available, but in any event
within thirty (30) days after the end of each of the Fiscal Months of each
Fiscal Year of the Lead Borrower, a Consolidated and consolidating balance sheet
of the Lead Borrower and its Subsidiaries as at the end of such Fiscal Month,
and the related Consolidated and consolidating statements of income or
operations, and cash flows for such Fiscal Month, and for the portion of the
Lead Borrower’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for (A) such period set forth in the budget
delivered pursuant to Section 6.01(c) hereof, (B) the corresponding Fiscal Month
of the previous Fiscal Year and (C) the corresponding portion of the previous
Fiscal Year, all in reasonable detail, such consolidated statements to be
certified by a Responsible Officer of the Lead Borrower as fairly presenting the
financial condition, results of operations, and cash flows of the Lead Borrower
and its Subsidiaries as of the end of such Fiscal Month in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes,
and such consolidating statements to be certified by a Responsible Officer of
the Lead Borrower to the effect that such statements are fairly stated in all
material respects when considered in relation to the consolidated financial
statements of the Lead Borrower and its Subsidiaries;

 

79

--------------------------------------------------------------------------------


 

(c)                                  as soon as available, but in any event no
more than forty-five (45) days after the end of each Fiscal Year of the Lead
Borrower, budgets prepared by management of the Lead Borrower and approved by
the board of directors of the Lead Borrower, in form satisfactory to the Lender,
of consolidated balance sheets and statements of income or operations and cash
flows of the Lead Borrower and its Subsidiaries on a monthly basis for the
immediately following Fiscal Year (including the Fiscal Year in which the
Maturity Date occurs), and as soon as available, any significant revisions to
such budget with respect to such Fiscal Year.

 

6.02                        Certificates; Other Information.  Deliver to the
Lender, in form and detail satisfactory to the Lender:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Section 6.01(a), a certificate of its
Registered Public Accounting Firm certifying such financial statements and
stating that in making the examination necessary for their certification of such
financial statements, such Registered Public Accounting Firm has not obtained
any knowledge of the existence of any Default or Event of Default or, if any
such Default or Event of Default shall exist, stating the nature and status of
such event;

 

(b)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and 6.01(b), a duly
completed Compliance Certificate signed by a Responsible Officer of the Lead
Borrower, and in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Lead
Borrower shall also provide a statement of reconciliation conforming such
financial statements to GAAP;

 

(c)                                  on or before the fifteenth (15th) day of
each Fiscal Month (or, if such day is not a Business Day, on the next succeeding
Business Day), a Borrowing Base Certificate showing the Borrowing Base as of the
close of business as of the last day of the immediately preceding Fiscal Month
(provided that the Appraised Value percentage applied to the Eligible Inventory
set forth in each Borrowing Base Certificate shall be the percentage set forth
in the most recent appraisal obtained by the Lender pursuant to Section 6.10
hereof for the applicable month in which such Borrowing Base Certificate is
delivered), each Borrowing Base Certificate to be certified as complete and
correct by a Responsible Officer of the Lead Borrower; provided, that at any
time that an Accelerated Borrowing Base Delivery Event has occurred and is
continuing, at the election of the Lender, such Borrowing Base Certificate shall
be delivered on Wednesday of each week (or, if Wednesday is not a Business Day,
on the next succeeding Business Day), as of the close of business on the
immediately preceding Saturday; provided, further, that should any of the
information contained in any Borrowing Base Certificate be incorrect or
misleading in any material respect, the Lead Borrower shall advise the Lender in
writing of such revisions or updates as may be necessary or appropriate to
update or correct the same, in which case such revision or update shall be
deemed to the have modified the applicable Borrowing Base Certificate if
accepted by the Lender in writing; provided, further, that notwithstanding the
foregoing proviso, no such revision or update to any Borrowing Base Certificate
shall be deemed the Credit Parties’ waiver of any Default or Event or Default
resulting from the matters disclosed therein;

 

(d)                                 promptly upon receipt, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the

 

80

--------------------------------------------------------------------------------


 

board of directors) of any Loan Party by its Registered Public Accounting Firm
in connection with the accounts or books of the Loan Parties, or any audit of
any of them, including, without limitation, specifying any Internal Control
Event;

 

(e)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Lead Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
any Loan Party may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934 or with any national securities
exchange, and in any case not otherwise required to be delivered to the Lender
pursuant hereto;

 

(f)                                   The financial and collateral reports
described on Schedule 6.02 hereto, at the times set forth in such Schedule;

 

(g)                                  promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
any Loan Party or any Subsidiary thereof pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lender pursuant to Section 6.01 or any other clause of this Section 6.02;

 

(h)                                 as soon as available, but in any event
within thirty (30) days after the end of each Fiscal Year of the Loan Parties, a
report summarizing the insurance coverage (specifying type, amount and carrier)
in effect for each Loan Party and its Subsidiaries and containing such
additional information as the Lender may reasonably specify;

 

(i)                                     promptly after the Lender’s request
therefor, copies of all Material Contracts and documents evidencing Material
Indebtedness;

 

(j)                                    promptly, and in any event within five
(5) Business Days after receipt thereof by any Loan Party, copies of each notice
or other correspondence received from any Governmental Authority (including,
without limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any other matter
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect; and

 

(k)                                 promptly, such additional information
regarding the business affairs, financial condition or operations of any Loan
Party, or compliance with the terms of the Loan Documents, as the Lender may
from time to time reasonably request.

 

Documents required to be delivered pursuant to Sections 6.01(a) or 6.01(b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Lead Borrower’s behalf
on an Internet or intranet website, if any, to which the Lender has access
(whether a commercial, third-party website or whether sponsored by the Lender);
provided, that: (i) the Lead Borrower shall deliver paper copies of such
documents to the Lender upon request to deliver such paper copies until a
written

 

81

--------------------------------------------------------------------------------


 

request to cease delivering paper copies is given by the Lender and (ii) the
Lead Borrower shall notify the Lender (by facsimile or electronic mail) of the
posting of any such documents and provide to the Lender by electronic mail
electronic versions (i.e., soft copies) of such documents.  Notwithstanding
anything contained herein, in every instance the Lead Borrower shall be required
to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Lender.

 

6.03                        Notices.  Promptly notify the Lender:

 

(a)                                 of the occurrence of any Default or Event of
Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  of any breach or non-performance of, or any
default under, a Material Contract or with respect to Material Indebtedness of
any Loan Party thereof;

 

(d)                                 of any material dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
thereof and any Governmental Authority or the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary thereof, including pursuant to any applicable Environmental Laws;

 

(e)                                  of the occurrence of any ERISA Event;

 

(f)                                   of any material change in accounting
policies or financial reporting practices by any Loan Party;

 

(g)                                  of any change in any Loan Party’s senior
executive officers;

 

(h)                                 of the discharge by any Loan Party of its
present Registered Public Accounting Firm or any withdrawal or resignation by
such Registered Public Accounting Firm;

 

(i)                                     of any collective bargaining agreement
or other labor contract to which a Loan Party becomes a party, or the
application for the certification of a collective bargaining agent;

 

(j)                                    of the filing of any Lien for unpaid
Taxes against any Loan Party;

 

(k)                                 of any casualty or other insured damage to
any material portion of the Collateral or the commencement of any action or
proceeding for the taking of any interest in a material portion of the
Collateral under power of eminent domain or by condemnation or similar
proceeding or if any material portion of the Collateral is damaged or destroyed;

 

(l)                                     of any transaction of the nature
contained in Article VII hereof; and

 

(m)                             of any failure by any Loan Party to pay rent at
(i) any distribution centers or warehouses; or (ii) ten percent (10%) or more of
such Loan Party’s locations or (ii) any of such Loan Party’s locations if such
failure continues for more than ten (10) days following the

 

82

--------------------------------------------------------------------------------


 

day on which such rent first came due and such failure would be reasonably
likely to result in a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

6.04                        Payment of Obligations.  Pay and discharge as the
same shall become due and payable, all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, (b) all lawful claims (including,
without limitation, claims of landlords, warehousemen, customs brokers, freight
forwarders, consolidators and carriers) which, if unpaid, would by law become a
Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness, except, in each case, where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) such Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (c) such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation, (d) no Lien has been filed with respect thereto and
(e) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect. Nothing contained herein shall
be deemed to limit the rights of the Lender with respect to determining Reserves
pursuant to this Agreement.

 

6.05                        Preservation of Existence, Etc.  Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization or formation except in a
transaction permitted by Section 7.04 or 7.05; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its Intellectual Property, except to
the extent such Intellectual Property is no longer used or useful in the conduct
of the business of the Loan Parties.

 

6.06                        Maintenance of Properties.  Maintain, preserve and
protect all of its material properties and equipment necessary in the operation
of its business in good working order and condition, ordinary wear and tear
excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

6.07                        Maintenance of Insurance.

 

(a)                                 Maintain with financially sound and
reputable insurance companies reasonably acceptable to the Lender not Affiliates
of the Loan Parties, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business and operating in the same or similar
locations or as is required by applicable Law, of such types and in such amounts
as are customarily carried

 

83

--------------------------------------------------------------------------------


 

under similar circumstances by such other Persons and as are reasonably
acceptable to the Lender.

 

(b)                                 Cause fire and extended coverage policies
maintained with respect to any Collateral to be endorsed or otherwise amended to
include (i) a non-contributing mortgage clause (regarding improvements to Real
Estate) and lenders’ loss payable clause (regarding personal property), in form
and substance satisfactory to the Lender, which endorsements or amendments shall
provide that the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Lender, (ii) a provision to the
effect that none of the Loan Parties, Credit Parties or any other Person shall
be a co-insurer and (iii) such other provisions as the Lender may reasonably
require from time to time to protect the interests of the Credit Parties.

 

(c)                                  Cause commercial general liability policies
to be endorsed to name the Lender as an additional insured.

 

(d)                                 Cause business interruption policies to name
the Lender as a loss payee and to be endorsed or amended to include (i) a
provision that, from and after the Closing Date, the insurer shall pay all
proceeds otherwise payable to the Loan Parties under the policies directly to
the Lender, (ii) a provision to the effect that none of the Loan Parties, the
Lender or any other Credit Party shall be a co-insurer and (iii) such other
provisions as the Lender may reasonably require from time to time to protect the
interests of the Credit Parties.

 

(e)                                  Cause each such policy referred to in this
Section 6.07 to also provide that it shall not be canceled, modified or not
renewed (i) by reason of nonpayment of premium except upon not less than ten
(10) days’ prior written notice thereof by the insurer to the Lender (giving the
Lender the right to cure defaults in the payment of premiums) or (ii) for any
other reason except upon not less than thirty (30) days’ prior written notice
thereof by the insurer to the Lender.

 

(f)                                   Deliver to the Lender, prior to the
cancellation, modification or non-renewal of any such policy of insurance, a
copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Lender, including an insurance binder)
together with evidence satisfactory to the Lender of payment of the premium
therefor.

 

(g)                                  If at any time the area in which any
Eligible Real Estate is located is designated (i) a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), obtain flood insurance in such total amount as is
reasonable and customary for companies engaged in the Business, and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended from time to time, or (ii) a “Zone
1” area, obtain earthquake insurance in such total amount as is reasonable and
customary for companies engaged in the Business.

 

(h)                                 Maintain for themselves, a Directors and
Officers insurance policy, and a “Blanket Crime” policy including employee
dishonesty, forgery or alteration, theft, disappearance and destruction, robbery
and safe burglary, property, and computer fraud coverage with responsible
companies in such amounts as are customarily carried by business entities

 

84

--------------------------------------------------------------------------------


 

engaged in similar businesses similarly situated, and will upon request by the
Lender furnish the Lender certificates evidencing renewal of each such policy.

 

(i)                                     Permit any representatives that are
designated by the Lender to inspect the insurance policies maintained by or on
behalf of the Loan Parties and to inspect books and records related thereto and
any properties covered thereby.

 

(j)                                    None of the Credit Parties, or their
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 6.07.  Each Loan
Party shall look solely to its insurance companies or any other parties other
than the Credit Parties for the recovery of such loss or damage and such
insurance companies shall have no rights of subrogation against any Credit Party
or its agents or employees.  If, however, the insurance policies do not provide
waiver of subrogation rights against such parties, as required above, then the
Loan Parties hereby agree, to the extent permitted by law, to waive their right
of recovery, if any, against the Credit Parties and their agents and employees. 
The designation of any form, type or amount of insurance coverage by any Credit
Party under this Section 6.07 shall in no event be deemed a representation,
warranty or advice by such Credit Party that such insurance is adequate for the
purposes of the business of the Loan Parties or the protection of their
properties.

 

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been set aside and
maintained by the Loan Parties in accordance with GAAP; (b) such contest
effectively suspends enforcement of the contested Laws, and (c) the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect.

 

6.09                        Books and Records; Accountants.

 

(a)                                 (i) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Loan Parties; and (ii) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Loan Parties.

 

(b)                                 At all times retain KPMG LLP or another
Registered Public Accounting Firm which is reasonably satisfactory to the Lender
and shall instruct KPMG LLP or such other Registered Public Accounting Firm to
cooperate with, and be available to, the Lender or its representatives to
discuss the Loan Parties’ financial performance, financial condition, operating
results, controls, and such other matters, within the scope of the retention of
KPMG LLP or such other Registered Public Accounting Firm, as may be raised by
the Lender.

 

6.10                        Inspection Rights.

 

(a)                                 Permit representatives and independent
contractors of the Lender to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and

 

85

--------------------------------------------------------------------------------


 

make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and Registered Public Accounting
Firm, and permit the Lender or professionals (including investment bankers,
consultants, accountants, and lawyers) retained by the Lender to conduct
evaluations of the Loan Parties’ business plan, forecasts and cash flows, all at
the expense of the Loan Parties and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Lead Borrower; provided, however, that when a Default or
Event of Default exists the Lender (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Loan Parties at
any time during normal business hours and without advance notice.

 

(b)                                 Upon the request of the Lender after
reasonable prior notice, permit the Lender or professionals (including
investment bankers, consultants, accountants, and lawyers) retained by the
Lender to conduct commercial finance examinations and other evaluations,
including, without limitation, of (i) the Lead Borrower’s practices in the
computation of the Borrowing Base and (ii) the assets included in the Borrowing
Base and related financial information such as, but not limited to, sales, gross
margins, payables, accruals and reserves.  During any Fiscal Year in which no
Loans are outstanding, the Loan Parties shall pay the fees and expenses of the
Lender and such professionals with respect to one (1) such commercial finance
examination undertaken by the Lender during such Fiscal Year; provided, that the
Lender may, in its discretion undertake two (2) commercial finance examinations
at the Loan Parties’ expense in any Fiscal Year in which the outstanding
principal amount of the Loans is greater than zero; provided, further, that the
Lender may in its discretion undertake three (3) commercial finance examinations
at the Loan Parties’ expense in any Fiscal Year in which Availability is less
than thirty percent (30%) of the Loan Cap.  Notwithstanding the foregoing, the
Lender may cause additional commercial finance examinations to be undertaken (i)
as it in its discretion deems necessary or appropriate, at its own expense or,
(ii) if required by Law or if a Default or Event of Default shall have occurred
and be continuing, at the expense of the Loan Parties.

 

(c)                                  Upon the request of the Lender after
reasonable prior notice, permit the Lender or professionals (including
appraisers) retained by the Lender to conduct appraisals of the Collateral,
including, without limitation, the assets included in the Borrowing Base. 
During any Fiscal Year in which no Loans are outstanding, the Loan Parties shall
pay the fees and expenses of the Lender and such professionals with respect to
one (1) such inventory appraisal undertaken by the Lender during such Fiscal
Year; provided, that the Lender may in its discretion undertake two (2)
inventory appraisals at the Loan Parties’ expense in any Fiscal Year in which
the outstanding principal amount of the Loans is greater than zero; provided,
further, that the Lender may in its discretion undertake three (3) inventory
appraisals at the Loan Parties’ expense in any Fiscal Year in which Availability
is less than thirty percent (30%) of the Loan Cap.  In addition, the Loan
Parties shall pay the fees and expenses of the Lender and such professionals
with respect to one (1) real estate appraisal undertaken by the Lender during
each Fiscal Year.  Notwithstanding the foregoing, the Lender may cause
additional inventory and real estate appraisals to be undertaken (i) as it in
its discretion deems necessary or appropriate, at its own expense or, (ii) if
required by Law or if a Default or Event of Default shall have occurred and be
continuing, at the expense of the Loan Parties.

 

86

--------------------------------------------------------------------------------


 

(d)                                 Permit the Lender, from time to time, engage
a geohydrologist, an independent engineer or other qualified consultant or
expert, reasonably acceptable to the Lender, at the expense of the Loan Parties,
to undertake Phase I environmental site assessments during the term of this
Agreement of the Eligible Real Estate, provided that such assessments may only
be undertaken (i) during the continuance of a Default or Event of Default, (ii)
if a Loan Party receives any notice or obtains knowledge of (A) any potential or
known release of any Hazardous Materials at or from any Eligible Real Estate,
notification of which must be given to any Governmental Authority under any
Environmental Law, or notification of which has, in fact, been given to any
Governmental Authority, or (B) any complaint, order, citation or notice with
regard to air emissions, water discharges, or any other environmental health or
safety matter affecting any Eligible Real Estate from any Person (including,
without limitation, the Environmental Protection Agency). Environmental
assessments may include detailed visual inspections of the Real Estate,
including, without limitation, any and all storage areas, storage tanks, drains,
dry wells and leaching areas, and the taking of soil samples, surface water
samples and ground water samples, as well as such other investigations or
analyses as are reasonably necessary for a determination of the compliance of
the Real Estate and the use and operation thereof with all applicable
Environmental Laws.  The Borrowers will cooperate in all respects with the
Lender and such third parties to enable such assessment and evaluation to be
timely completed in a manner reasonably satisfactory to the Lender.

 

6.11                        Use of Proceeds.  Use the proceeds of the Credit
Extensions (a) to finance the acquisition of assets of the Borrowers in the
ordinary course of business, including the purchase of inventory and equipment,
(b) to finance Capital Expenditures of the Borrowers, and (c) for general
corporate purposes of the Loan Parties, in each case to the extent not
prohibited under applicable Law or the Loan Documents.

 

6.12                        Additional Loan Parties.  Notify the Lender at the
time that any Person (x) becomes a Subsidiary, and in each case promptly
thereafter (and in any event within fifteen (15) days), cause any such Person
(a) which is not a CFC, to (i) become a Loan Party by executing and delivering
to the Lender a Joinder to this Agreement or a Facility Guaranty or such other
documents as the Lender shall deem appropriate for such purpose, (ii) grant a
Lien to the Lender on such Person’s assets of the same type that constitute
Collateral to secure the Obligations, and (iii) deliver to the Lender documents
of the types referred to in clauses (iii) and (iv) of Section 4.01(a) and, upon
the reasonable request of the Lender, customary opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (a)), and
(b) if any Equity Interests or Indebtedness of such Person are owned by or on
behalf of any Loan Party, to pledge such Equity Interests and promissory notes
evidencing such Indebtedness (except that, if such Subsidiary is a CFC, the
Equity Interests of such Subsidiary to be pledged may be limited to 65% of the
outstanding voting Equity Interests of such Subsidiary and 100% of the
non-voting Equity Interests of such Subsidiary) in each case in form, content
and scope reasonably satisfactory to the Lender.  In no event shall compliance
with this Section 6.12 waive or be deemed a waiver or consent to any transaction
giving rise to the need to comply with this Section 6.12 if such transaction was
not otherwise expressly permitted by this Agreement or constitute or be deemed
to constitute, with respect to any Subsidiary, an approval of such Person as a
Borrower or permit the inclusion of any acquired assets in the computation of
the Borrowing Base.

 

87

--------------------------------------------------------------------------------


 

6.13                        Cash Management.

 

(a)                                 On or prior to the Closing Date:

 

(i)                                     deliver to the Lender copies of
notifications (each, a “Credit Card Notification”) substantially in the form
attached hereto as Exhibit F which have been executed on behalf of such Loan
Party and delivered to such Loan Party’s Credit Card Issuers and Credit Card
Processors listed on Schedule 5.21(b); and

 

(ii)                                  enter into a Blocked Account Agreement
satisfactory in form and substance to the Lender with each Blocked Account Bank
(collectively, the “Blocked Accounts”); and

 

(iii)                               at the request of the Lender, deliver to the
Lender copies of notifications (each, a “DDA Notification”) substantially in the
form attached hereto as Exhibit G which have been executed on behalf of such
Loan Party and delivered to each depository institution listed on Schedule
5.21(a).

 

(b)                                 From and after the Closing Date, the Loan
Parties shall ACH or wire transfer no less frequently than each Business Day
(or, in the case of subclause (iii) below, on Monday, Wednesday and Friday of
each week (to the extent such Monday, Wednesday or Friday is a Business Day and,
if such day is not a Business Day, on the next succeeding Business Day) so long
as a Cash Dominion Event has not occurred and is continuing and on each Business
Day if a Cash Dominion Event has occurred and is continuing) and whether or not
there are then any outstanding Obligations, to a Blocked Account all of the
following:

 

(i)                                     all amounts on deposit in each DDA (net
of any minimum balance, not to exceed $5,000.00, as may be kept in the subject
DDA under the Borrowers’ policies as in effect on the Closing Date);

 

(ii)                                  all payments from Credit Card Processors
and Credit Card Issuers and proceeds of all credit card charges;

 

(iii)                               all cash receipts from the Disposition of
Inventory and other assets (whether or not constituting Collateral) (other than
cash kept in Stores in the ordinary course of business consistent with the
Borrowers’ policies as in effect on the Closing Date;

 

(iv)                              all proceeds of Accounts; and

 

(v)                                 all Net Proceeds, and all other cash
payments received by a Loan Party from any Person or from any source or on
account of any Disposition or other transaction or event, including, without
limitation, any Prepayment Event.

 

(c)                                  Each Blocked Account Agreement shall
require upon notice from Lender, which notice shall be delivered only after the
occurrence and during the continuance of a Cash Dominion Event, the ACH or wire
transfer no less frequently than daily (and whether or not there are then any
outstanding Obligations) to the concentration account maintained by the

 

88

--------------------------------------------------------------------------------


 

Lender at Wells Fargo (the “Concentration Account”), of all cash receipts and
collections received by each Loan Party from all sources (the “Receipts and
Collections”), including, without limitation, the following:

 

(i)                                     the then entire ledger balance of each
Blocked Account (net of any minimum balance, not to exceed $5,000.00, as may be
kept in the subject Blocked Account under the Borrowers’ policies as in effect
on the Closing Date);

 

(ii)                                  all amounts required to be deposited into
the Blocked Accounts pursuant to clause (b) above; and

 

(iii)                               any other cash amounts received by any Loan
Party from any other source, on account of any type of transaction or event;

 

provided, however, the Lender may, in its sole discretion, permit the Loan
Parties to have one or more “intermediate” Blocked Account Agreements, whereby
such agreements would provide, upon notice from the Lender, which notice shall
be delivered only after the occurrence and during the continuance of a Cash
Dominion Event, the ACH or wire transfer no less frequently than daily (and
whether or not there are then any outstanding Obligations) of all Receipts and
Collections to another Blocked Account, as opposed to the Concentration Account.

 

(d)                                 The Concentration Account shall at all times
be under the sole dominion and control of the Lender.  The Lender shall cause
all funds on deposit in the Concentration Account to be applied to the
Obligations, which amounts shall be applied to the Obligations in the order
proscribed in either Section 2.04(e) or Section 8.03 of this Agreement, as
applicable.  The Loan Parties hereby acknowledge and agree that (i) the Loan
Parties have no right of withdrawal from the Concentration Account, and (ii) the
funds on deposit in the Concentration Account shall at all times be collateral
security for all of the Obligations.  In the event that, notwithstanding the
provisions of this Section 6.13, any Loan Party receives or otherwise has
dominion and control of any such cash receipts or collections, such receipts and
collections shall be held in trust by such Loan Party for the Lender, shall not
be commingled with any of such Loan Party’s other funds or deposited in any
account of such Loan Party and shall, not later than the Business Day after
receipt thereof, be deposited into the Concentration Account or dealt with in
such other fashion as such Loan Party may be instructed by the Lender.

 

(e)                                  Upon the request of the Lender, the Loan
Parties shall cause bank statements and/or other reports to be delivered to the
Lender not less often than monthly, accurately setting forth all amounts
deposited in each Blocked Account to ensure the proper transfer of funds as set
forth above.

 

(f)                                   If the Lender does not require DDA
Notifications to be delivered on the Closing Date in accordance with Section
6.13(a)(iii) above, then the Loan Parties shall, upon the request of the Lender
at any time after the Closing Date, deliver to the Lender copies of DDA
Notifications, which have been executed on behalf of the applicable Loan Party
and delivered to each depository institution listed on Schedule 5.21(a).

 

89

--------------------------------------------------------------------------------


 

6.14                        Information Regarding the Collateral.

 

(a)                                 Furnish to the Lender at least thirty (30)
days prior written notice of any change in: (i) any Loan Party’s name or in any
trade name used to identify it in the conduct of its business or in the
ownership of its properties; (ii) the location of any Loan Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility), excluding Store locations; (iii) any Loan
Party’s organizational structure or jurisdiction of incorporation or formation;
or (iv) any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number assigned to it by its state of
organization. The Loan Parties agree not to effect or permit any change referred
to in the preceding sentence unless all filings have been made under the UCC or
otherwise that are required in order for the Lender to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Collateral for its own benefit and the benefit of
the other Credit Parties.

 

(b)                                 Should any of the information on any of the
Schedules hereto (other than Schedule 5.08(b)(2)) become inaccurate or
misleading in any material respect as a result of changes after the Closing
Date, the Lead Borrower shall advise the Lender in writing of such revisions or
updates as may be necessary or appropriate to update or correct the same.  From
time to time as may be reasonably requested by the Lender (which request shall
not be made (i) more than one (1) time in each Fiscal Quarter with respect to
Schedule 5.08(b)(2) and (ii) more than two (2) times in any Fiscal Year with
respect to all other Schedules, in each case so long as no Default or Event of
Default has occurred and is continuing), the Lead Borrower shall supplement each
Schedule hereto, or any representation herein or in any other Loan Document,
with respect to any matter arising after the Closing Date that, if existing or
occurring on the Closing Date, would have been required to be set forth or
described in such Schedule or as an exception to such representation or that is
necessary to correct any information in such Schedule or representation which
has been rendered inaccurate thereby (and, in the case of any supplements to any
Schedule, such Schedule shall be appropriately marked to show the changes made
therein).  Notwithstanding the foregoing, no supplement or revision to any
Schedule or representation shall be deemed the Credit Parties’ consent to the
matters reflected in such updated Schedules or revised representations nor
permit the Loan Parties to undertake any actions otherwise prohibited hereunder
or fail to undertake any action required hereunder from the restrictions and
requirements in existence prior to the delivery of such updated Schedules or
such revision of a representation; nor shall any such supplement or revision to
any Schedule or representation be deemed the Credit Parties’ waiver of any
Default or Event of Default resulting from the matters disclosed therein.

 

6.15                        Physical Inventories.

 

(a)                                 Cause not less than one (1) physical
inventory to be undertaken, at the expense of the Loan Parties, in each Fiscal
Year, and cycle counts, in each case consistent with past practices, conducted
by such inventory takers as are satisfactory to the Lender and following such
methodology as is consistent with past practices. The Lender, at the expense of
the Loan Parties, may participate in and/or observe each scheduled physical
count of Inventory which is undertaken on behalf of any Loan Party.  The Lead
Borrower, within thirty (30) days following the completion of such inventory,
shall provide the Lender with a reconciliation of the results of such inventory
(as well as of any other physical inventory or cycle counts undertaken by a Loan

 

90

--------------------------------------------------------------------------------


 

Party) and shall post such results to the Loan Parties’ stock ledgers and
general ledgers, as applicable.

 

(b)                                 Permit the Lender, in its discretion, if any
Default or Event of Default exists, to cause additional such inventories to be
taken as the Lender determines (each, at the expense of the Loan Parties).

 

6.16                        Environmental Laws.  (a) Conduct its operations and
keep and maintain its Real Estate in material compliance with all Environmental
Laws; (b) obtain and renew all environmental permits necessary for its
operations and properties; and (c) implement any and all investigation,
remediation, removal and response actions that are appropriate or necessary to
maintain the value and marketability of any Eligible Real Estate or that are
required to comply with Environmental Laws pertaining to the presence,
generation, treatment, storage, use, disposal, transportation or release of any
Hazardous Materials on, at, in, under, above, to, from or about any of its Real
Estate, provided, however, that neither a Loan Party nor any of its Subsidiaries
shall be required to undertake any such cleanup, removal, remedial or other
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and adequate reserves have been set aside and
are being maintained by the Loan Parties with respect to such circumstances in
accordance with GAAP.

 

6.17                        Further Assurances.

 

(a)                                 Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), that may be required under any applicable Law, or which the Lender
may request, to grant, preserve, protect, perfect or enforce the Liens created
or intended to be created by the Security Documents or the validity or priority
of any such Lien, all at the expense of the Loan Parties. The Loan Parties also
agree to provide to the Lender, from time to time upon request, evidence
satisfactory to the Lender as to the perfection and priority of the Liens
created or intended to be created by the Security Documents.

 

(b)                                 If any material assets are acquired by any
Loan Party after the Closing Date (other than (i) assets constituting Collateral
under the Security Documents that become subject to the perfected first-priority
Lien (subject to Permitted Encumbrances) under the Security Documents upon
acquisition thereof and (ii) owned Real Estate that will not be included in the
Borrowing Base), notify the Lender thereof, and the Loan Parties will cause such
assets to be subjected to a Lien securing the Obligations and will take such
actions as shall be necessary or shall be requested by the Lender to grant and
perfect such Liens, including actions described in paragraph (a) of this Section
6.17, all at the expense of the Loan Parties. In no event shall compliance with
this Section 6.17(b) waive or be deemed a waiver or consent to any transaction
giving rise to the need to comply with this Section 6.17 if such transaction was
not otherwise expressly permitted by this Agreement or constitute or be deemed
to constitute consent to the inclusion of any acquired assets in the computation
of the Borrowing Base.

 

(c)                                  Upon the request of the Lender, cause each
of its customs brokers, freight forwarders, consolidators and/or carriers in
possession of a material portion of its Eligible Inventory to deliver an
agreement (including, without limitation, a Customs Broker/Carrier

 

91

--------------------------------------------------------------------------------


 

Agreement) to the Lender covering such matters and in such form as the Lender
may reasonably require.

 

(d)                                 Upon the request of the Lender, cause any of
its landlords to deliver a Collateral Access Agreement to the Lender in such
form as the Lender may reasonably require; provided, that the foregoing will not
apply to Store locations.

 

(e)                                  Upon the request of the Lender, execute any
and all further documents, agreements and instruments, and take all such further
actions (including the filing of the Security Agreement or a short form thereof
in the United States Copyright Office), that may be required under any
applicable Law or which the Lender may request in order for the Lender to have a
fully perfected Lien on, and security interest in, all right, title and interest
of the applicable Loan Parties in any registered copyright and copyright
application that is material to the Business.

 

6.18                        Compliance with Terms of Leaseholds.  Except as
otherwise expressly permitted hereunder, (a) make all payments and otherwise
perform all obligations in respect of all Leases to which any Loan Party is a
party, and keep such Leases in full force and effect, (b) not allow such Leases
to lapse or be terminated or any rights to renew such Leases to be forfeited or
cancelled, and (c) notify the Lender of any default by any party with respect to
such Leases and cooperate with the Lender in all respects to cure any such
default, in each case to the extent failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

6.19                        Material Contracts.  (a) Perform and observe all
material terms and provisions of each Material Contract to be performed or
observed by it, (b) maintain each such Material Contract in full force and
effect (except to the extent such Person elects to terminate the same in
accordance with its terms and so notifies the Lender and, unless the failure to
do so could not reasonably be expected to have a Material Adverse Effect, makes
reasonable arrangements for a suitable replacement of the same), (c) enforce
each such Material Contract in accordance with such Person’s reasonable business
judgment, (d) take all such action to such end as may be from time to time
reasonably requested by the Lender in its Permitted Discretion, and (e) upon the
reasonable request of the Lender, make to each other party to each such Material
Contract such demands and requests for information and reports or for action as
any Loan Party is entitled to make under such Material Contract.

 

6.20                        Credit Card Processors.  The Lead Borrower will, and
will cause its Subsidiaries to (a) comply in all material respects with all
obligations of such Person under each credit card processing agreement to which
such Person is a party, (b) maintain each credit card processing agreement set
forth on Schedule 5.21(b) and each credit card processing agreement entered into
after the Closing Date in full force and effect (except to the extent such
Person elects to terminate the same in accordance with the terms thereof and so
notifies the Lender) and take or cause to be taken all actions necessary to
maintain, preserve and protect the rights and interests of the Lender in all
material respects with respect to all such agreements, and (c) promptly notify
the Lender of the entry by such Person into any credit card processing agreement
with any Credit Card Processor or Credit Card Issuer after the Closing Date and
deliver to the Lender a copy of the Credit Card Notification delivered to each
such Credit Card Processor or Credit Card Issuer contemporaneously with the
entry by such Person into such credit processing agreement.

 

92

--------------------------------------------------------------------------------


 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as the Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than contingent indemnification obligations for
which a claim has not been asserted), no Loan Party shall, directly or
indirectly:

 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired or sign or file or suffer to exist under the UCC or any
similar Law or statute of any jurisdiction a financing statement that names any
Loan Party as debtor; sign or suffer to exist any security agreement authorizing
any Person thereunder to file such financing statement; sell any of its property
or assets subject to an understanding or agreement (contingent or otherwise) to
repurchase such property or assets with recourse to it; or assign or otherwise
transfer any accounts or other rights to receive income, other than, as to all
of the above, Permitted Encumbrances.

 

7.02                        Investments.  Make any Investments, except Permitted
Investments.

 

7.03                        Indebtedness; Disqualified Stock.  (a) Create,
incur, assume, guarantee, suffer to exist or otherwise become or remain liable
with respect to, any Indebtedness, except Permitted Indebtedness; (b) issue
Disqualified Stock, or (c) issue and sell any other Equity Interests unless (i)
such Equity Interests shall be issued solely by the Lead Borrower and not by a
Subsidiary of a Loan Party, (ii) such Equity Interests shall not be subject to
redemption other than redemption at the option of the Loan Party issuing such
Equity Interests and in accordance with the limitations contained in this
Agreement, and (iii) all Restricted Payments in respect of such Equity Interests
are permitted pursuant to Section 7.06.

 

7.04                        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, (or agree to do any of the foregoing),
except that, so long as no Default or Event of Default shall have occurred and
be continuing prior to or immediately after giving effect to any action
described below or would result therefrom:

 

(a)                                 any Subsidiary which is not a Loan Party may
merge with (i) a Loan Party, provided that the Loan Party shall be the
continuing or surviving Person, or (ii) any one or more other Subsidiaries which
are not Loan Parties, provided that when any wholly-owned Subsidiary is merging
with another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person;

 

(b)                                 any Subsidiary which is a Loan Party may
merge into any Subsidiary which is a Loan Party or into a Borrower, provided
that in any merger involving a Borrower, such Borrower shall be the continuing
or surviving Person;

 

(c)                                  in connection with a Permitted Acquisition,
any Subsidiary of a Loan Party may merge with or into or consolidate with any
other Person or permit any other Person to merge with or into or consolidate
with it; provided, that (i) the Person surviving such merger shall be a
wholly-owned Subsidiary of a Loan Party and such Person shall become a Loan
Party

 

93

--------------------------------------------------------------------------------


 

in accordance with the provisions of Section 6.12 hereof, and (ii) in the case
of any such merger to which any Loan Party is a party, such Loan Party is the
surviving Person; and

 

(d)                                 any CFC that is not a Loan Party may merge
into any CFC that is not a Loan Party.

 

7.05                        Dispositions.  Make any Disposition or enter into
any agreement to make any Disposition, except Permitted Dispositions.

 

7.06                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that, so long as no Default or Event of Default
shall have occurred and be continuing prior to or immediately after giving
effect to any action described below or would result therefrom:

 

(a)                                 each Subsidiary of a Loan Party may make
Restricted Payments to any Loan Party, including at such time as a Default or an
Event of Default shall have occurred and is continuing;

 

(b)                                 the Loan Parties and each Subsidiary may
declare and make dividend payments or other distributions payable solely in the
common stock or other common Equity Interests of such Person;

 

(c)                                  if the Payment Conditions are satisfied,
the Loan Parties and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it;

 

(d)                                 if the Payments Conditions are satisfied,
the Lead Borrower may declare or pay cash dividends to its stockholders in an
amount not to exceed $10,000,000 in the aggregate during any Fiscal Year;

 

(e)                                  at any time following the date that is
eighteen (18) months after the Closing Date and if the Adjusted Payment
Conditions are satisfied, the Lead Borrower, in addition to the dividend
payments described in clause (d) above, may pay a one-time dividend to its
shareholders (as announced in a filing with the SEC) in an aggregate amount not
to exceed $5,000,000; and

 

(f)                                   any transaction expressly permitted
pursuant to Section 7.09(f).

 

7.07                        Prepayments of Indebtedness.  Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner any Indebtedness, except (a) as long as no Default or Event of
Default then exists, regularly scheduled or mandatory repayments, repurchases,
redemptions or defeasances of Permitted Indebtedness, (b) voluntary prepayments,
repurchases, redemptions or defeasances of Permitted Indebtedness as long as the
Payment Conditions are satisfied, and (c) Permitted Refinancings of any such
Indebtedness.

 

7.08                        Change in Nature of Business.  Engage in any line of
business substantially different from the Business conducted by the Loan Parties
on the Closing Date or any business substantially related or incidental thereto.

 

94

--------------------------------------------------------------------------------


 

7.09                        Transactions with Affiliates.  Enter into, renew,
extend or be a party to any transaction of any kind with any Affiliate of any
Loan Party, whether or not in the ordinary course of business, other than on
fair and reasonable terms substantially as favorable to the Loan Parties or such
Subsidiary as would be obtainable by the Loan Parties or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate; provided, that the foregoing restriction shall not apply to (a) a
transaction between or among the Loan Parties, (b) transactions described on
Schedule 7.09 hereto, (c) advances for commissions, travel and other similar
purposes in the ordinary course of business to directors, officers and
employees, (d) the issuance of Equity Interests in the Lead Borrower to any
officer, director, employee or consultant of the Lead Borrower or any of its
Subsidiaries, (e) the payment of reasonable fees and out-of-pocket costs to
directors, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Lead Borrower or any of its Subsidiaries, and (f) any issuances of securities of
the Lead Borrower (other than Disqualified Stock and other Equity Interests not
permitted hereunder) or other payments, awards or grants in cash, securities or
otherwise pursuant to, or the funding of, severance agreements, retention plans,
employment agreements, deferred compensation agreements, stock options,
restricted stock agreements and stock ownership plans (in each case in respect
of Equity Interests in the Lead Borrower) of the Lead Borrower or any of its
Subsidiaries.

 

7.10                        Burdensome Agreements.  Enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other Loan
Document) that:  (a) limits the ability (i) of any Subsidiary to make Restricted
Payments or other distributions to any Loan Party or to otherwise transfer
property to or invest in a Loan Party, (ii) of any Subsidiary to Guarantee the
Obligations, (iii) of any Subsidiary to make or repay loans to a Loan Party, or
(iv) of the Loan Parties or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person in favor of the Lender; provided,
however, that this clause (iv) shall not prohibit any negative pledge incurred
or provided in favor of any holder of Indebtedness permitted under clauses (c)
or (f) of the definition of Permitted Indebtedness solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.

 

7.11                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, (a) to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund Indebtedness originally
incurred for such purpose, or (b) for purposes other than those permitted under
this Agreement.

 

7.12                        Amendment of Material Documents.  Amend, modify or
waive any of a Loan Party’s rights under (a) its Organization Documents in a
manner adverse to the Credit Parties, or (b) any Material Contract or Material
Indebtedness (other than on account of any refinancing thereof otherwise
permitted hereunder) to the extent that such amendment, modification or waiver
would result in a Default or Event of Default under any of the Loan Documents,
would be materially adverse to the Credit Parties or otherwise would be
reasonably likely to have a Material Adverse Effect.

 

95

--------------------------------------------------------------------------------


 

7.13                        Fiscal Year.  Change the Fiscal Year of any Loan
Party, or the accounting policies or reporting practices of the Loan Parties,
except as required by GAAP.

 

7.14                        Deposit Accounts; Credit Card Processors.  Open new
DDAs or Blocked Accounts unless the Loan Parties shall have delivered to the
Lender appropriate DDA Notifications (to the extent requested by Lender pursuant
to the provisions of Section 6.13) or Blocked Account Agreements consistent with
the provisions of Section 6.13 and otherwise satisfactory to the Lender.  No
Loan Party shall maintain any bank accounts or enter into any agreements with
Credit Card Issuers or Credit Card Processors other than the ones expressly
contemplated herein or in Section 6.13 hereof.

 

7.15                        Financial Covenant.  Permit Availability at any time
to be less than the greater of (a) ten percent (10%) of the Loan Cap and (b)
$3,000,000.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrowers or any other
Loan Party fails to pay when and as required to be paid herein, (i) any amount
of principal of any Loan or any L/C Obligation, or deposit any funds as Cash
Collateral in respect of L/C Obligations, or (ii) any interest on any Loan or on
any L/C Obligation, or any fee due hereunder, or (iii) any other amount payable
hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants.  Any Loan Party fails to
perform or comply with any term, covenant or agreement contained in any of
Section 6.01, 6.02, 6.03, 6.05, 6.07, 6.10, 6.11, 6.12, 6.13 or 6.14 or Article
VII; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for fifteen (15) days; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
(including, without limitation, any Borrowing Base Certificate) shall be
incorrect or misleading in any material respect when made or deemed made; or

 

(e)                                  Cross-Default.  (i) Any Loan Party or any
Subsidiary thereof (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Material Indebtedness (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement), or (B) fails to observe or perform any other agreement or
condition relating to any such Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Material Indebtedness or the

 

96

--------------------------------------------------------------------------------


 

beneficiary or beneficiaries of any Guarantee thereof (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Loan Party or such Subsidiary as a result thereof
is greater than $3,000,000; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any of its Subsidiaries institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or a proceeding
shall be commenced or a petition filed, without the application or consent of
such Person, seeking or requesting the appointment of any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer is
appointed and the appointment continues undischarged, undismissed or unstayed
for thirty (30) calendar days or an order or decree approving or ordering any of
the foregoing shall be entered; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for thirty (30) calendar days, or an order for relief is entered in any
such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment.  (i)
Any Loan Party or any Subsidiary thereof becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due in the ordinary
course of business, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Subsidiary thereof (i) one or more judgments or orders for the
payment of money in an aggregate amount (as to all such judgments and orders)
exceeding $4,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least “A” by A.M. Best Company,
has been notified of the potential claim and does not dispute coverage), or (ii)
any one or more non-monetary judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of thirty (30) consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, is not in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Loan Party under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of $4,000,000 or which would reasonably likely result in a

 

97

--------------------------------------------------------------------------------


 

Material Adverse Effect, or (ii) a Loan Party or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$4,000,000 or which would reasonably likely result in a Material Adverse Effect;
or

 

(j)                                    Invalidity of Loan Documents.  (i)  Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any Affiliate thereof contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document or seeks to avoid, limit or otherwise adversely
affect any Lien purported to be created under any Security Document; or (ii) any
Lien purported to be created under any Security Document shall cease to be, or
shall be asserted by any Loan Party or any Affiliate thereof not to be, a valid
and perfected Lien on any Collateral, with the priority required by the
applicable Security Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control; or

 

(l)                                     Cessation of Business.  Except as
otherwise expressly permitted hereunder (including, without limitation, in
connection with a Permitted Disposition), any Loan Party shall take any action
to suspend the operation of its business in the ordinary course, liquidate all
or a material portion of its assets or Store locations, or employ an agent or
other third party to conduct a program of closings, liquidations or
“Going-Out-Of-Business” sales of any material portion of its business; or

 

(m)                             Loss of Collateral.  There occurs any uninsured
loss to any portion of the Collateral with a fair market value in excess of
$4,000,000; or

 

(n)                                 Indictment.  The indictment or institution
of any legal process or proceeding against, any Loan Party or any Subsidiary
thereof, under any federal or state criminal statute, rule, regulation, order,
or other requirement having the force of law for a felony; or

 

(o)                                 Guaranty.  The termination or attempted
termination of any Facility Guaranty except as expressly permitted hereunder or
under any other Loan Document.

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Lender may take any or all of the
following actions:

 

(a)                                 declare the Commitment of the Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to be
terminated, whereupon such Commitment and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
Obligations to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Loan Parties;

 

98

--------------------------------------------------------------------------------


 

(c)                                  require that the Loan Parties Cash
Collateralize the L/C Obligations; and

 

(d)                                 whether or not the maturity of the
Obligations shall have been accelerated pursuant hereto, proceed to protect,
enforce and exercise all rights and remedies of the Credit Parties under this
Agreement, any of the other Loan Documents or applicable Law, including, but not
limited to, by suit in equity, action at law or other appropriate proceeding,
whether for the specific performance of any covenant or agreement contained in
this Agreement and the other Loan Documents or any instrument pursuant to which
the Obligations are evidenced, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Credit Parties;

 

provided, however, that upon the occurrence of any Event of Default with respect
to any Loan Party under Section 8.01(f), the obligation of the Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Loan Parties to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Lender.

 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to Section
8.02), any amounts received on account of the Obligations shall be applied by
the Lender in the following order:

 

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the Lender and
amounts payable under Article III) payable to the Lender;

 

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the L/C Issuer (including
fees, charges and disbursements of counsel to the L/C Issuer and amounts payable
under Article III);

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, and fees (including Letter
of Credit Fees), ratably among the Lender and the L/C Issuer in proportion to
the respective amounts described in this clause Third payable to them;

 

Fourth, to the payment of that portion of the Obligations constituting unpaid
principal of Loans;

 

99

--------------------------------------------------------------------------------


 

Fifth, to the Lender for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit;

 

Sixth, to payment of all other Obligations (including without limitation the
cash collateralization of asserted but unliquidated indemnification obligations
of the Loan Parties under Section 9.04, but excluding any Other Liabilities),
ratably among the Credit Parties in proportion to the respective amounts
described in this clause Sixth held by them;

 

Seventh, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Seventh held by them;

 

Eighth, to payment of that portion of the Obligations arising from Bank Products
to the extent secured under the Security Documents, ratably among the Credit
Parties in proportion to the respective amounts described in this clause Eighth
held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE IX
MISCELLANEOUS

 

9.01                        Amendments, Etc.  No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Lender and the Lead Borrower or the applicable Loan Party, as the
case may be, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by the L/C Issuer, affect the rights or duties of the L/C Issuer under
this Agreement or any Issuer Document relating to any Letter of Credit issued or
to be issued by it.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Products or Cash Management Services
shall have any voting or approval rights hereunder (or be deemed a Lender)
solely by virtue of its status as the provider or holder of such agreements or
products or the Obligations owing thereunder, nor shall the consent of any such
provider or holder be required (other than in its capacity as the Lender, to the
extent applicable) for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral or any Loan Party.

 

100

--------------------------------------------------------------------------------


 

9.02                        Notices; Effectiveness; Electronic Communications.

 

(a)                                 Notices Generally.

 

(i)                                     Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, to
the address, facsimile number, electronic mail address or telephone number
specified for such person on Schedule 9.02:

 

(ii)                                  Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient).  Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Loan Parties, the Lender and the L/C Issuer
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Lender, provided that approval of such procedures may be limited to particular
notices or communications.

 

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the intended recipient’s
receipt of the notice or communication, which shall be evidenced by an
acknowledgment from the intended recipient (such as by the “delivery receipt”
function, as available, return e-mail or other written acknowledgement),
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient, and provided further that if the sender receives an
“out-of-office” reply e-mail, that notice or other communication shall be deemed
received upon the sender’s compliance with the instructions in such
“out-of-office” reply e-mail regarding notification to another person in the
intended recipient’s absence, and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(c)                                  Change of Address, Etc.  Each of the Loan
Parties, the Lender, and the L/C Issuer may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.

 

101

--------------------------------------------------------------------------------


 

(d)                                 Reliance by Lender and L/C Issuer.  The
Lender and the L/C Issuer shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices) purportedly given by or on behalf
of the Loan Parties even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof, except to the extent reliance
on the same would constitute gross negligence or willful misconduct.  The Loan
Parties shall indemnify the Lender and the L/C Issuer, and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Loan Parties.  All telephonic notices to and other telephonic communications
with the Lender may be recorded by the Lender, and each of the parties hereto
hereby consents to such recording.

 

9.03                        No Waiver; Cumulative Remedies.  No failure by any
Credit Party to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges provided herein and in
the other Loan Documents are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether any Credit Party may have had notice or knowledge of such
Default or Event of Default at the time.

 

9.04                        Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrowers shall pay
all Credit Party Expenses.

 

(b)                                 Indemnification by the Loan Parties.  The
Loan Parties shall indemnify the Lender (and any sub-agent thereof), each other
Credit Party, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
(on an after tax basis) from, any and all losses, claims, causes of action,
damages, liabilities, settlement payments, costs, and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Lender (and any
sub-agents thereof) and their Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit, any bank advising or confirming a Letter of Credit or
any other nominated person with respect to a Letter of Credit seeking to be
reimbursed or indemnified or compensated, and any third party seeking to enforce
the rights of a Borrower, beneficiary, nominated person, transferee, assignee of
Letter of Credit proceeds, or

 

102

--------------------------------------------------------------------------------


 

holder of an instrument or document related to any Letter of Credit), (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by any Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to any Loan Party or any of its
Subsidiaries, (iv) any claims of, or amounts paid by any Credit Party to, a
Blocked Account Bank or other Person which has entered into a control agreement
with any Credit Party hereunder, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party or any of the Loan Parties’
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto, in all cases, whether or not caused by or arising, in whole
or in part, out of the comparative, contributory or sole negligence of the
Indemnitee; provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by a
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrowers or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

 

(c)                                  Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Law, the Loan Parties shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.  No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(d)                                 Payments.  All amounts due under this
Section shall be payable on demand therefor.

 

(e)                                  Survival.  The agreements in this Section
shall survive the assignment of any Commitment or Loan by the Lender, the
termination of the Commitment and the repayment, satisfaction or discharge of
all the other Obligations.

 

9.05                        Payments Set Aside.  To the extent that any payment
by or on behalf of the Loan Parties is made to any Credit Party, or any Credit
Party exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Credit Party in its discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then to the

 

103

--------------------------------------------------------------------------------


 

extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred.

 

9.06                        Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder or under any other Loan Document without the prior written
consent of the Lender.  The Lender may at any time, without consent of, or
notice to, the Loan Parties, assign or otherwise transfer any of its rights or
obligations hereunder (i) to an Eligible Assignee, (ii) by way of participation
in accordance with the provisions of subsection Section 9.06(b), or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
Section 9.06(d); provided however, that the Lender may not assign or otherwise
transfer any of its rights and obligations hereunder if the result of such
assignment or transfer would be to require payment by any Loan Party of
additional amounts under Sections 3.01 or 3.04, or if the assignee or transferee
of such rights or obligations would be entitled to invoke rights under Sections
3.02 or 3.03 and the Lender has not already invoked such rights; and provided
further, to the extent that the Lender assigns any portion of its rights and/or
obligations under this Agreement, the Borrowers agree to enter into any such
amendments to this Agreement or the other Loan Documents as may be reasonably
required by Lender in connection therewith, including, but not limited to,
accommodating for multiple lenders and agents, as necessary.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (b) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Credit Parties) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

 

(b)                                 Participations.  Lender may at any time,
without the consent of, or notice to, the Loan Parties, sell participations to
any Person (each, a “Participant”) in all or a portion of the Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including the Lender’s participations in L/C
Obligations) owing to it); provided, that (i) the Lender’s obligations under
this Agreement shall remain unchanged, (ii) the Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Loan Parties and the L/C Issuer shall continue to deal solely and
directly with Lender in connection with Lender’s rights and obligations under
this Agreement, and (iv) so long as no Specified Event of Default shall have
occurred and be continuing, the Lender shall not sell participations to any
Person that is a Competitor of the Loan Parties.  Any Participant shall agree in
writing to comply with all confidentiality obligations set forth in Section 9.07
as if such Participant was the Lender hereunder.

 

Any agreement or instrument pursuant to which the Lender sells such a
participation shall provide that the Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that the Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification that would reduce the

 

104

--------------------------------------------------------------------------------


 

principal of or the interest rate on the Loans, extend the term or increase the
amount of the Commitment, as it relates to such Participant, or reduce the
amount of any commitment fee payable pursuant to Section 2.08(a) to which such
Participant is entitled.  Subject to subsection (e) of this Section, the Loan
Parties agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 9.06(a)

 

(c)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Section
3.01 or 3.04 than the Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Lead Borrower’s prior written consent.

 

(d)                                 Certain Pledges.  The Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note, if any) to secure obligations of the
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided, that no such pledge or assignment shall release the
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for the Lender as a party hereto.

 

(e)                                  Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(f)                                   Resignation as L/C Issuer after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time the Lender assigns all of its Commitment and Loans pursuant to
subsection (a) above, Wells Fargo may resign as L/C Issuer upon thirty (30) days
prior written notice to the Lead Borrower.  In the event of any such resignation
as L/C Issuer, the Lead Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer; provided, however, that no failure by the Lead
Borrower to appoint any such successor shall affect the resignation of Wells
Fargo as L/C Issuer unless none of the other Lenders has the capabilities to
issue letters of credit sufficient to meet the reasonable business needs of the
Borrowers and is willing to accept such appointment.  If Wells Fargo resigns as
L/C Issuer, it shall retain all the rights, powers, privileges and duties of the
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lender to make Base Rate
Loans pursuant to Section 2.03(c)).  Upon the appointment of a successor L/C
Issuer, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Wells Fargo to effectively assume the
obligations of Wells Fargo with respect to such Letters of Credit.

 

105

--------------------------------------------------------------------------------


 

9.07                        Treatment of Certain Information; Confidentiality. 
Each of the Credit Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, funding sources, attorneys, advisors and
representatives in connection with the transactions contemplated hereby (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Loan Party and its obligations, (g) with the consent of the Lead
Borrower, or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
any Credit Party or any of their respective Affiliates on a non-confidential
basis from a source other than the Loan Parties.

 

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses pursuant to the terms of the
Loan Documents, other than any such information that is available to any Credit
Party on a non-confidential basis prior to disclosure by the Loan Parties or any
Subsidiary thereof.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

 

9.08                        Right of Setoff.  If an Event of Default shall have
occurred and be continuing or if the Lender shall have been served with a
trustee process or similar attachment relating to property of a Loan Party, the
Lender, the L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to the Lender
or the L/C Issuer, regardless of the adequacy of the Collateral, and
irrespective of whether or not the Lender or the

 

106

--------------------------------------------------------------------------------


 

L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers or such Loan Party may
be contingent or unmatured or are owed to a branch or office of the Lender or
the L/C Issuer different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of the Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that the Lender, the L/C Issuer
or their respective Affiliates may have.  The Lender and the L/C Issuer agree to
notify the Lead Borrower promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

9.09                        Interest Rate Limitation.  Notwithstanding anything
to the contrary contained in any Loan Document, the interest paid or agreed to
be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”).  If the
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrowers.  In determining whether the
interest contracted for, charged, or received by the Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

 

9.10                        Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Lender and when the Lender
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile, pdf., or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

 

9.11                        Survival.  All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof.  Such representations and warranties
have been or will be relied upon by the Credit Parties, regardless of any
investigation made by any Credit Party or on their behalf and notwithstanding
that any Credit Party may have had notice or knowledge of any Default or Event
of Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding. 
Further, the provisions of Sections 3.01, 3.04, 3.05 and 9.04 shall survive and
remain in full force and effect regardless of the repayment of the Obligations,
the expiration or termination of the Letters of Credit and the Commitment or the
termination of this Agreement or any provision hereof.  In connection with the
termination of this Agreement and the release and termination of the security
interests in the Collateral, the Lender may require such indemnities

 

107

--------------------------------------------------------------------------------


 

and collateral security as they shall reasonably deem necessary or appropriate
to protect the Credit Parties against (x) loss on account of credits previously
applied to the Obligations that may subsequently be reversed or revoked, (y) any
obligations that may thereafter arise with respect to the Other Liabilities and
(z) any Obligations that may thereafter arise under Section 9.04.

 

9.12                        Severability.  If any provision of this Agreement or
the other Loan Documents is held to be illegal, invalid or unenforceable, (a)
the legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9.13                        Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT
INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION IF REQUIRED TO REALIZE UPON ANY COLLATERAL.

 

(c)                                  WAIVER OF VENUE.  EACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY

 

108

--------------------------------------------------------------------------------


 

APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE LOAN PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 9.02, EXCLUDING SERVICE OF PROCESS BY E-MAIL.  NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

(e)                                  ACTIONS COMMENCED BY LOAN PARTIES. EACH
LOAN PARTY AND, EXCEPT AS PROVIDED IN THE LAST SENTENCE OF SECTION 9.13(b), EACH
CREDIT PARTY, AGREES THAT ANY ACTION COMMENCED BY IT ASSERTING ANY CLAIM OR
COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.

 

9.14                        Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

9.15                        No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby, the Loan
Parties each acknowledge and agree that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Loan Parties, on the one hand, and the Credit Parties, on the other
hand, and each of the Loan Parties is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the

 

109

--------------------------------------------------------------------------------


 

process leading to such transaction, each Credit Party is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Loan Parties or any of their respective Affiliates, stockholders, creditors
or employees or any other Person; (iii) none of the Credit Parties has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of the
Loan Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Credit Parties has advised or is currently advising any Loan Party or
any of its Affiliates on other matters) and none of the Credit Parties has any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Credit Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate.  Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

 

9.16                        USA PATRIOT Act Notice.  The Lender hereby notifies
the Loan Parties that, pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow the Lender, as applicable, to identify each
Loan Party in accordance with the Act. Each Loan Party is in compliance, in all
material respects, with the Act.  No part of the proceeds of the Loans will be
used by the Loan Parties, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

9.17                        Foreign Asset Control Regulations.  Neither of the
advance of the Loans nor the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading
With the Enemy Act”) or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
(the “Foreign Assets Control Regulations”) or any enabling legislation or
executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to, (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (b) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56)).  Furthermore, none of the Borrowers or their Affiliates
(a) is or will become a “blocked person” as described in the Executive Order,
the Trading With the Enemy Act or the Foreign Assets Control Regulations or (b)
engages or will engage in any dealings or transactions,

 

110

--------------------------------------------------------------------------------


 

or be otherwise associated, with any such “blocked person” or in any manner
violative of any such order.

 

9.18                        Time of the Essence.  Time is of the essence of the
Loan Documents.

 

9.19                        Publicity.  Each Loan Party consents to the
publication by the Lender of advertising material, including any “tombstone” or
comparable advertising, on its website or in other marketing materials of
Lender, relating to the financing transactions contemplated by this Agreement
using any Loan Party’s name, product photographs, logo, trademark or other
insignia.  The Lender shall provide a draft reasonably in advance of any
advertising material to the Lead Borrower for review and comment prior to the
publication thereof.  The Lender reserves the right to provide to industry trade
organizations and loan syndication and pricing reporting services information
necessary and customary for inclusion in league table measurements. 
Notwithstanding the foregoing or anything in the Loan Documents to the contrary,
the Lender consents to the disclosure by the Loan Parties of all information
required to be disclosed in accordance with applicable Securities Laws, as
determined by the Lead Borrower in good faith.

 

9.20                        Additional Waivers.

 

(a)                                 The Obligations are the joint and several
obligation of each Loan Party. To the fullest extent permitted by Applicable
Law, the obligations of each Loan Party shall not be affected by (i) the failure
of any Credit Party to assert any claim or demand or to enforce or exercise any
right or remedy against any other Loan Party under the provisions of this
Agreement, any other Loan Document or otherwise, (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, this Agreement or any other Loan Document, or (iii) the failure to perfect
any security interest in, or the release of, any of the Collateral or other
security held by or on behalf of the Lender or any other Credit Party.

 

(b)                                 The obligations of each Loan Party shall not
be subject to any reduction, limitation, impairment or termination for any
reason (other than the indefeasible payment in full in cash of the Obligations
after the termination of the Commitment), including any claim of waiver,
release, surrender, alteration or compromise of any of the Obligations, and
shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Loan Party hereunder shall
not be discharged or impaired or otherwise affected by the failure of the Lender
or any other Credit Party to assert any claim or demand or to enforce any remedy
under this Agreement, any other Loan Document or any other agreement, by any
waiver or modification of any provision of any thereof, any default, failure or
delay, willful or otherwise, in the performance of any of the Obligations, or by
any other act or omission that may or might in any manner or to any extent vary
the risk of any Loan Party or that would otherwise operate as a discharge of any
Loan Party as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Obligations after the termination of the Commitment).

 

(c)                                  To the fullest extent permitted by
applicable Law, each Loan Party waives any defense based on or arising out of
any defense of any other Loan Party or the unenforceability of the Obligations
or any part thereof from any cause, or the cessation from any

 

111

--------------------------------------------------------------------------------


 

cause of the liability of any other Loan Party, other than the indefeasible
payment in full in cash of all the Obligations and the termination of the
Commitment. The Lender and the other Credit Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
non-judicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any other Loan Party, or exercise any other right or remedy
available to them against any other Loan Party, without affecting or impairing
in any way the liability of any Loan Party hereunder except to the extent that
all the Obligations have been indefeasibly paid in full in cash and the
Commitment has been terminated.  Each Loan Party waives any defense arising out
of any such election even though such election operates, pursuant to applicable
Law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Loan Party against any other Loan Party, as the
case may be, or any security.

 

(d)                                 Each Borrower is obligated to repay the
Obligations as joint and several obligors under this Agreement.  Upon payment by
any Loan Party of any Obligations, all rights of such Loan Party against any
other Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full in cash of all the Obligations and the termination of the Commitment. In
addition, any indebtedness of any Loan Party now or hereafter held by any other
Loan Party is hereby subordinated in right of payment to the prior indefeasible
payment in full of the Obligations and no Loan Party will demand, sue for or
otherwise attempt to collect any such indebtedness; provided, that payment of
such indebtedness on ordinary business terms is permitted except after the
occurrence and during the continuance of an Event of Default.  If any amount
shall erroneously be paid to any Loan Party on account of (i) such subrogation,
contribution, reimbursement, indemnity or similar right or (ii) any such
indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the Lender to be
credited against the payment of the Obligations, whether matured or unmatured,
in accordance with the terms of this Agreement and the other Loan Documents. 
Subject to the foregoing, to the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Loans made to another Borrower hereunder or other Obligations
incurred directly and primarily by any other Borrower (an “Accommodation
Payment”), then the Borrower making such Accommodation Payment shall be entitled
to contribution and indemnification from, and be reimbursed by, each of the
other Borrowers in an amount, for each of such other Borrowers, equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other Borrower’s Allocable Amount and the denominator of which is the sum of the
Allocable Amounts of all of the Borrowers.  As of any date of determination, the
“Allocable Amount” of each Borrower shall be equal to the maximum amount of
liability for Accommodation Payments which could be asserted against such
Borrower hereunder without (a) rendering such Borrower “insolvent” within the
meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.

 

112

--------------------------------------------------------------------------------


 

9.21                        No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

 

9.22                        Attachments.  The exhibits, schedules and annexes
attached to this Agreement are incorporated herein and shall be considered a
part of this Agreement for the purposes stated herein, except that in the event
of any conflict between any of the provisions of such exhibits and the
provisions of this Agreement, the provisions of this Agreement shall prevail.

 

9.23                        Amendment and Restatement.  Effective immediately
upon the Closing Date, the terms and conditions of the Existing Credit Agreement
shall be amended and restated as set forth herein and the Existing Credit
Agreement shall be superseded by this Agreement.  On the Closing Date, the
rights and obligations of the parties evidenced by the Existing Credit Agreement
shall be evidenced by this Agreement and the other Loan Documents and the grant
of security interests and Liens in the Collateral by the Borrowers and the
Guarantors under the Existing Credit Agreement and the other “Loan Documents”
(as defined in the Existing Credit Agreement) shall continue under this
Agreement and the other Loan Documents, and shall not in any event be
terminated, extinguished or annulled but shall hereafter continue to be in full
force and effect and be governed by this Agreement and the other Loan
Documents.  All Obligations (as defined in the Existing Credit Agreement) under
the Existing Credit Agreement and the other “Loan Documents” (as defined in the
Existing Credit Agreement) shall continue to be outstanding except as expressly
modified by this Agreement and shall be governed in all respects by this
Agreement and the other Loan Documents, it being agreed and understood that this
Agreement does not constitute a novation, satisfaction, payment or reborrowing
of any Obligation (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement or any other “Loan Document” (as defined in the
Existing Credit Agreement), nor does it operate as a waiver of any right, power
or remedy of the Lender under any “Loan Document” (as defined in the Existing
Credit Agreement).  All references to the Existing Credit Agreement in any Loan
Document or other document or instrument delivered in connection therewith shall
be deemed to refer to this Agreement and the provisions hereof.

 

[ Signature pages follow ]

 

113

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

BORROWERS:

 

 

 

CHRISTOPHER & BANKS CORPORATION

 

 

 

 

 

 

By:

/s/ Peter Michielutti

 

Name:

Peter Michielutti

 

Title:

Senior Vice President, Chief Financial Officer

 

 

 

 

 

CHRISTOPHER & BANKS, INC.

 

 

 

 

 

 

By:

/s/ Peter Michielutti

 

Name:

Peter Michielutti

 

Title:

Senior Vice President, Chief Financial Officer

 

 

 

 

 

CHRISTOPHER & BANKS COMPANY

 

 

 

 

 

 

By:

/s/ Peter Michielutti

 

Name:

Peter Michielutti

 

Title:

Senior Vice President, Chief Financial Officer

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDER AND L/C ISSUER:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Jason Searle

 

Name:

Jason Searle

 

Its Authorized Signatory

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

BORROWERS

 

Christopher & Banks Corporation

Christopher & Banks, Inc.

Christopher & Banks Company

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.03

 

EXISTING LETTERS OF CREDIT

 

Letter of Credit
Number

 

Account Party

 

Beneficiary

 

Stated Amount

 

Issue Date

 

901428

 

Christopher & Banks, Inc.

 

Sentry Insurance Mutual Co.

 

$

500,000

 

3/23/2011

 

903311

 

Christopher & Banks, Inc.

 

Federal Insurance Co.

 

$

125,000

 

3/16/2012

 

IS0009179

 

Christopher & Banks, Inc.

 

The CIT Group/Commercial Services Inc.

 

$

2,500,000

 

1/11/2012

 

IS0011778

 

Christopher & Banks, Inc.

 

American Alternative Insurance Corp.

 

$

600,000

 

5/7/2012

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.01

 

ORGANIZATIONAL INFORMATION

 

Christopher & Banks Corporation

State of Incorporation: Delaware

Organization Type: Corporation

Organization Number: 2108619

Federal Employer Identification Number: 061195422

 

Christopher & Banks, Inc.

State of Incorporation: Minnesota

Organization Type: Corporation

Organization Number: 1B-321

Federal Employer Identification Number: 410851237

 

Christopher & Banks Company

State of Incorporation: Minnesota

Organization Type: Corporation

Organization Number: 11X-528

Federal Employer Identification Number: 412022506

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.05

 

SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS
(MATERIAL INDEBTEDNESS)

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.06

 

LITIGATION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.08(b)(1)

 

OWNED REAL ESTATE

 

2400 Xenium Lane North, Plymouth, MN 55441.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.08(b)(2)

 

LEASED REAL ESTATE

 

See attached “Store Locations” list, current as of June 25, 2012.

 

--------------------------------------------------------------------------------


 

Christopher & Banks

 

Schedule 5.08(b)(2)

Store Locations as of June 25, 2012

 

 

 

Str Num

 

Division

 

MallName

 

Address

 

City

 

State

 

Zip Code

 

OpenDate

103

 

CB

 

Woodbury Lakes

 

9100 Hudson Road, Ste #112 Bldg A

 

Woodbury

 

MN

 

55125

 

14-Sep-05

109

 

CB

 

Arbor Lakes

 

7876 Main Street North, Bldg #14

 

Maple Grove

 

MN

 

55369

 

24-May-02

112

 

CB

 

Crossroads Center

 

4101 West Division Street, Ste B37

 

St. Cloud

 

MN

 

56301

 

18-Aug-76

113

 

CB

 

Washington Square Mall

 

815 Lake Avenue, #5

 

Detroit Lakes

 

MN

 

56501

 

30-Apr-91

115

 

CB

 

Columbia Mall

 

2800 Columbia Road, #427

 

Grand Forks

 

ND

 

58201

 

12-May-78

117

 

CB

 

Paul Bunyan Mall

 

1401 Paul Bunyan Drive NW

 

Bemidji

 

MN

 

56601

 

01-Sep-78

119

 

CB

 

Southtown Center

 

7833 Southtown Center, #511

 

Bloomington

 

MN

 

55431

 

09-Mar-01

121

 

CB

 

SouthPointe Pavilions

 

2940 Pine Lake Road, Ste O

 

Lincoln

 

NE

 

68516

 

07-Apr-00

122

 

CB

 

West Acres Shopping Center

 

3902 13th Avenue South

 

Fargo

 

ND

 

58103

 

20-Aug-79

124

 

CB

 

Holiday Mall

 

425 COLLEGE DRIVE SOUTH, STE #6

 

Devils Lake

 

ND

 

58301

 

19-Aug-79

127

 

CB

 

Dakota Square

 

214 Dakota Square

 

Minot

 

ND

 

58701

 

01-Mar-80

128

 

CB

 

Valley View Mall

 

3800 State Road 16, #121

 

La Crosse

 

WI

 

 

 

31-Jul-80

129

 

CB

 

The Village of Blaine

 

4255 Pheasant Ridge Drive NE, Ste 314

 

Blaine

 

MN

 

55449

 

15-Nov-01

130

 

CB

 

Kirkwood Mall

 

630 Kirkwood Mall

 

Bismarck

 

ND

 

58504

 

01-Jul-80

133

 

CB

 

Westfield Gateway

 

516 Gateway Mall

 

Lincoln

 

NE

 

68505

 

01-Nov-80

135

 

CB

 

Southpark Mall

 

4500 16th Street

 

Moline

 

IL

 

61265

 

21-Mar-81

137

 

CB

 

Northpark Mall

 

320 West Kimberly Road, #424

 

Davenport

 

IA

 

52806

 

05-Aug-81

140

 

CB

 

Bay Park Square

 

251 Bay Park Square

 

Green Bay

 

WI

 

54304

 

29-Jul-81

142

 

CB

 

Westland Mall

 

550 South Gear Avenue, Ste #42

 

West Burlington

 

IA

 

52655

 

16-Sep-81

143

 

CB

 

Kandi Mall

 

1605 South 1st Street

 

Willmar

 

MN

 

56201

 

01-Apr-90

144

 

CB

 

Capital Mall

 

3600 Country Club Drive

 

Jefferson City

 

MO

 

65109

 

10-Feb-82

146

 

CB

 

Frontier Mall

 

1400 Dell Range Boulevard

 

Cheyenne

 

WY

 

82009

 

07-Apr-82

147

 

CB

 

Kennedy Mall

 

555 John F Kennedy Road, #638

 

Dubuque

 

IA

 

52002

 

28-Mar-92

149

 

CB

 

Silver Lake Mall

 

200 West Hanley Avenue, #1215

 

Coeur D’ Alene

 

ID

 

83815

 

06-May-99

151

 

CB

 

Eden Prairie Center

 

8251 Flying Cloud Drive, #1140

 

Eden Prairie

 

MN

 

55344

 

14-Sep-01

152

 

CB

 

Southbridge Mall

 

100 South Federal, #309

 

Mason City

 

IA

 

50401

 

23-May-85

156

 

CB

 

Eastridge Mall

 

601 SE Wyoming Boulevard, #283

 

Casper

 

WY

 

82609

 

13-Oct-82

157

 

CB

 

East Town Mall

 

2350 East Mason, #15

 

Green Bay

 

WI

 

54302

 

14-Oct-82

158

 

CB

 

Burnsville Center

 

2022 Burnsville Center

 

Burnsville

 

MN

 

55306

 

26-Aug-82

159

 

CB

 

Merle Hay Mall

 

3800 Merle Hay Road, Ste #920

 

Des Moines

 

IA

 

50310

 

15-Mar-83

161

 

CB

 

Viking Plaza

 

3015 Highway 29 South, Ste 4095

 

Alexandria

 

MN

 

56308

 

15-Apr-92

162

 

CB

 

New Towne Mall

 

400 Mill Avenue SE, #317

 

New Philadelphia

 

OH

 

44663

 

06-May-99

163

 

CB

 

Greeley Mall

 

1955 Greeley Mall

 

Greeley

 

CO

 

80631

 

18-May-83

165

 

CB

 

Wausau Center

 

C324 Wausau Center

 

Wausau

 

WI

 

54403

 

03-Aug-83

166

 

CB

 

Great Northern Mall

 

4155 State Route 31

 

Clay

 

NY

 

13041

 

12-Mar-99

167

 

CB

 

Marshalltown Mall

 

2500 South Center Street

 

Marshalltown

 

IA

 

50158

 

27-Sep-83

168

 

CB

 

Manhattan Town Center

 

100 Manhattan Town Center, #270

 

Manhattan

 

KS

 

66502

 

25-Oct-83

169

 

CB

 

Jordan Creek Town Center

 

101 Jordan Creek Pkwy, Ste 11280

 

West Des Moines

 

IA

 

50266

 

04-Aug-04

170

 

CB

 

Time Square

 

7605 148th Street

 

Apple Valley

 

MN

 

55124

 

01-Nov-77

171

 

CB

 

Northland Mall

 

954 West Northland Avenue

 

Appleton

 

WI

 

54911

 

01-Nov-83

172

 

CB

 

Forest Mall

 

835 West Johnson Street

 

Fond du Lac

 

WI

 

54935

 

28-Feb-84

173

 

CB

 

North Grand Mall

 

2801 Grand Avenue

 

Ames

 

IA

 

50010

 

06-Mar-84

174

 

CB

 

Beaver Valley Mall

 

344 Route 18

 

Monaca

 

PA

 

15061

 

23-Apr-99

175

 

CB

 

College Square Mall

 

1140 College Square Mall

 

Cedar Falls

 

IA

 

50613

 

20-Mar-84

176

 

CB

 

Fair Oaks Mall

 

2284 25th Street

 

Columbus

 

IN

 

47201

 

14-Nov-90

178

 

CB

 

Fox River Mall

 

4301 West Wisconsin Avenue, Spc 146

 

Appleton

 

WI

 

54915

 

18-Jul-84

179

 

CB

 

Valley West Mall

 

1551 Valley West Drive, #235

 

West Des Moines

 

IA

 

50266

 

06-Aug-84

180

 

CB

 

Hickory Point Mall

 

1125 Hickory Point Mall

 

Forsyth

 

IL

 

62535

 

06-Mar-98

183

 

CB

 

Conestoga Mall

 

3404 West 13th Street, Unit D33

 

Grand Island

 

NE

 

68803

 

06-Sep-85

184

 

CB

 

Lima Mall

 

2400 Elida Road, #158

 

Lima

 

OH

 

45805

 

20-Mar-98

185

 

CB

 

Summit Mall

 

3265 West Market Street, #140

 

Akron

 

OH

 

44333

 

27-Mar-98

186

 

CB

 

Lindale Mall

 

4444 First Avenue NE, #142

 

Cedar Rapids

 

IA

 

52402

 

10-Mar-86

187

 

CB

 

Montclair Center

 

13029 West Center Road

 

Omaha

 

NE

 

68144

 

31-Jul-86

188

 

CB

 

Eastland Mall

 

800 North Green River Road, #312

 

Evansville

 

IN

 

47715

 

31-Jul-97

190

 

CB

 

Oakwood Mall

 

4800 Golf Road

 

Eau Claire

 

WI

 

54701

 

15-Oct-86

192

 

CB

 

Central Mall

 

2259 South 9th Street, #127

 

Salina

 

KS

 

67401

 

24-Feb-87

195

 

CB

 

Chesterfield Mall

 

267 Chesterfield Mall

 

Chesterfield

 

MO

 

63017

 

29-May-98

197

 

CB

 

River Valley Mall

 

1635 River Valley Circle, #709

 

Lancaster

 

OH

 

43130

 

04-Jun-99

198

 

CB

 

Chapel Hill Mall

 

2000 Brittain Road, #981

 

Akron

 

OH

 

44310

 

18-Jun-99

200

 

CB

 

Huntington Mall

 

1 Mall Road, #840

 

Barboursville

 

WV

 

25504

 

24-Mar-00

201

 

CB

 

Coral Ridge Mall

 

1451 Coral Ridge Avenue, Spc 312

 

Coralville

 

IA

 

52241

 

29-Jul-98

202

 

CB

 

White Oaks Mall

 

2501 Wabash Avenue, #A-03

 

Springfield

 

IL

 

62704

 

14-Jun-01

203

 

CB

 

Miller Hill Mall

 

1600 Miller Trunk Hwy, #E02D

 

Duluth

 

MN

 

55811

 

15-Oct-87

208

 

CB

 

Brookfield Square Mall

 

95 North Moorland Road, #D-42

 

Brookfield

 

WI

 

53005

 

05-Mar-88

209

 

CB

 

Commerce Center

 

2232 Commerce Boulevard

 

Mound

 

MN

 

55364

 

18-Mar-88

212

 

CB

 

Chapel Hills Mall

 

1710 Briargate Boulevard, #413

 

Colorado Springs

 

CO

 

80920

 

25-Sep-98

214

 

CB

 

Nittany Mall

 

607-608 East College Avenue

 

State College

 

PA

 

16801

 

09-Oct-98

217

 

CB

 

Empire Mall

 

4001 West 41st Street, #840

 

Sioux Falls

 

SD

 

 

 

27-Jul-88

 

--------------------------------------------------------------------------------


 

Str Num

 

Division

 

MallName

 

Address

 

City

 

State

 

Zip Code

 

OpenDate

220

 

CB

 

Morgantown Mall

 

9915 Mall Road #915

 

Morgantown

 

WV

 

26501

 

04-Jun-99

221

 

CB

 

Birchwood Mall

 

4350 24th Avenue, Spc 232

 

Port Huron

 

MI

 

48059

 

01-Aug-91

223

 

CB

 

River Hills Mall

 

1850 Adams Street, #214

 

Mankato

 

MN

 

 

 

31-Jul-91

226

 

CB

 

Ashland Town Center

 

500 Winchester Avenue, #178

 

Ashland

 

KY

 

41101

 

29-May-99

227

 

CB

 

West Gate Mall

 

14136 Baxter Drive

 

Baxter

 

MN

 

56425

 

05-Nov-91

228

 

CB

 

Watertown Mall

 

1300 9th Avenue SE, #57

 

Watertown

 

SD

 

57201

 

30-Oct-91

230

 

CB

 

Apache Mall

 

333 Apache Mall

 

Rochester

 

MN

 

55902

 

01-May-92

232

 

CB

 

Grand Traverse Mall

 

3200 S Airport Road West, #410

 

Traverse City

 

MI

 

49684

 

04-Aug-92

234

 

CB

 

Cedar Mall

 

2900 South Main

 

Rice Lake

 

WI

 

54868

 

11-Aug-92

235

 

CB

 

Northland Mall

 

1635 Oxford Street

 

Worthington

 

MN

 

56187

 

26-Oct-92

238

 

CB

 

Thunderbird Mall

 

1427 South 12th Avenue

 

Virginia

 

MN

 

55792

 

29-Jul-92

239

 

CB

 

York Galleria

 

2899 Whiteford Road, Ste 234

 

York

 

PA

 

17402

 

04-Jun-99

240

 

CB

 

Hilltop Mall

 

5003 North 2nd Avenue, Ste 5

 

Kearney

 

NE

 

68848

 

15-Oct-92

241

 

CB

 

Sunset Plaza

 

1700 Market Lane, #37

 

Norfolk

 

NE

 

68701

 

16-Oct-92

242

 

CB

 

Hutchinson Mall

 

1060 Hwy 15 South, #36

 

Hutchinson

 

MN

 

55350

 

12-Nov-92

244

 

CB

 

Cary Town Center

 

1105 Walnut Street, #150

 

Cary

 

NC

 

 

 

17-Oct-03

250

 

CB

 

Monument Mall

 

2302 Frontage Road, #2

 

Scotts Bluff

 

NE

 

69361

 

30-Mar-93

251

 

CB

 

Pierre Mall

 

1615 North Harrison, #13

 

Pierre

 

SD

 

57501

 

07-Apr-93

252

 

CB

 

Magic Valley Mall

 

1485 Pole Line Road East, #193

 

Twin Falls

 

ID

 

83301

 

04-Mar-93

253

 

CB

 

Grand Teton Mall

 

2300 East 17th Street, Ste 54

 

Idaho Falls

 

ID

 

83404

 

05-Mar-93

254

 

CB

 

Boise Towne Square

 

350 North Milwaukee, #1041

 

Boise

 

ID

 

83704

 

05-Mar-93

260

 

CB

 

Buffalo Mall

 

2400 8th Avenue SW, Ste E4

 

Jamestown

 

ND

 

58402

 

11-Aug-93

261

 

CB

 

Holiday Village Mall

 

1200 10th Avenue South

 

Great Falls

 

MT

 

59405

 

04-Aug-93

262

 

CB

 

Bay City Mall

 

4101 Wilder Road

 

Bay City

 

MI

 

48706

 

11-Aug-93

263

 

CB

 

South Park Mall

 

901 11th Street SW, Unit #48

 

Spencer

 

IA

 

51301

 

17-Aug-93

264

 

CB

 

Yankton Mall

 

2101 Broadway

 

Yankton

 

SD

 

57078

 

17-Aug-93

266

 

CB

 

Towne West Square

 

4600 West Kellogg

 

Wichita

 

KS

 

67209

 

28-Sep-93

268

 

CB

 

Winona Mall

 

1213 Gilmore

 

Winona

 

MN

 

55987

 

26-Oct-93

270

 

CB

 

Southern Park Mall

 

7401 Market Street, #221A

 

Youngstown

 

OH

 

44512

 

02-Jun-00

271

 

CB

 

Village Square

 

2601 Central Avenue

 

Dodge City

 

KS

 

67801

 

26-Oct-93

272

 

CB

 

Garden City Plaza

 

2214 East Kansas

 

Garden City

 

KS

 

67846

 

27-Oct-93

273

 

CB

 

Westwood Mall

 

1850 West Michigan Avenue, #776

 

Jackson

 

MI

 

49202

 

03-Nov-93

275

 

CB

 

Provo Towne Center

 

1200 Provo Towne Center Blvd, #1000

 

Provo

 

UT

 

84603

 

28-Oct-98

276

 

CB

 

Memorial Mall

 

3347 Kohler Memorial Drive, Ste 15

 

Sheboygan

 

WI

 

53081

 

15-Feb-94

277

 

CB

 

Delta Plaza Mall

 

301 North Lincoln Road

 

Escanaba

 

MI

 

49829

 

16-Feb-94

278

 

CB

 

Foothills Fashion Mall

 

215 East Foothills Parkway, B-9

 

Fort Collins

 

CO

 

80525

 

22-Feb-94

280

 

CB

 

Moorhead Center Mall

 

512 Center Avenue

 

Moorhead

 

MN

 

56560

 

23-Feb-94

281

 

CB

 

Eastview Mall

 

150 Eastview Mall

 

Victor

 

NY

 

14564

 

04-Dec-98

282

 

CB

 

Westgate Mall

 

515 North Adams, Ste 223

 

Carroll

 

IA

 

51401

 

01-Mar-94

283

 

CB

 

Northtown Mall

 

4750 Division Street, #B105

 

Spokane

 

WA

 

99207

 

04-Jun-99

284

 

CB

 

Capital Hill Mall

 

1600 11th Avenue

 

Helena

 

MT

 

59601

 

02-Mar-94

285

 

CB

 

Pueblo Mall

 

3539 Dillon Drive

 

Pueblo

 

CO

 

81008

 

03-May-94

286

 

CB

 

Washington Park Mall

 

2350 SE Washington Boulevard

 

Bartlesville

 

OK

 

74006

 

26-Apr-94

287

 

CB

 

Market Street Mall

 

1420 East College Drive

 

Marshall

 

MN

 

56258

 

24-Mar-94

288

 

CB

 

Butte Plaza Mall

 

3100 Harrison Avenue

 

Butte

 

MT

 

59701

 

26-Jul-94

289

 

CB

 

Karcher Mall

 

1509 Caldwell Boulevard, Ste #1174

 

Nampa

 

ID

 

83651

 

02-Aug-94

290

 

CB

 

Peru Mall

 

3940 Route US 251, Ste H-5

 

Peru

 

IL

 

61354

 

02-Aug-94

291

 

CB

 

Pioneer Square Center

 

725 North Perkins Road

 

Stillwater

 

OK

 

74075

 

09-Aug-94

292

 

CB

 

Shoppes at Wood Ridge

 

503 East Ives Street

 

Marshfield

 

WI

 

54449

 

23-Aug-94

293

 

CB

 

Wenatchee Valley Mall

 

511 Valley Mall Park-Way

 

East Wenatchee

 

WA

 

98802

 

16-Aug-94

294

 

CB

 

Central Mall

 

5111 Rogers Avenue

 

Fort Smith

 

AR

 

72903

 

23-Aug-94

295

 

CB

 

Miami Valley Centre

 

987 East Ash Street, Spc C7

 

Piqua

 

OH

 

45356

 

23-Aug-94

296

 

CB

 

South Towne Center

 

10450 South State, #1224

 

Sandy

 

UT

 

84070

 

14-Sep-94

297

 

CB

 

Northwest Arkansas Mall

 

4201 North Shiloh Drive, #115

 

Fayetteville

 

AR

 

72703

 

01-Oct-97

298

 

CB

 

Boulevard Mall

 

1281 Niagra Falls Boulevard

 

Amherst

 

NY

 

14226

 

09-Oct-98

299

 

CB

 

Francis Scott Key Mall

 

5500 Buckeystown Pike, #252

 

Frederick

 

MD

 

21703

 

12-Apr-02

300

 

CB

 

Paradise Valley Mall

 

4550-72 East Cactus Road

 

Phoenix

 

AZ

 

85032

 

26-Sep-03

302

 

CB

 

Susquehanna Valley Mall

 

1 Susquehanna Valley Mall Dr, Spc C6

 

Selinsgrove

 

PA

 

17870

 

15-Jun-01

303

 

CB

 

Bangor Mall

 

663 Stillwater Avenue, #F9/F10

 

Bangor

 

ME

 

4401

 

09-Mar-01

304

 

CB

 

Wilton Mall at Saratoga

 

3065 Route 50, #E-014

 

Saratoga Springs

 

NY

 

12866

 

09-Mar-01

305

 

CB

 

Rotterdam Square Mall

 

93 West Campbell Road, #6050

 

Schenectady

 

NY

 

12306

 

09-Mar-01

306

 

CB

 

Shoppingtown Mall

 

3649 Erie Boulevard East, #2-B

 

Dewitt

 

NY

 

13214

 

09-Mar-01

308

 

CB

 

Triangle Town Center

 

5959 Triangle Town Blvd, BU2032

 

Raleigh

 

NC

 

27616

 

31-Oct-03

309

 

CB

 

The Citadel

 

750 Citadel Drive East, #2202

 

Colorado Springs

 

CO

 

80909

 

30-Mar-01

310

 

CB

 

West Ridge Mall

 

1801 Wanamaker Road, #F17

 

Topeka

 

KS

 

66604

 

23-Aug-02

311

 

CB

 

Westfield Meriden

 

470 Lewis Avenue, #776

 

Meriden

 

CT

 

6451

 

10-Aug-01

312

 

CB

 

Enfield Square

 

90 Elm Street, #55

 

Enfield

 

CT

 

6082

 

14-Mar-03

313

 

CB

 

Northgate Mall

 

401 NE Northgate Way, #747a

 

Seattle

 

WA

 

98125

 

20-Apr-01

 

--------------------------------------------------------------------------------


 

Str Num

 

Division

 

MallName

 

Address

 

City

 

State

 

Zip Code

 

OpenDate

314

 

CB

 

Valley Mall

 

1925 E Market Street, #312

 

Harrisonburg

 

VA

 

22801

 

06-Apr-01

315

 

CB

 

Meadowbrook Mall

 

2399 Meadowbrook Road, #330

 

Bridgeport

 

WV

 

26330

 

13-Apr-01

316

 

CB

 

Richland Mall

 

687 Richland Mall

 

Mansfield

 

OH

 

44906

 

13-Apr-01

318

 

CB

 

Apple Blossom Mall

 

1850 Apple Blossom Drive, #S149

 

Winchester

 

VA

 

22601

 

09-Mar-01

320

 

CB

 

Tippecanoe Mall

 

2415 Sagamore Parkway South, #B09

 

Lafayette

 

IN

 

47905

 

06-Apr-01

321

 

CB

 

Honey Creek Mall

 

3401 South US Hwy 41, #D4a

 

Terre Haute

 

IN

 

47802

 

13-Apr-01

322

 

CB

 

Novi Town Center

 

43151 Crescent Blvd

 

Novi

 

MI

 

48375

 

18-May-01

323

 

CB

 

Platte River Mall

 

1000 South Dewey, #40/50

 

North Platte

 

NE

 

69101

 

18-May-01

324

 

CB

 

Arnot Mall

 

3300 Chambers Road South, Ste 5104

 

Horseheads

 

NY

 

14845

 

18-May-01

325

 

CB

 

Riverdale Village

 

12771 Riverdale Blvd NW, Ste 101

 

Coon Rapids

 

MN

 

55433

 

21-Sep-01

329

 

CB

 

Chautauqua Mall

 

318 East Farimont Avenue, #626

 

Lakewood

 

NY

 

14750

 

01-Jun-01

331

 

CB

 

Mercer Mall

 

261 Mercer Mall Road, Ste 720

 

Bluefield

 

WV

 

24701

 

30-Sep-01

332

 

CB

 

New River Valley Mall

 

828 New River Road, #828

 

Christiansburg

 

VA

 

24073

 

10-Aug-01

334

 

CB

 

College Mall

 

2864 East 3rd Street, #CO4B(a)

 

Bloomington

 

IN

 

47401

 

19-Oct-01

336

 

CB

 

Colonie Center

 

131 Colonie Center

 

Albany

 

NY

 

12205

 

25-Oct-01

337

 

CB

 

Polaris Fashion Place

 

1500 Polaris Pkwy, #2236

 

Columbus

 

OH

 

43240

 

20-Oct-01

340

 

CB

 

Greenwood Park Mall

 

1251 US Highway 31 N, Box 187

 

Greenwood

 

IN

 

46142

 

24-May-02

341

 

CB

 

Castleton Square

 

6020 East 82nd Street, #330

 

Indianapolis

 

IN

 

46250

 

31-May-02

342

 

CB

 

River Ridge Mall

 

3405 Candlers Mountain Road, #F265

 

Lynchburg

 

VA

 

24502

 

23-Aug-02

343

 

CB

 

Valley View Mall

 

4802 Valley View Blvd NW, #LF265

 

Roanoke

 

VA

 

24012

 

24-May-02

344

 

CB

 

Northwoods Mall

 

2200 West War Memorial Drive, #AL-06

 

Peoria

 

IL

 

61613

 

12-Apr-02

345

 

CB

 

Berkshire Mall

 

Old State Road & Route 8, #A106

 

Lanesboro

 

MA

 

1237

 

17-May-02

347

 

CB

 

Holyoke Mall at Ingleside

 

50 Holyoke Street, #H-309

 

Holyoke

 

MA

 

1040

 

19-Apr-02

349

 

CB

 

Fort Henry Mall

 

2101 Fort Henry Drive, #E4

 

Kingsport

 

TN

 

37664

 

20-Sep-02

354

 

CB

 

Champlain Center

 

60 Smithfield Blvd, #D110

 

Plattsburgh

 

NY

 

12901

 

31-May-02

356

 

CB

 

Westfield Belden Village

 

4156 Belden Village Mall

 

Canton

 

OH

 

44718

 

15-Oct-04

357

 

CB

 

Salmon Run Mall

 

1300 Arsenal Street, #B105

 

Watertown

 

NY

 

13601

 

16-Aug-02

359

 

CB

 

Adrian Mall

 

1357 South Main Street, #1254

 

Adrian

 

MI

 

49221

 

24-May-02

361

 

CB

 

Marketplace at Northglenn

 

331A West 104th Avenue, Bldg 5

 

Northglenn

 

CO

 

80234

 

03-May-02

362

 

CB

 

FlatIron Crossing

 

One W FlatIron Crossing Dr, Ste 1004

 

Broomfield

 

CO

 

80021

 

07-Nov-02

363

 

CB

 

Columbia Mall

 

2300 Bernadette Drive, #126

 

Columbia

 

MO

 

65203

 

30-Aug-02

365

 

CB

 

Valley Mall

 

2529 Main Street, Ste 117

 

Union Gap

 

WA

 

98903

 

01-Nov-02

366

 

CB

 

Towne East Square

 

7700 East Kellogg Drive, #P05

 

Wichita

 

KS

 

67207

 

08-Apr-04

367

 

CB

 

West Town Mall

 

7600 Kingston Pike, #1123

 

Knoxville

 

TN

 

37919

 

25-Oct-02

368

 

CB

 

McKinley Mall

 

3701 McKinley Pkwy, #808

 

Buffalo

 

NY

 

14219

 

18-Oct-02

371

 

CB

 

Tyrone Square

 

6924 Tyrone Square Mall

 

St. Petersburg

 

FL

 

33710

 

27-Sep-02

373

 

CB

 

The Galleria

 

500 Galleria Drive, #218

 

Johnstown

 

PA

 

15904

 

11-Oct-02

374

 

CB

 

Paddock Mall

 

3100 College Road, #454a

 

Ocala

 

FL

 

34474

 

08-Nov-02

376

 

CB

 

Port Charlotte Town Center

 

1441 Tamiami Trail, #215

 

Port Charlotte

 

FL

 

33948

 

15-Nov-02

377

 

CB

 

Governor’s Square Mall

 

2801 Wilma Rudolph Blvd, #670

 

Clarksville

 

TN

 

37040

 

25-Oct-02

379

 

CB

 

The Promenade at Evergreen Walk

 

101 Evergreen Way, #115

 

South Windsor

 

CT

 

6074

 

29-Oct-04

380

 

CB

 

Flagstaff Mall

 

4650 N US Hwy 89, Spc F26

 

Flagstaff

 

AZ

 

86004

 

07-Nov-02

381

 

CB

 

Coventry Mall

 

351 West Schuylkill Road, #H2

 

Pottstown

 

PA

 

19465

 

08-Nov-02

382

 

CB

 

St. Clair Square

 

134 St. Clair Square

 

Fairview Heights

 

IL

 

62208

 

25-Oct-02

383

 

CB

 

Animas Valley Mall

 

4601 East Main Street, #470

 

Farmington

 

NM

 

87402

 

08-Nov-02

384

 

CB

 

White Mountain Mall

 

2441 Foothill Boulevard, #1129

 

Rock Springs

 

WY

 

82901

 

11-Oct-02

385

 

CB

 

Park City Center

 

575 Park City Center

 

Lancaster

 

PA

 

17601

 

08-Nov-02

386

 

CB

 

Prescott Gateway

 

3250 Gateway Blvd, Spc 1064

 

Prescott

 

AZ

 

86303

 

08-Nov-02

387

 

CB

 

The Shops At Boardwalk

 

8630 North Boardwalk Avenue, #SP18

 

Kansas City

 

MO

 

64154

 

15-Aug-03

388

 

CB

 

Clearview Mall

 

101 Clearview Circle, #735

 

Butler

 

PA

 

16001

 

26-Sep-03

389

 

CB

 

Greenway Station

 

1651 Demingway, Ste #106

 

Middleton

 

WI

 

53562

 

15-Aug-03

390

 

CB

 

Mall of New Hampshire

 

1500 South Willow Street, #E111

 

Manchester

 

NH

 

3103

 

15-Nov-02

391

 

CB

 

Clackamas Town Center

 

12000 SE 82nd Avenue, #1048

 

Portland

 

OR

 

97086

 

14-Mar-03

392

 

CB

 

Patrick Henry Mall

 

12300 Jefferson Avenue, #411

 

Newport News

 

VA

 

23602

 

18-Apr-03

393

 

CB

 

Town Mall of Westminster

 

400 North Center Street, #241

 

Westminster

 

MD

 

21157

 

22-Aug-03

394

 

CB

 

Uniontown Mall

 

1728 Mall Run Road, #P728

 

Uniontown

 

PA

 

15401

 

01-Nov-02

395

 

CB

 

Auburn Mall

 

385 Southridge Street, S104

 

Auburn

 

MA

 

1501

 

07-Mar-03

396

 

CB

 

Fox Run Mall

 

50 Fox Run Road, #G28

 

Newington

 

NH

 

3801

 

19-Nov-04

398

 

CB

 

Phillipsburg Mall

 

1200 US Highway 22, #207 & 208

 

Phillipsburg

 

NJ

 

8865

 

25-Apr-03

400

 

CB

 

Vista Ridge Mall

 

2401 South Stemmons Frwy, #1280

 

Lewisville

 

TX

 

75067

 

24-Sep-04

401

 

CB

 

West Park Mall

 

3049 William Street, Ste 183

 

Cape Girardeau

 

MO

 

63703

 

18-Jun-99

404

 

CB

 

Layton Hills Mall

 

1201 N Hill Field Road, Ste 2088

 

Layton

 

UT

 

84041

 

04-Aug-94

405

 

CB

 

Cache Valley Mall

 

1300 North Main Street, #1020

 

Logan

 

UT

 

84341

 

08-Oct-04

406

 

CB

 

Charleston Town Center

 

3000 Charleston Town Center, #1015

 

Charleston

 

WV

 

25389

 

11-Jun-99

407

 

CB

 

Westfield SouthPark

 

816 Southpark Center

 

Strongsville

 

OH

 

44136

 

22-Oct-99

408

 

CB

 

Southgate Mall

 

2901 Brooks Street

 

Missoula

 

MT

 

59801

 

05-Aug-94

410

 

CB

 

North Park Mall

 

1129 North Baldwin Avenue, #7

 

Marion

 

IN

 

46952

 

30-Mar-99

411

 

CB

 

Cherryvale Mall

 

7200 Harrison Avenue, #F29-B

 

Rockford

 

IL

 

61112

 

31-Mar-00

 

--------------------------------------------------------------------------------


 

Str Num

 

Division

 

MallName

 

Address

 

City

 

State

 

Zip Code

 

OpenDate

412

 

CB

 

Quincy Mall

 

3322 Quincy Mall

 

Quincy

 

IL

 

62301

 

03-Aug-94

413

 

CB

 

The Mall at Hays

 

2918 Vine Street, #60

 

Hays

 

KS

 

67601

 

01-May-98

414

 

CB

 

Capital City Mall

 

3513 Capital City Mall Drive, #608

 

Camp Hill

 

PA

 

17011

 

18-Jun-99

419

 

CB

 

Elk Park Center

 

19128 Freeport Street NW, C-105

 

Elk River

 

MN

 

55330

 

18-Jul-95

420

 

CB

 

Gallatin Valley Mall

 

2825 West Main

 

Bozeman

 

MT

 

59718

 

04-Oct-95

421

 

CB

 

Petoskey Town Center

 

1319 Spring Street

 

Petoskey

 

MI

 

49770

 

28-Jun-95

423

 

CB

 

Newgate Mall

 

3651 Wall Avenue, #1074

 

Ogden

 

UT

 

84405

 

08-Aug-98

424

 

CB

 

Sooner Mall

 

3301 West Main Street, #305

 

Norman

 

OK

 

73072

 

13-Jun-03

425

 

CB

 

Mid Rivers Mall

 

1600 Mid Rivers Mall, #2006

 

St. Peters

 

MO

 

63376

 

01-Aug-98

426

 

CB

 

Branson Landing

 

1007 Branson Landing Boulevard

 

Branson

 

MO

 

65616

 

30-Jun-06

427

 

CB

 

Midland Mall

 

6800 Eastman Avenue, #147

 

Midland

 

MI

 

48642

 

13-Aug-97

428

 

CB

 

Fashion Square Mall

 

4843 Fashion Square Mall, #420

 

Saginaw

 

MI

 

48604

 

05-Sep-98

429

 

CB

 

Spokane Valley Mall

 

14700 East Indiana Avenue, #1162

 

Spokane Valley

 

WA

 

99216

 

13-Aug-97

430

 

CB

 

Westland Mall

 

35000 W Warren Road

 

Westland

 

MI

 

48185

 

12-Jan-98

431

 

CB

 

Mission Center

 

5305 Johnson Drive, #537

 

Mission

 

KS

 

66205

 

24-Oct-98

432

 

CB

 

Eastern Hills Mall

 

4545 Transit Road, #734

 

Williamsville

 

NY

 

14221

 

28-May-99

433

 

CB

 

Upper Valley Mall

 

1475 Upper Valley Pike, #606

 

Springfield

 

OH

 

45504

 

29-Jul-99

434

 

CB

 

Concord Mall

 

3701 South Main, #1193

 

Elkhart

 

IN

 

46517

 

02-Apr-99

435

 

CB

 

Glenbrook Square

 

4201 Coldwater, #E3

 

Fort Wayne

 

IN

 

46805

 

12-Oct-01

436

 

CB

 

Muncie Mall

 

3501 N Granville Avenue, #K06

 

Muncie

 

IN

 

47303

 

27-Sep-02

438

 

CB

 

Walden Galleria

 

34 Walden Galleria, #D105

 

Cheektowaga

 

NY

 

14225

 

02-Jul-99

439

 

CB

 

Rogue Valley Mall

 

1600 N Riverside Drive, #2041

 

Medford

 

OR

 

97501

 

08-Oct-99

440

 

CB

 

Logan Valley Mall

 

5580 Goods Lane, Ste 1100

 

Altoona

 

PA

 

16602

 

19-Nov-00

442

 

CB

 

Westmoreland Mall

 

5256 Route 30, #259

 

Greeensburg

 

PA

 

15601

 

29-Oct-99

444

 

CB

 

North Hanover Mall

 

1155 Carlisle Street

 

Hanover

 

PA

 

17331

 

08-Oct-99

447

 

CB

 

Lycoming Mall

 

300 Lycoming Mall Circle, Ste 193

 

Pennsdale

 

PA

 

17756

 

22-Oct-99

448

 

CB

 

Battlefield Mall

 

2825 South Glenstone Avenue, #F10

 

Springfield

 

MO

 

65804

 

03-Mar-00

449

 

CB

 

Everett Mall

 

1402 SE Everett Mall Way, #310

 

Everett

 

WA

 

98208

 

13-Nov-99

450

 

CB

 

Valley Mall

 

17301 Valley Mall Road, #591

 

Hagerstown

 

MD

 

21740

 

22-Oct-99

451

 

CB

 

Kitsap Mall

 

10315 Silverdale Way NW, #F7

 

Silverdale

 

WA

 

98383

 

31-Mar-01

452

 

CB

 

Cascade Mall

 

745 Cascade Mall Drive, #A8

 

Burlington

 

WA

 

 

 

29-Mar-01

454

 

CB

 

Westfield Vancouver

 

8700 NE Vancouver Mall Dr, Spc 215

 

Vancouver

 

WA

 

98662

 

08-Oct-99

455

 

CB

 

Markland Mall

 

1220 South 17th Street, B03

 

Kokomo

 

IN

 

46902

 

07-Sep-01

456

 

CB

 

Bayshore Town Center

 

5800 N Bayshore Drive, #B127

 

Glendale

 

WI

 

53217

 

19-Nov-99

459

 

CB

 

Monroeville Mall

 

200 Monroeville Mall, #248

 

Monroeville

 

PA

 

15146

 

10-Mar-00

460

 

CB

 

South County Mall

 

320 South County Centerway

 

St. Louis

 

MO

 

63129

 

26-May-00

461

 

CB

 

Bayshore Mall

 

3300 Broadway, #206

 

Eureka

 

CA

 

95501

 

21-Apr-00

462

 

CB

 

Millcreek Mall

 

625 Millcreek Mall

 

Erie

 

PA

 

16565

 

31-Mar-00

463

 

CB

 

Heritage Mall

 

2137 14th Avenue SE, #A117

 

Albany

 

OR

 

97322

 

10-Mar-00

464

 

CB

 

Genesee Valley Mall

 

3453 South Linden Road, #840

 

Flint

 

MI

 

48507

 

07-Apr-00

465

 

CB

 

Hilldale Shopping Center

 

702 North Midvale Blvd, #116a

 

Madison

 

WI

 

53705

 

17-Mar-00

467

 

CB

 

Kentucky Oaks Mall

 

5101 Hinkleville Road, #720

 

Paducah

 

KY

 

42001

 

17-Mar-00

468

 

CB

 

South Hill Mall

 

3500 South Meridian, #920

 

Puyallup

 

WA

 

98373

 

21-Apr-00

469

 

CB

 

Sandusky Mall

 

4314 Milan Road, #260

 

Sandusky

 

OH

 

44870

 

24-Mar-00

470

 

CB

 

High Plains Shopping Center

 

1227 West Main Street

 

Sterling

 

CO

 

80751

 

24-Mar-00

471

 

CB

 

Durango Mall

 

800 South Camino del Rio, #E3

 

Durango

 

CO

 

81301

 

28-Apr-00

473

 

CB

 

Lansing Mall

 

5324 W Saginaw Highway, #171

 

Lansing

 

MI

 

48917

 

09-Mar-01

474

 

CB

 

Bellis Fair Mall

 

One Bellis Fair Pkwy, #340

 

Bellingham

 

WA

 

98226

 

06-Oct-00

475

 

CB

 

Midland Park Mall

 

4511 N Midkiff Drive, #B-7

 

Midland

 

TX

 

79705

 

31-Oct-03

476

 

CB

 

Montgomery Village

 

731 Village Court, #731

 

Santa Rosa

 

CA

 

95405

 

26-Sep-03

477

 

CB

 

Chambersburg Mall

 

3055 Black Gap Road, #706

 

Chambersburg

 

PA

 

17201

 

08-Sep-00

479

 

CB

 

Shenango Valley Mall

 

3303 East State Street, #650

 

Hermitage

 

PA

 

16148

 

08-Sep-00

480

 

CB

 

Eastwood Mall

 

5555 Youngstown-Warren Road, #1155

 

Niles

 

OH

 

44446

 

22-Sep-00

481

 

CB

 

Southland Center

 

23000 Eureka, #1090

 

Taylor

 

MI

 

48180

 

22-Sep-00

482

 

CB

 

Exton Square Mall

 

158 Exton Square

 

Exton

 

PA

 

19341

 

22-Sep-00

483

 

CB

 

The Crossroads

 

6650 S Westnedge Ave, #257

 

Portage

 

MI

 

49024

 

13-Apr-01

485

 

CB

 

Grand Central Mall

 

100 Grand Central Avenue, #263

 

Parkersburg

 

WV

 

26105

 

22-Mar-02

487

 

CB

 

Dayton Mall

 

2700 Miamisburg-Centerville Road, #702

 

Dayton

 

OH

 

45459

 

17-May-02

488

 

CB

 

Indian Mound Mall

 

771 South 30th Street, #717

 

Heath

 

OH

 

43056

 

15-Mar-02

490

 

CB

 

Jefferson Pointe Shopping Center

 

4220 W Jefferson Blvd, #O5

 

Fort Wayne

 

IN

 

46804

 

11-Aug-01

491

 

CB

 

The Lakes Mall

 

5600 Harvey Street, #1034

 

Muskegon

 

MI

 

49441

 

15-Aug-01

492

 

CB

 

Westroads Mall

 

10000 California Street, #3228

 

Omaha

 

NE

 

68114

 

16-Aug-02

493

 

CB

 

The Mall of Monroe

 

2121 N Monroe Street, #575

 

Monroe

 

MI

 

48162

 

14-Sep-01

494

 

CB

 

Ohio Valley Mall

 

67800 Mall Road, #570

 

St. Clairsville

 

OH

 

43950

 

29-Mar-02

501

 

CB

 

South Hills Village

 

301 South Hills Village, #2030A

 

Pittsburgh

 

PA

 

15241

 

29-Sep-00

502

 

CB

 

Westfield Fox Valley

 

1356 Fox Valley Center Drive, #e6

 

Aurora

 

IL

 

60504

 

26-Sep-03

505

 

CB

 

Eastwood Towne Center

 

3016 Towne Centre Blvd, #D4

 

Lansing

 

MI

 

48912

 

07-Mar-03

506

 

CB

 

West County Mall

 

135 West County Center, #2159

 

Des Peres

 

MO

 

63131

 

07-Mar-03

 

--------------------------------------------------------------------------------


 

Str Num

 

Division

 

MallName

 

Address

 

City

 

State

 

Zip Code

 

OpenDate

511

 

CB

 

Westgate Mall

 

7701 W I-40,#260

 

Amarillo

 

TX

 

79121

 

28-Mar-03

515

 

CB

 

Village Square Mall

 

61 Village Square Mall

 

Effingham

 

IL

 

62401

 

05-Sep-03

516

 

CB

 

Legacy Village

 

25319 Cedar Road

 

Lyndhurst

 

OH

 

44124

 

23-Oct-03

518

 

CB

 

Eastgate Mall

 

4601 Eastgate Blvd, #F800

 

Cincinnati

 

OH

 

45245

 

06-Jun-03

519

 

CB

 

Park Place Mall

 

5870 E Broadway, #212/214

 

Tucson

 

AZ

 

85711

 

02-May-03

521

 

CB

 

College Square

 

2550 East Morris Blvd, #56

 

Morristown

 

TN

 

37813

 

06-Jun-03

522

 

CB

 

Georgia Square Mall

 

3700 Atlanta Hwy, #21

 

Athens

 

GA

 

 

 

13-Jun-03

523

 

CB

 

Westgate Mall

 

205 West Blackstock Road, #510

 

Spartanburg

 

SC

 

29301

 

26-Sep-03

524

 

CB

 

Stroud Mall

 

454 Stroud Mall

 

Stroudsburg

 

PA

 

18360

 

06-Jun-03

525

 

CB

 

Arbor Place Mall

 

6700 Douglas Blvd, #1185

 

Douglasville

 

GA

 

30135

 

18-Apr-03

527

 

CB

 

Harford Mall

 

670 Bel Air Road, #6

 

Bel Air

 

MD

 

21014

 

03-Oct-03

528

 

CB

 

Market Place Shopping Center

 

2000 N. Neil Street, Spc 385

 

Champaign

 

IL

 

61820

 

16-May-03

529

 

CB

 

Hanes Mall

 

3320 Silas Creek Parkway, #724

 

Winston Salem

 

NC

 

 

 

16-May-03

531

 

CB

 

Eastfield Mall

 

1655 Boston Road, #124

 

Springfield

 

MA

 

1129

 

15-Aug-03

532

 

CB

 

Columbia Mall

 

225 Columbia Mall Drive, #610

 

Bloomsburg

 

PA

 

17815

 

06-Jun-03

533

 

CB

 

Mall St. Matthews

 

5000 Shelbyville Road, #1770

 

Louisville

 

KY

 

40207

 

26-Sep-03

536

 

CB

 

McCain Mall

 

3929 McCain Blvd, Ste 209

 

N Lillte Rock

 

AR

 

72116

 

15-Aug-03

537

 

CB

 

Towson Town Center

 

825 Dulaney Valley Road, #3225

 

Towson

 

MD

 

21204

 

06-Jun-03

538

 

CB

 

Towne Square Mall

 

5000 Frederica Street, H10 & H12

 

Owensboro

 

KY

 

42301

 

24-Oct-03

541

 

CB

 

Palmer Park Mall

 

140 Palmer Park Mall, #B-5

 

Easton

 

PA

 

18045

 

15-Aug-03

543

 

CB

 

Village Centre

 

122 East 24th Street, A11

 

Columbus

 

NE

 

68601

 

15-Aug-03

544

 

CB

 

Yorktown Shopping Center

 

232 Yorktown Shopping Center

 

Lombard

 

IL

 

60148

 

07-Nov-03

546

 

CB

 

Pine Ridge Mall

 

4155 Yellowstone Hwy, #1152

 

Chubbuck

 

ID

 

83202

 

07-Nov-03

547

 

CB

 

Mall of Georgia

 

3333 Buford Drive, #2049A

 

Buford

 

GA

 

30519

 

15-Aug-03

548

 

CB

 

Leavenworth Plaza

 

3400 South 4th Street, #1025

 

Leavenworth

 

KS

 

66048

 

22-Aug-03

549

 

CB

 

The Town Center at Levis Commons

 

4170 Levis Commons Blvd, Spc 18-A

 

Perrysburg

 

OH

 

43551

 

25-Oct-04

550

 

CB

 

Cottonwood Mall

 

10000 Coors Bypass, #C206

 

Albuquerque

 

NM

 

87114

 

07-May-04

551

 

CB

 

The Summit Louisville

 

4304 Summit Plaza Drive, #D1A

 

Louisville

 

KY

 

40241

 

01-Oct-04

552

 

CB

 

Superstition Springs Mall

 

6555 E Southern Avenue, #1220

 

Mesa

 

AZ

 

85206

 

28-May-04

553

 

CB

 

Sikes Senter

 

3111 Midwestern Pkwy, #170

 

Wichita Falls

 

TX

 

76308

 

14-Nov-03

555

 

CB

 

Towne Mall

 

1704 N Dixie Hwy, #A003

 

Elizabethtown

 

KY

 

42701

 

21-Nov-03

556

 

CB

 

Central Mall

 

2400 Richmond Road, Ste 37

 

Texarkana

 

TX

 

75503

 

14-Nov-03

557

 

CB

 

Central Mall

 

200 SW C Avenue, #132

 

Lawton

 

OK

 

73501

 

12-Mar-04

558

 

CB

 

Deerfield Town Center

 

5515 Deerfield Blvd, #3010

 

Mason

 

OH

 

45040

 

29-Jul-04

559

 

CB

 

The Greene Town Center

 

106 Plum Street

 

Beavercreek

 

OH

 

45440

 

03-Nov-06

560

 

CB

 

Valley Hills Mall

 

1960 Hwy 70 SE, #209

 

Hickory

 

NC

 

28602

 

13-Aug-04

561

 

CB

 

Red Cliffs Mall

 

1770 East Red Cliffs Drive, #1168

 

St. George

 

UT

 

84790

 

12-Mar-04

562

 

CB

 

The Gateway

 

16 South Rio Grande Street, #1080

 

Salt Lake City

 

UT

 

84101

 

23-Apr-04

564

 

CB

 

Arrowhead Towne Center

 

7700 W Arrowhead Towne Center Dr, #1232

 

Glendale

 

AZ

 

85308

 

02-Apr-04

565

 

CB

 

Fashion Square

 

1542 East Rio Road, #1416

 

Charlottesville

 

VA

 

22901

 

30-Apr-04

566

 

CB

 

The Shops on Lane Avenue

 

1595 W Lane Avenue, #D42

 

Upper Arlington

 

OH

 

43221

 

12-Mar-04

567

 

CB

 

Fashion Place

 

6191 South State Street, #238

 

Murray

 

UT

 

84107

 

26-Mar-04

568

 

CB

 

Auburn Mall

 

550 Center Street, #1022

 

Auburn

 

ME

 

4210

 

11-Jun-04

569

 

CB

 

Salem Center

 

480 Center Street, #220

 

Salem

 

OR

 

97301

 

11-Jun-04

570

 

CB

 

Streets of Woodfield

 

601 Martingale Road, #160

 

Schaumburg

 

IL

 

60173

 

23-Apr-04

571

 

CB

 

Carolina Mall

 

1480 US Highway 29 N, #275

 

Concord

 

NC

 

28025

 

23-Apr-04

578

 

CB

 

Village Pointe

 

17170 Davenport Street, #E108

 

Omaha

 

NE

 

68118

 

28-May-04

579

 

CB

 

Diamond Run Mall

 

Route 7 South, #230

 

Rutland

 

VT

 

5701

 

11-Jun-04

582

 

CB

 

Findlay Village Mall

 

1800 Findlay-Tiffin Avenue, #479

 

Findlay

 

OH

 

45840

 

27-Aug-04

584

 

CB

 

Richmond Square

 

3801 National Road East, #541

 

Richmond

 

IN

 

47374

 

25-Mar-05

585

 

CB

 

Capitola Mall

 

1855 41st Avenue, #E09

 

Capitola

 

CA

 

95010

 

13-Aug-04

586

 

CB

 

University Mall

 

155 Dorset Street, #H8

 

South Burlington

 

VT

 

5403

 

10-Sep-04

588

 

CB

 

Hot Springs Mall

 

4501 Central Avenue, #B6

 

Hot Springs

 

AR

 

71913

 

20-Aug-04

589

 

CB

 

Lufkin Mall

 

4600 S Medford Drive, #1124

 

Lufkin

 

TX

 

75901

 

08-Oct-04

592

 

CB

 

Somerset Mall

 

4150 US Hwy 27 S, #12b

 

Somerset

 

KY

 

42501

 

01-Oct-04

593

 

CB

 

Montgomery Mall

 

132 Montgomery Mall

 

North Wales

 

PA

 

19454

 

05-Nov-04

594

 

CB

 

Eastland Mall

 

1615 E Empire Street, #1020

 

Bloomington

 

IL

 

61701

 

27-May-04

596

 

CB

 

Richland Mall

 

6001 W Waco Drive, #7

 

Waco

 

TX

 

76710

 

15-Oct-04

598

 

CB

 

Northfield Square Mall

 

1600 N State Route 50, #424B

 

Bourbonnais

 

IL

 

60914

 

25-Nov-05

600

 

CB

 

Metropolis

 

340 Metropolis Mile, Ste 125

 

Plainfield

 

IN

 

46168

 

28-Oct-05

603

 

CB

 

Chesterfield Towne Center

 

11500 Midlothian Turnpike, #318

 

Richmond

 

VA

 

23235

 

12-Nov-04

604

 

CB

 

Cross County Mall

 

700 Broadway East, #3

 

Mattoon

 

IL

 

61938

 

01-Oct-04

606

 

CB

 

Westfield Capital

 

625 Black Lake Blvd, Spc H7

 

Olympia

 

WA

 

98502

 

12-Nov-04

608

 

CB

 

Southlake Town Square

 

319 Grand Avenue East

 

Southlake

 

TX

 

76092

 

08-Apr-06

610

 

CB

 

Shawnee Mall

 

4901 North Kickapoo Street, #1556

 

Shawnee

 

OK

 

74804

 

12-Nov-04

611

 

CB

 

Mt. Shasta Mall

 

900 Dana Drive, Ste #C44

 

Redding

 

CA

 

96001

 

19-Nov-04

612

 

CB

 

Streets of Tanasbourne

 

2130 NW Allie Ave, Bldg 600, #610

 

Hillsboro

 

OR

 

97124

 

30-Oct-04

614

 

CB

 

Mall of Abilene

 

4310 Buffalo Gap Road, #1404

 

Abilene

 

TX

 

79606

 

24-Jun-05

 

--------------------------------------------------------------------------------


 

Str Num

 

Division

 

MallName

 

Address

 

City

 

State

 

Zip Code

 

OpenDate

615

 

CB

 

Foothills Mall

 

145 Foothills Mall Drive, #48/#50

 

Maryville

 

TN

 

37801

 

13-Oct-06

616

 

CB

 

Sunrise Mall

 

6145 Sunrise Mall

 

Citrus Heights

 

CA

 

95610

 

08-Apr-05

617

 

CB

 

Steeplegate Mall

 

270 Loudon Road, #1116

 

Concord

 

NH

 

3301

 

08-Apr-05

619

 

CB

 

The Orchard

 

8653 Clinton St, Spc # 8653

 

New Hartford

 

NY

 

13413

 

02-Nov-07

620

 

CB

 

Chico Mall

 

1950 E 20th Street, #D405

 

Chico

 

CA

 

95928

 

27-May-05

621

 

CB

 

Green Oak Village Place

 

9680 Village Place Blvd

 

Brighton

 

MI

 

48116

 

29-Sep-06

623

 

CB

 

Woodland Hills Mall

 

7021 S Memorial Drive, #0118a

 

Tulsa

 

OK

 

74133

 

18-Mar-05

624

 

CB

 

Pinnacle Hills Promenade

 

2203 Promenade Blvd, #2130

 

Rogers

 

AR

 

72758

 

04-Oct-06

625

 

CB

 

Rivertown Crossing

 

3700 Rivertown Pkwy, #1018

 

Grandville

 

MI

 

49418

 

26-Aug-05

627

 

CB

 

Northfield at Stapleton

 

8384 49th Avenue, #1230

 

Denver

 

CO

 

80238

 

25-Oct-06

631

 

CB

 

Westfield Oakridge

 

925 Blossom Hill Road, #U14

 

San Jose

 

CA

 

95123

 

26-May-06

635

 

CB

 

Mall at Fairfield Commons

 

2727 Fairfield Commons, #W170

 

Beavercreek

 

OH

 

45431

 

08-Sep-05

639

 

CB

 

Greenwood Mall

 

2625 Scottsville Road, #510

 

Bowling Green

 

KY

 

42104

 

27-May-05

640

 

CB

 

The Mall at Turtle Creek

 

3000 East Highland Drive, Ste 115

 

Jonesboro

 

AR

 

72401

 

29-Mar-06

641

 

CB

 

Berkshire Mall

 

1665 State Hill Road, #350

 

Wyomissing

 

PA

 

19610

 

18-Nov-05

643

 

CB

 

Country Club Mall

 

1262 Vocke Road, #236/#228

 

LaVale

 

MD

 

21502

 

16-Mar-07

644

 

CB

 

Moorestown Mall

 

400 Route 38, #1750

 

Moorestown

 

NJ

 

8057

 

11-Nov-05

646

 

CB

 

The Meadows

 

10 Meadows Circle Drive, Ste 100

 

Lake St. Louise

 

MO

 

63367

 

20-Aug-08

648

 

CB

 

Short Pump Town Center

 

11800 W Broad Street, #2138

 

Richmond

 

VA

 

23233

 

19-Aug-05

649

 

CB

 

Mall at Tuttle Crossing

 

5043 Tuttle Crossing Blvd, #267/#268

 

Dublin

 

OH

 

43016

 

16-Sep-05

651

 

CB

 

Panama City Mall

 

2150 Martin Luther King Dr, #2156

 

Panama City

 

FL

 

32405

 

28-Oct-05

652

 

CB

 

Galleria at Pittsburgh Mills

 

210 Pittsburgh Mills Circle

 

Tarentum

 

PA

 

15084

 

14-Jul-05

654

 

CB

 

Dover Mall

 

1365 N Dupont Hwy, #1110

 

Dover

 

DE

 

19901

 

14-Oct-05

655

 

CB

 

Streets of Cranberry

 

20430 Route 19, #150

 

Cranberry Township

 

PA

 

16066

 

23-Mar-07

656

 

CB

 

The Promenade Shops at Centerra

 

5855 Sky Pond Drive, Ste #F118

 

Loveland

 

CO

 

80538

 

18-Nov-05

658

 

CB

 

Volusia Mall

 

1700 W International Speedway, #414

 

Daytona Beach

 

FL

 

32114

 

25-Aug-06

661

 

CB

 

Parke West

 

9784 West Northern Ave, Ste 1220

 

Peoria

 

AZ

 

85345

 

21-Feb-08

662

 

CB

 

Crestview Hills Town Center

 

2829 Town Center Boulevard, #2040

 

Crestview Hills

 

KY

 

41017

 

10-Mar-06

663

 

CB

 

Laurel Mall

 

70 Laurel Mall

 

Hazleton

 

PA

 

18202

 

14-Oct-05

665

 

CB

 

Lakeland Square

 

3800 US Hwy 98 N, #0264

 

Lakeland

 

FL

 

33809

 

28-Oct-05

669

 

CB

 

Shadow Lake Towne Center

 

7474 Towne Center Pkwy, Ste T-117

 

Papillion

 

NE

 

68046

 

25-May-07

670

 

CB

 

University Mall

 

575 E University Pkwy, #E93

 

Orem

 

UT

 

84097

 

10-Mar-06

673

 

CB

 

Northtowne Mall

 

1500 N Clinton, #165

 

Defiance

 

OH

 

43512

 

19-May-06

675

 

CB

 

Village at Sandhill

 

631 Promenade Place, Ste 12

 

Columbia

 

SC

 

29229

 

26-May-06

676

 

CB

 

Kent Station

 

438 Ramsey Way, Ste 105

 

Kent

 

WA

 

98032

 

01-Nov-06

677

 

CB

 

The Commons at Federal Way

 

2014 South Commons, #C-10

 

Federal Way

 

WA

 

98003

 

06-Apr-07

678

 

CB

 

Aspen Grove

 

7301 S Santa Fe Drive, #218

 

Littleton

 

CO

 

80120

 

09-Jun-06

679

 

CB

 

Lehigh Valley Mall

 

250 Lehigh Valley Mall

 

Whitehall

 

PA

 

18052

 

17-Aug-07

684

 

CB

 

The Orchard Town Center

 

14587 Delaware Street, Ste 100

 

Westminster

 

CO

 

80023

 

03-Apr-08

686

 

CB

 

South Plains Mall

 

6002 Slide Rd, Spc G28

 

Lubbock

 

TX

 

79414

 

16-Nov-07

689

 

CB

 

Hamilton Town Center

 

13976 Town Center Blvd, Ste 400

 

Noblesville

 

IN

 

46060

 

01-May-08

690

 

CB

 

Southlands

 

6290 South Main Street, Spc 102

 

Aurora

 

CO

 

80016

 

11-Oct-07

692

 

CB

 

New Town Shops

 

5123 Main Street, #811

 

Williamsburg

 

VA

 

23188

 

17-Aug-07

710

 

CB

 

Marketplace at Augusta

 

19 Stephen King Drive, Spc H-105

 

Augusta

 

ME

 

4330

 

16-Nov-07

711

 

CB

 

Collin Creek Mall

 

811 North Central Expressway, Spc 2190

 

Plano

 

TX

 

75075

 

09-Nov-07

712

 

CB

 

Quail Springs Mall

 

2501 W Memorial Road, Spc 153

 

Oklahoma City

 

OK

 

73134

 

09-Nov-07

719

 

CB

 

Parkway Place

 

2801 Memorial Pkwy SW, Spc 162

 

Huntsville

 

AL

 

35801

 

06-Mar-08

732

 

CB

 

Metro Crossing

 

3606 Metro Drive, Ste 200

 

Council Bluffs

 

IA

 

51501

 

11-Sep-09

735

 

CB

 

Northpark

 

101 N Rangeline Rd, #146

 

Joplin

 

MO

 

64801

 

29-Jul-11

801

 

CJ

 

Southpark Mall

 

4500 16th Street, Spc 495

 

Moline

 

IL

 

61265

 

18-Aug-00

802

 

CJ

 

Fashion Square Mall

 

4895 Fashion Square Mall, Spc 402

 

Saginaw

 

MI

 

 

 

30-May-03

803

 

CJ

 

Oakwood Mall

 

4800 Golf Road, Spc 716

 

Eau Claire

 

WI

 

54701

 

18-Aug-00

804

 

CJ

 

Fox River Mall

 

4301 West Wisconsin Ave, Spc 912

 

Appleton

 

WI

 

54913

 

06-Oct-00

806

 

CJ

 

Bay City Mall

 

4101 Wilder Road, #E517

 

Bay City

 

MI

 

48706

 

18-Aug-00

807

 

CJ

 

Forest Mall

 

835 West Johnson Street, Spc #E02

 

Fond du Lac

 

WI

 

54935

 

18-Aug-00

809

 

CJ

 

Burnsville Center

 

2016 Burnsville Center

 

Burnsville

 

MN

 

55306

 

18-Aug-00

812

 

CJ

 

White Oaks Mall

 

2501 Wabash Avenue, #A-01

 

Springfield

 

IL

 

62704

 

25-Aug-00

813

 

CJ

 

Lindale Mall

 

4444 First Avenue NE, Ste 36

 

Cedar Rapids

 

IA

 

52402

 

15-Sep-00

815

 

CJ

 

Empire Mall

 

4001 West 41st Street, #540

 

Sioux Falls

 

SD

 

57106

 

15-Sep-00

819

 

CJ

 

Northpark Mall

 

320 West Kimberly Road, Spc 90

 

Davenport

 

IA

 

52806

 

03-Nov-00

821

 

CJ

 

Lansing Mall

 

5332 West Saginaw Highway, #168

 

Lansing

 

MI

 

48917

 

16-Mar-01

822

 

CJ

 

The Lakes Mall

 

5600 Harvey Street, #2072

 

Muskegon

 

MI

 

49441

 

15-Aug-01

823

 

CJ

 

Valley View Mall

 

3800 State Road 16, #178

 

La Crosse

 

WI

 

54601

 

13-Oct-00

824

 

CJ

 

Dakota Square

 

218 Dakota Square

 

Minot

 

ND

 

58701

 

13-Oct-00

825

 

CJ

 

Arbor Lakes

 

7878 Main Street North, Bldg #13

 

Maple Grove

 

MN

 

55369

 

24-May-02

826

 

CJ

 

Montclair Center

 

13023 West Center Road, Spc #B/C/D

 

Omaha

 

NE

 

68144

 

23-Mar-01

827

 

CJ

 

Holiday Village Mall

 

1200 10th Avenue South, #1

 

Great Falls

 

MT

 

59405

 

13-Mar-01

829

 

CJ

 

The Crossroads

 

6650 S Westnedge Ave, #255

 

Portage

 

MI

 

49024

 

13-Apr-01

 

--------------------------------------------------------------------------------


 

Str Num

 

Division

 

MallName

 

Address

 

City

 

State

 

Zip Code

 

OpenDate

830

 

CJ

 

Mid Rivers Mall

 

2272 Mid Rivers Mall

 

St. Peters

 

MO

 

63376

 

25-May-01

832

 

CJ

 

Columbia Mall

 

2800 Columbia Road, #335

 

Grand Forks

 

ND

 

58201

 

19-Sep-03

833

 

CJ

 

South County Mall

 

467A South County Centerway

 

St. Louis

 

MO

 

63129

 

03-May-02

834

 

CJ

 

Frontier Mall

 

1400 Dell Range Boulevard, #91

 

Cheyenne

 

WY

 

82009

 

06-Apr-01

836

 

CJ

 

Kennedy Mall

 

555 John F Kennedy Road, #445

 

Dubuque

 

IA

 

52002

 

13-Apr-01

837

 

CJ

 

Eastwood Mall

 

5555 Youngstown-Warren Road, #402

 

Niles

 

OH

 

44446

 

18-May-01

838

 

CJ

 

Capital Mall

 

3600 Country Club Drive, #66

 

Jefferson City

 

MO

 

65109

 

05-Apr-01

839

 

CJ

 

Chapel Hills Mall

 

1710 Briargate Blvd, #117

 

Colorado Springs

 

CO

 

80920

 

06-Apr-01

841

 

CJ

 

Rogue Valley Mall

 

1600 N Riverside Drive, #2109

 

Medford

 

OR

 

97501

 

15-Nov-01

843

 

CJ

 

Glenbrook Square

 

4201 Coldwater, #E10-b

 

Fort Wayne

 

IN

 

46805

 

06-Apr-01

844

 

CJ

 

Honey Creek Mall

 

3401 South US Hwy 41, #H3

 

Terre Haute

 

IN

 

47802

 

10-Aug-01

845

 

CJ

 

Boise Towne Square

 

350 N Milwaukee, #2323

 

Boise

 

ID

 

83704

 

20-Apr-01

847

 

CJ

 

Northtown Mall

 

4750 North Division, #2010

 

Spokane

 

WA

 

99207

 

10-Aug-01

848

 

CJ

 

Eastridge Mall

 

601 SE Wyoming Boulevard, #1258

 

Casper

 

WY

 

82609

 

11-May-01

849

 

CJ

 

Riverdale Village

 

12771 Riverdale Blvd NW, Ste 102

 

Coon Rapids

 

MN

 

55433

 

21-Sep-01

851

 

CJ

 

Eden Prairie Center

 

8251 Flying Cloud Drive, #1144

 

Eden Prairie

 

MN

 

55344

 

14-Sep-01

853

 

CJ

 

Tippecanoe Mall

 

2415 Sagamore Parkway South, #G11 & #G12

 

Lafayette

 

IN

 

47905

 

10-Aug-01

854

 

CJ

 

College Mall

 

2916 East 3rd Street, #M-12

 

Bloomington

 

IN

 

47401

 

05-Apr-02

855

 

CJ

 

Brookfield Square Mall

 

95 North Moorland Road, #D1B

 

Brookfield

 

WI

 

53005

 

10-Aug-01

856

 

CJ

 

Colonie Center

 

131 Colonie Center

 

Albany

 

NY

 

12205

 

02-Nov-01

858

 

CJ

 

Merle Hay Mall

 

902 Merle Hay Mall

 

Des Moines

 

IA

 

50310

 

22-Mar-02

860

 

CJ

 

Conestoga Mall

 

3404 West 13th Street, #A3A

 

Grand Island

 

NE

 

68803

 

28-Sep-01

862

 

CJ

 

Apache Mall

 

333 Apache Mall

 

Rochester

 

MN

 

55902

 

07-Jun-02

863

 

CJ

 

Dayton Mall

 

2700 Miamisburg-Centerville Road, #700

 

Dayton

 

OH

 

45459

 

17-May-02

865

 

CJ

 

River Hills Mall

 

1850 Adams Street, #518

 

Mankato

 

MN

 

 

 

20-Mar-02

866

 

CJ

 

Polaris Fashion Place

 

1500 Polaris Parkway, #2248/2252

 

Columbus

 

OH

 

43240

 

25-Oct-01

867

 

CJ

 

Indian Mound Mall

 

771 South 30th Street, #721

 

Heath

 

OH

 

43056

 

15-Mar-02

868

 

CJ

 

River Valley Mall

 

1635 River Valley Circle, #331

 

Lancaster

 

OH

 

43130

 

17-May-02

870

 

CJ

 

New Towne Mall

 

400 Mill Avenue SE, #529

 

New Philadelphia

 

OH

 

44663

 

05-Mar-02

871

 

CJ

 

Ashland Town Center

 

500 Winchester Drive, #250

 

Ashland

 

KY

 

41101

 

12-Apr-02

873

 

CJ

 

Great Northern Mall

 

4155 Route 31, #B106

 

Clay

 

NY

 

13041

 

28-Sep-01

874

 

CJ

 

Valley Mall

 

17301 Valley Road Mall, #472

 

Hagerstown

 

MD

 

21740

 

16-Nov-01

876

 

CJ

 

Westroads Mall

 

10000 California Street, #3232

 

Omaha

 

NE

 

68114

 

16-Aug-02

877

 

CJ

 

Sandusky Mall

 

4314 Milan Road, #180

 

Sandusky

 

OH

 

44870

 

16-Aug-02

878

 

CJ

 

Millcreek Mall

 

725 Millcreek Mall

 

Erie

 

PA

 

16565

 

08-Mar-02

880

 

CJ

 

Capital City Mall

 

3512 Capital City Mall Drive

 

Camp Hill

 

PA

 

17011

 

16-Aug-02

882

 

CJ

 

Hickory Point Mall

 

1400 Hickory Point Mall

 

Forsyth

 

IL

 

62535

 

17-Oct-03

883

 

CJ

 

Wyoming Valley Mall

 

44 Wyoming Valley Mall

 

Wilkes-Barre

 

PA

 

18702

 

23-Aug-02

884

 

CJ

 

Lycoming Mall

 

300 Lycoming Mall Circle, #257

 

Pennsdale

 

PA

 

17756

 

20-Sep-02

886

 

CJ

 

Shenango Valley Mall

 

3275 East State Street, #625

 

Hermitage

 

PA

 

16148

 

23-Aug-02

887

 

CJ

 

Logan Valley Mall

 

5580 Goods Lane, Ste 1030

 

Altoona

 

PA

 

16602

 

06-Jun-03

889

 

CJ

 

Upper Valley Mall

 

1475 Upper Valley Pike, #420

 

Springfield

 

OH

 

45503

 

23-Aug-02

890

 

CJ

 

Northwoods Mall

 

2200 West War Memorial Drive, #CU-9

 

Peoria

 

IL

 

61613

 

12-Apr-02

892

 

CJ

 

Columbia Mall

 

2300 Bernadette Drive, #618

 

Columbia

 

MO

 

65203

 

11-Apr-03

893

 

CJ

 

Chesterfield Mall

 

76 Chesterfield Mall

 

Chesterfield

 

MO

 

 

 

10-Oct-03

897

 

CJ

 

Salmon Run Mall

 

1300 Arsenal Street, #B104

 

Watertown

 

NY

 

13601

 

16-Aug-02

900

 

CJ

 

Charleston Town Center

 

3000 Charleston Town Center Mall, #1017

 

Charleston

 

WV

 

25389

 

04-Jun-04

902

 

CJ

 

Birchwood Mall

 

4350 24th Avenue, #228

 

Port Huron

 

MI

 

48059

 

11-Apr-03

903

 

CJ

 

Towne West Square

 

4600 W Kellogg Drive, #E03

 

Wichita

 

KS

 

67209

 

28-Mar-03

904

 

CJ

 

East Towne Mall

 

150 East Towne Mall

 

Madison

 

WI

 

 

 

11-Apr-03

905

 

CJ

 

Muncie Mall

 

3501 Granville Avenue, #M03

 

Muncie

 

IN

 

47303

 

26-Sep-02

906

 

CJ

 

West Acres Shopping Center

 

3902 13th Avenue South, #330

 

Fargo

 

ND

 

58103

 

11-Oct-02

908

 

CJ

 

Grand Traverse Mall

 

3200 S Airport Road West, #410 & #411

 

Traverse City

 

MI

 

49684

 

11-Apr-03

909

 

CJ

 

Greenway Station

 

1651 Demingway, Ste 110

 

Middleton

 

WI

 

53562

 

23-Sep-03

910

 

CJ

 

SouthPointe Pavilions

 

2940 Pine Lake Road, #I-18

 

Lincoln

 

NE

 

68516

 

11-Apr-03

912

 

CJ

 

Central Mall

 

2259 South 9th Street, #46

 

Salina

 

KS

 

67402

 

21-Mar-03

914

 

CJ

 

Peru Mall

 

3940 Route 251, #H2 & H3

 

Peru

 

IL

 

61354

 

02-May-03

915

 

CJ

 

Meadowbrook Mall

 

2399 Meadowbrook Road, #445

 

Bridgeport

 

WV

 

26330

 

09-May-03

916

 

CJ

 

Kentucky Oaks Mall

 

5101 Hinkleville Road, #730

 

Paducah

 

KY

 

42001

 

22-Aug-03

917

 

CJ

 

Huntington Mall

 

500 Mall Road, #643

 

Barboursville

 

WV

 

25504

 

12-Mar-04

918

 

CJ

 

Legacy Village

 

25267 Cedar Road

 

Lyndhurst

 

OH

 

44124

 

23-Oct-03

919

 

CJ

 

Wausau Center

 

A-128 Wausau Center

 

Wausau

 

WI

 

54403

 

15-Aug-03

920

 

CJ

 

West Park Mall

 

3049 William Street, Ste 182

 

Cape Girardeau

 

MO

 

63703

 

05-Sep-03

921

 

CJ

 

Crossroads Center

 

4101 West Division Street, #C-13

 

St. Cloud

 

MN

 

56301

 

23-May-03

922

 

CJ

 

Quincy Mall

 

3347 Quincy Mall

 

Quincy

 

IL

 

62301

 

05-May-06

925

 

CJ

 

Richland Mall

 

714 Richland Mall

 

Mansfield

 

OH

 

44906

 

05-Sep-03

926

 

CJ

 

Westwood Mall

 

1850 W Michigan Ave, #808

 

Jackson

 

MI

 

49202

 

05-Mar-04

927

 

CJ

 

Sunset Plaza

 

1700 Market Lane, #200

 

Norfolk

 

NE

 

68701

 

10-Oct-03

 

--------------------------------------------------------------------------------


 

Str Num

 

Division

 

MallName

 

Address

 

City

 

State

 

Zip Code

 

OpenDate

928

 

CJ

 

Deerfield Town Center

 

5525 Deerfield Blvd, #3020

 

Mason

 

OH

 

45040

 

29-Jul-04

929

 

CJ

 

Ohio Valley Mall

 

67800 Mall Ring Road, #540

 

St. Clairsville

 

OH

 

43950

 

12-Mar-04

930

 

CJ

 

Midland Mall

 

6800 Eastman Avenue, #240

 

Midland

 

MI

 

48642

 

12-Nov-04

931

 

CJ

 

Fort Henry Mall

 

2101 Fort Henry Drive, #E64

 

Kingsport

 

TN

 

37664

 

09-Apr-04

932

 

CJ

 

McKinley Mall

 

3701 McKinley Pkwy, #309

 

Buffalo

 

NY

 

14219

 

02-Apr-04

933

 

CJ

 

Arnot Mall

 

3300 Chambers Road South, Ste 5146

 

Horseheads

 

NY

 

14845

 

12-Mar-04

934

 

CJ

 

Apple Blossom Mall

 

1850 Apple Blossom Drive, #S171

 

Winchester

 

VA

 

22601

 

12-Mar-04

935

 

CJ

 

Jordan Creek Town Center

 

101 Jordan Creek Pkwy, Ste 11430

 

West Des Moines

 

IA

 

50266

 

04-Aug-04

936

 

CJ

 

Clearview Mall

 

101 Clearview Circle

 

Butler

 

PA

 

16001

 

01-Oct-04

937

 

CJ

 

Markland Mall

 

1212 South 17th Street, #B05

 

Kokomo

 

IN

 

46902

 

11-Jun-04

938

 

CJ

 

Kirkwood Mall

 

642 Kirkwood Mall

 

Bismarck

 

ND

 

58504

 

21-May-04

939

 

CJ

 

Valley Mall

 

1925 East Market Street, #318

 

Harrisonburg

 

VA

 

22801

 

13-Aug-04

940

 

CJ

 

Battlefield Mall

 

101 Battlefield Mall

 

Springfield

 

MO

 

65804

 

08-Apr-05

942

 

CJ

 

Nittany Mall

 

2900 East College Avenue, #814

 

State College

 

PA

 

16801

 

07-May-04

943

 

CJ

 

Southgate Mall

 

2901 Brooks Street

 

Missoula

 

MT

 

59801

 

24-Sep-04

944

 

CJ

 

Westfield Gateway

 

604 Gateway Mall

 

Lincoln

 

NE

 

68505

 

04-Nov-05

945

 

CJ

 

Eastview Mall

 

751 Eastview Mall

 

Victor

 

NY

 

14564

 

30-Sep-05

946

 

CJ

 

Findlay Village Mall

 

1800 Tiffin Avenue, #469

 

Findlay

 

OH

 

45840

 

27-Aug-04

947

 

CJ

 

Chautauqua Mall

 

318 E Fairmont Avenue, #644

 

Lakewood

 

NY

 

14750

 

24-Sep-04

948

 

CJ

 

Genesee Valley Mall

 

3341 South Linden Road, #620/630

 

Flint

 

MI

 

48507

 

29-Oct-04

949

 

CJ

 

Bangor Mall

 

663 Stillwater Avenue, #1082

 

Bangor

 

ME

 

4401

 

24-Sep-04

950

 

CJ

 

Champlain Center

 

60 Smithfield Blvd, #A111

 

Plattsburgh

 

NY

 

12901

 

01-Oct-04

951

 

CJ

 

Chambersburg Mall

 

864 Chambersburg Mall

 

Chambersburg

 

PA

 

17202

 

19-Nov-04

952

 

CJ

 

Valley View Mall

 

4802 Valley View Blvd NW, #LE230

 

Roanoke

 

VA

 

24012

 

20-Aug-04

953

 

CJ

 

Eastland Mall

 

1615 East Empire Street, #1050b

 

Bloomington

 

IL

 

61701

 

15-Oct-04

954

 

CJ

 

The Galleria

 

500 Galleria Drive, #186

 

Johnstown

 

PA

 

15904

 

24-Sep-04

955

 

CJ

 

South Towne Center

 

10450 South State Street, #1220

 

Sandy

 

UT

 

84070

 

15-Oct-04

956

 

CJ

 

Concord Mall

 

3701 South Main, #1214

 

Elkhart

 

IN

 

46517

 

12-Nov-04

957

 

CJ

 

Miami Valley Centre

 

987 East Ash Street, Spc C6

 

Piqua

 

OH

 

45356

 

29-Oct-04

959

 

CJ

 

Westmoreland Mall

 

5256 Route 30, #117

 

Greensburg

 

PA

 

15601

 

24-Sep-04

961

 

CJ

 

Wilton Mall at Saratoga

 

3065 Route 50, #B011a

 

Saratoga Springs

 

NY

 

12866

 

17-Jun-05

962

 

CJ

 

Bay Park Square

 

303 Bay Park Square

 

Green Bay

 

WI

 

54304

 

13-May-05

963

 

CJ

 

Layton Hills Mall

 

1201 N Hill Field Road, Ste 2056

 

Layton

 

UT

 

84041

 

15-Apr-05

965

 

CJ

 

Branson Landing

 

1011 Branson Landing Boulevard

 

Branson

 

MO

 

65616

 

30-Jun-06

966

 

CJ

 

St. Clair Square

 

175 St. Clair Square

 

Fairview Heights

 

IL

 

62208

 

06-May-05

967

 

CJ

 

York Galleria

 

2899 Whiteford Road, Ste 262

 

York

 

PA

 

17402

 

13-May-05

968

 

CJ

 

Lima Mall

 

2400 Elida Road, #564/548

 

Lima

 

OH

 

45805

 

04-Nov-05

969

 

CJ

 

Magic Valley Mall

 

1485 Pole Line Road East, #195

 

Twin Falls

 

ID

 

83301

 

19-Aug-05

970

 

CJ

 

Greenwood Park Mall

 

1251 US Highway 31 North, #F11

 

Greenwood

 

IN

 

46142

 

20-May-05

971

 

CJ

 

Mercer Mall

 

261 Mercer Mall Road, Ste 725

 

Bluefield

 

WV

 

24701

 

19-Aug-05

972

 

CJ

 

Westfield Vancouver

 

8700 NE Vancouver Mall Dr, #214

 

Vancouver

 

WA

 

98662

 

26-Aug-05

973

 

CJ

 

Manhattan Town Center

 

100 Manhattan Town Center

 

Manhattan

 

KS

 

66502

 

26-Aug-05

974

 

CJ

 

Galleria at Pittsburgh Mills

 

208 Pittsburgh Mills Cir

 

Tarentum

 

PA

 

15084

 

14-Jul-05

975

 

CJ

 

Green Oak Village Place

 

9736 Village Place Blvd, #F

 

Brighton

 

MI

 

48116

 

29-Sep-06

976

 

CJ

 

The Mall at Hays

 

2918 Vine Street, #200

 

Hays

 

KS

 

67601

 

14-Oct-05

977

 

CJ

 

Village Square Mall

 

68 Village Square Mall

 

Effingham

 

IL

 

62401

 

16-Sep-05

978

 

CJ

 

Kitsap Mall

 

10315 Silverdale Way NW

 

Silverdale

 

WA

 

98383

 

12-May-06

979

 

CJ

 

The Shops At Boardwalk

 

8638 North Boardwalk Avenue, #14

 

Kansas City

 

MO

 

64154

 

16-Sep-05

980

 

CJ

 

North Grand Mall

 

2801 Grand Avenue, #1090

 

Ames

 

IA

 

50010

 

09-Sep-05

981

 

CJ

 

Summit Mall

 

3265 West Market Street, #654

 

Akron

 

OH

 

44333

 

21-Oct-05

982

 

CJ

 

The Town Center at Levis Commons

 

4175 Levis Commons Blvd

 

Perrysburg

 

OH

 

43551

 

07-Oct-05

983

 

CJ

 

South Hill Mall

 

3500 South Meridian

 

Puyallup

 

WA

 

98373

 

14-Oct-05

986

 

CJ

 

Garden City Plaza

 

2204 East Kansas Avenue, #3

 

Garden City

 

KS

 

67846

 

14-Oct-05

988

 

CJ

 

West Ridge Mall

 

1801 Wanamaker Road

 

Topeka

 

KS

 

66604

 

12-May-06

989

 

CJ

 

Auburn Mall

 

550 Center Street, #1108

 

Auburn

 

ME

 

4210

 

28-Apr-06

990

 

CJ

 

Northfield Square Mall

 

1600 N State Route 50, #424a

 

Bourbonnais

 

IL

 

60914

 

25-Nov-05

992

 

CJ

 

Eastland Mall

 

800 North Green River Road, #314

 

Evansville

 

IN

 

47715

 

02-Jun-06

994

 

CJ

 

Crestview Hills Town Center

 

2831 Town Center Boulevard, #2020

 

Crestview Hills

 

KY

 

41017

 

10-Mar-06

996

 

CJ

 

University Mall

 

575 East University Pkwy, #A8A

 

Orem

 

UT

 

84097

 

10-Mar-06

997

 

CJ

 

Shadow Lake Towne Center

 

7474 Towne Center Pkwy, Ste T-115

 

Papillion

 

NE

 

68046

 

25-May-07

999

 

CJ

 

Southbridge Mall

 

100 South Federal, #402 & #403

 

Mason City

 

IA

 

50401

 

10-Mar-06

1002

 

CJ

 

Southern Park Mall

 

7401 Market Street, #855A

 

Youngstown

 

OH

 

44512

 

14-Apr-06

1005

 

CJ

 

Woodbury Lakes

 

9100 Hudson Road, Ste 110

 

Woodbury

 

MN

 

55125

 

05-May-06

1008

 

CJ

 

Northtowne Mall

 

1500 North Clinton, #1008

 

Defiance

 

OH

 

43512

 

19-May-06

1009

 

CJ

 

Coventry Mall

 

Routes 724 North & 100, #E3

 

Pottstown

 

PA

 

19465

 

28-Apr-06

1011

 

CJ

 

Southland Center

 

23000 Eureka Road, #1655

 

Taylor

 

MI

 

48180

 

25-Aug-06

1012

 

CJ

 

Metropolis

 

314 Metropolis Mile, Ste 125

 

Plainfield

 

IN

 

46168

 

26-May-06

1013

 

CJ

 

Park City Center

 

569 E Park City Center

 

Lancaster

 

PA

 

17601

 

27-Oct-06

 

--------------------------------------------------------------------------------


 

Str Num

 

Division

 

MallName

 

Address

 

City

 

State

 

Zip Code

 

OpenDate

1014

 

CJ

 

Animas Valley Mall

 

4601 East Main Street, #490

 

Farmington

 

NM

 

87402

 

18-Aug-06

1015

 

CJ

 

Rivertown Crossing

 

3700 Rivertown Pkwy, #1210

 

Grandville

 

MI

 

49418

 

25-Aug-06

1017

 

CJ

 

River Ridge Mall

 

3405 Candlers Mountain Road, #355

 

Lynchburg

 

VA

 

24502

 

04-May-07

1018

 

CJ

 

Jefferson Pointe Shopping Center

 

4240 W Jefferson Blvd, #M10

 

Fort Wayne

 

IN

 

46804

 

06-Oct-06

1022

 

CJ

 

College Square

 

2550 E Morris Blvd, #59

 

Morristown

 

TN

 

37813

 

22-Sep-06

1023

 

CJ

 

Foothills Mall

 

168 Foothills Mall, #12

 

Maryville

 

TN

 

37801

 

23-Mar-07

1025

 

CJ

 

Valley West Mall

 

1551 Valley West Drive, #281

 

West Des Moines

 

IA

 

50266

 

13-Apr-07

1028

 

CJ

 

Market Place Shopping Center

 

2000 N. Neil Street, #120

 

Champaign

 

IL

 

61820

 

27-Oct-06

1029

 

CJ

 

The Greene Town Center

 

110 Plum Street

 

Beavercreek

 

OH

 

45440

 

03-Nov-06

1039

 

CJ

 

Yorktown Shopping Center

 

260 Yorktown Shopping Center

 

Lombard

 

IL

 

60148

 

28-Sep-07

1042

 

CJ

 

The Orchard Town Center

 

14587 Delaware Street, #150

 

Westminster

 

CO

 

80023

 

03-Apr-08

1043

 

CJ

 

Westland Mall

 

35000 West Warren Road, #205/208

 

Westland

 

MI

 

48185

 

28-Sep-07

1046

 

CJ

 

The Orchard

 

8651 Clinton Street, #8651

 

New Hartford

 

NY

 

13413

 

02-Nov-07

1047

 

CJ

 

Washington Park Mall

 

2350 SE Washington Blvd

 

Bartlesville

 

OK

 

74006

 

01-Jun-07

1048

 

CJ

 

The Citadel

 

750 Citadel Drive East, #2288

 

Colorado Springs

 

CO

 

80909

 

15-Jun-07

1054

 

CJ

 

Kandi Mall

 

1605 South 1st Street, #C10/11

 

Willmar

 

MN

 

56201

 

18-May-07

1067

 

CJ

 

The Promenade Shops at Centerra

 

5971 Sky Pond Drive, Ste C148

 

Loveland

 

CO

 

80538

 

11-Oct-07

1074

 

CJ

 

Southlands

 

6295 South Main Street, #B-104

 

Aurora

 

CO

 

80016

 

11-Oct-07

1079

 

CJ

 

Parkway Place

 

2801 Memorial Pkwy SW, #262

 

Huntsville

 

AL

 

35801

 

16-Nov-07

1087

 

CJ

 

Hamilton Town Center

 

14002 Hoard Dr, Ste 300

 

Noblesville

 

IN

 

46060

 

01-May-08

1096

 

CJ

 

The Meadows

 

20 Meadows Circle Drive, Ste 214

 

Lake St. Louise

 

MO

 

63367

 

20-Aug-08

1099

 

CJ

 

Firewheel Town Center

 

155 Cedar Sage Drive, #D11

 

Garland

 

TX

 

75040

 

08-May-09

1100

 

CJ

 

Westfield Belden Village

 

4165 Belden Village Mall, Spc B-16

 

Canton

 

OH

 

44718

 

08-May-09

1101

 

CJ

 

Aspen Grove

 

7301 South Santa Fe Drive, # 528

 

Littleton

 

CO

 

80120

 

13-Aug-10

3200

 

OUT

 

Albertville Premium Outlet

 

6415 Labeaux Avenue NE, Spc #A030

 

Albertville

 

MN

 

55301

 

24-Sep-10

3201

 

OUT

 

The Legends

 

1813 Village West Parkway, Ste Q-102

 

Kansas City

 

MO

 

66111

 

24-Sep-10

3202

 

OUT

 

Birch Run Premium Outlets

 

12240 South Beyer Road, Spc V032

 

Birch Run

 

MI

 

48415

 

15-Apr-11

3203

 

OUT

 

Tanger Outlets - Jeffersonville

 

8315 Factory Shops Boulevard

 

Jeffersonville

 

OH

 

43128

 

15-Apr-11

3204

 

OUT

 

Grove City Premium Outlets

 

1911 Leesburg Grove City Road, Spc 1255

 

Grove City

 

PA

 

16127

 

15-Apr-11

3205

 

OUT

 

Pleasant Prairie Outlet

 

11211 120th Avenue, Spc 06

 

Pleasant Prairie

 

WI

 

53158

 

15-Apr-11

3206

 

OUT

 

Tanger Outlet Branson

 

300 Tanger Boulevard, Ste 304

 

Branson

 

MO

 

65616

 

08-Jul-11

3207

 

OUT

 

Edinburgh Premium Outlet

 

3200 Outlet Drive, #F050

 

Edinburgh

 

IN

 

46124

 

09-Sep-11

3208

 

OUT

 

Tanger Outlet Wisconsin Dells

 

210 N. Gasser Road, Ste 1004

 

Baraboo (WI Dells)

 

WI

 

53913

 

07-Oct-11

3209

 

OUT

 

North Branch Outlets

 

38500 Tanger Drive, Ste 113

 

North Branch

 

MN

 

55056

 

06-May-11

3210

 

OUT

 

The Outlet Shoppes at Oklahoma City

 

7654 West Reno Avenue, Ste 730

 

Oklahoma City

 

OK

 

73128

 

04-Aug-11

3211

 

OUT

 

Tanger Outlet Howell

 

1475 N. Burkhart Road, Ste G170

 

Howell

 

MI

 

48855

 

06-May-11

3212

 

OUT

 

Tanger Outlet Williamsburg

 

502 Tanger Drive

 

Williamsburg

 

IA

 

 

 

06-May-11

3213

 

OUT

 

Tanger Outlet Tuscola

 

Suite D7, Tuscola Blvd, Box 4050

 

Tuscola

 

IL

 

61953

 

06-May-11

3214

 

OUT

 

North Bend Premium Outlet

 

461 S Fork Avenue SW, Unit I

 

North Bend

 

WA

 

98045

 

09-Sep-11

3215

 

OUT

 

Lebanon Premium Outlets

 

One Outlet Village Blvd, Spc 350

 

Lebanon

 

TN

 

37090

 

09-Sep-11

3216

 

OUT

 

Tanger Outlet Myrtle Beach

 

4635 Factory Stores Boulevard, #C210

 

Myrtle Beach

 

SC

 

29579

 

10-Jun-11

3217

 

OUT

 

Tanger Outlet Lincoln City

 

1500 SE East Devils Lake Road, Ste 202

 

Lincoln City

 

OR

 

97367

 

10-Jun-11

3218

 

OUT

 

Centralia Outlets

 

110 West High Street, Spc 110

 

Centralia

 

WA

 

98531

 

10-Jun-11

3219

 

OUT

 

Lodi Station Outlets

 

9911 Avon Lake Road, Unit 200

 

Burbank

 

OH

 

44214

 

22-Jul-11

3220

 

OUT

 

The Outlet Shoppes at Oshkosh

 

3001 South Washburn Street, Spc D240

 

OshKosh

 

WI

 

54904

 

10-Jun-11

3221

 

OUT

 

Johnson Creek Premium Outlets

 

575 Linmar Lane, Spc A110

 

Johnson Creek

 

WI

 

53038

 

22-Jul-11

3222

 

OUT

 

Outlet Shoppes at Gettysburg

 

1863 Gettysburg Village Drive

 

Gettysburg

 

PA

 

17325

 

16-Mar-12

3224

 

OUT

 

Colorado Mills

 

14500 West Colfax Avenue, #456

 

Lakewood

 

CO

 

80401

 

08-Feb-11

3229

 

OUT

 

Medford Outlet Center

 

Spc B033

 

Medford

 

MN

 

55049

 

23-Mar-12

4001

 

DUAL

 

Shops at Montage

 

2131 Shoppes Boulevard

 

Moosic

 

PA

 

18507

 

30-Jul-09

4003

 

DUAL

 

NewMarket Square

 

2441 North Maize Road, Ste 1807

 

Wichita

 

KS

 

67205

 

26-Aug-11

4004

 

DUAL

 

Rockford Road Plaza

 

4190 Vinewood Lane North, #127

 

Plymouth

 

MN

 

55442

 

07-Oct-11

4005

 

DUAL

 

East Hills Mall

 

3702 Frederick Blvd, Spc 16

 

St. Joseph

 

MO

 

64505

 

15-Apr-11

4006

 

DUAL

 

Rushmore Crossing

 

1335 Elgin Street

 

Rapid City

 

SD

 

57701

 

07-Mar-12

4007

 

DUAL

 

Lakeport Commons

 

5001 Sergeant Road, Ste 295

 

Souix City

 

IA

 

51106

 

04-Mar-11

4008

 

DUAL

 

Summit Fair

 

930-V Northwest Blue Pkwy

 

Lees Summit

 

MO

 

64081

 

07-Oct-11

4009

 

DUAL

 

Yorkdale Shoppes

 

6807C York Avenue South

 

Edina

 

MN

 

55435

 

04-Mar-11

4010

 

DUAL

 

Shoppes @ Oak Park Heights

 

5825 Krueger Lane

 

Oak Park Heights

 

MN

 

55082

 

07-Oct-11

4011

 

DUAL

 

Derby Marketplace

 

1930 N. Rock Road, Spc D-13

 

Derby

 

KS

 

67037

 

16-Sep-11

4012

 

DUAL

 

Chillicothe Mall

 

1075 North Bridge Street, Ste 165

 

Chillicothe

 

OH

 

45601

 

01-Apr-11

4014

 

DUAL

 

Mall of America

 

270 South Boulevard

 

Bloomington

 

MN

 

55425

 

25-Feb-11

4015

 

Dual

 

Crossroads Mall

 

89 Crossroads Mall

 

Mt. Hope

 

WV

 

25880

 

26-Aug-11

4016

 

DUAL

 

Columbia Mall

 

1321 N Columbia Center Blvd, #408

 

Kennewick

 

WA

 

99336

 

28-Mar-11

4017

 

DUAL

 

Marketplace Mall

 

751 Miracle Mile Drive, #A1-2

 

Rochester

 

NY

 

14623

 

29-Mar-11

4019

 

DUAL

 

Rimrock Mall

 

300 South 24th Street West #B-1

 

Billings

 

MT

 

59102

 

25-Apr-12

4020

 

DUAL

 

Mesa Mall

 

2424 US Hwy 6 & 50, #110

 

Grand Junction

 

CO

 

81505

 

29-Mar-12

4022

 

DUAL

 

Crossroads Commons

 

1120 Merdian Drive Spc A

 

Plover

 

WI

 

54467

 

25-May-12

4025

 

Dual

 

Arapahoe Crossing

 

6616 Parker Road, #101

 

Aurora

 

CO

 

80016

 

14-Oct-11

 

--------------------------------------------------------------------------------


 

Str Num

 

Division

 

MallName

 

Address

 

City

 

State

 

Zip Code

 

OpenDate

4026

 

Dual

 

Central Square Mall

 

201 NW 4th Street, #100

 

Grand Rapids

 

MN

 

55744

 

14-Oct-11

4027

 

Dual

 

University Mall

 

1237 East Main Street, #1052

 

Carbondale

 

IL

 

62901

 

14-Oct-11

4028

 

Dual

 

Quincy Place Mall

 

1110 Quincy Avenue, #84

 

Ottumwa

 

IA

 

52501

 

14-Oct-11

4029

 

Dual

 

Palouse Mall

 

2018 West Pullman Road, #D7

 

Moscow

 

ID

 

83843

 

14-Oct-11

4030

 

Dual

 

Oakdale Mall

 

601-635 Harry L Drive, Ste 74

 

Johnson City

 

NY

 

13790

 

14-Oct-11

4031

 

Dual

 

Crossroads Mall

 

217 South 25th Street. C4

 

Fort Dodge

 

IA

 

50501

 

14-Oct-11

4032

 

Dual

 

Spotsylvania Mall

 

137 Spotsylvania Mall

 

Fredericksburg

 

VA

 

22407

 

14-Oct-11

4033

 

Dual

 

Westfield Great Northern

 

116 Great Northern Mall

 

North Olmsted

 

OH

 

44070

 

14-Oct-11

4034

 

Dual

 

Lakeside Mall

 

14600 Lakeside Circle, #2055

 

Sterling Heights

 

MI

 

48313

 

14-Oct-11

4035

 

Dual

 

Centrum Plaza

 

915 Short Street

 

Decorah

 

IA

 

52101

 

14-Oct-11

4036

 

Dual

 

Northland Mall

 

2900 East Lincolnway, #10

 

Sterling

 

IL

 

61081

 

14-Oct-11

4037

 

Dual

 

Midtown Mall

 

1084 South Stephenson Avenue

 

Iron Mountain

 

MI

 

49801

 

14-Oct-11

4038

 

Dual

 

Village Mall

 

2917 North Vermillion

 

Danville

 

IL

 

61832

 

10-Nov-11

4039

 

Dual

 

Sandburg Mall

 

1150 W Carl Sandburg Drive

 

Galesburg

 

IL

 

61401

 

10-Nov-11

4040

 

Dual

 

Alton Square

 

116 Alton Square

 

Alton

 

IL

 

62002

 

10-Nov-11

4041

 

Dual

 

Northgate Mall

 

271 Northgate Mall

 

Chattanooga

 

TN

 

37415

 

10-Nov-11

4042

 

Dual

 

Galleria at Crystal Run

 

1 Galleria Drive #D206

 

Middletown

 

NY

 

10941

 

10-Nov-11

4043

 

Dual

 

Mt. Berry Square

 

717 Mount Berry Square

 

Rome

 

GA

 

30165

 

10-Nov-11

4044

 

Dual

 

Concord Mall

 

4737 Concord Pike

 

Wilmington

 

DE

 

19803

 

10-Nov-11

4045

 

Dual

 

Ashtabula Mall

 

3315 N Ridge Road E

 

Ashtabula

 

OH

 

44004

 

10-Nov-11

4046

 

Dual

 

Meridian Mall

 

1982 West Grand River Ave, Spc 525

 

Okemos

 

MI

 

48864

 

10-Nov-11

4047

 

Dual

 

Crossroads Mall

 

2060 Crossroads Boulevard

 

Waterloo

 

IA

 

50702

 

10-Nov-11

4048

 

Dual

 

Fayette Mall

 

3401 Nicholasville Road

 

Lexington

 

KY

 

40503

 

10-Nov-11

4049

 

Dual

 

Midway Mall

 

3250 Midway Mall

 

Elyria

 

OH

 

44035

 

10-Nov-11

4050

 

Dual

 

DuBois Mall

 

5522 Shafer Road

 

DuBois

 

PA

 

15801

 

10-Nov-11

4051

 

Dual

 

Great Lakes Mall

 

7850 Mentor Avenue

 

Mentor

 

OH

 

44060

 

10-Nov-11

4052

 

Dual

 

Alderwood Mall

 

3000 184th Street SW

 

Lynnwood

 

WA

 

98037

 

10-Nov-11

4054

 

Dual

 

Lakewood Mall

 

3315 6th Avenue SE #21

 

Aberdeen

 

SD

 

57402

 

28-Jan-12

4055

 

Dual

 

Hutchinson Mall

 

1500 East 11th Street #B-9

 

Hutchinson

 

KS

 

67501

 

27-Jan-12

4056

 

Dual

 

Washington Crown Center

 

1500 W Chestnut Street, #620

 

Washington

 

PA

 

15301

 

28-Jan-12

4057

 

Dual

 

University Park Mall

 

6501 North Grape Road, #254

 

Mishawaka

 

IN

 

46545

 

28-Jan-12

4058

 

Dual

 

Tri-County Mall

 

11700 Princeton Pike, #E9

 

Cincinnati

 

OH

 

45246

 

27-Jan-12

4059

 

Dual

 

Stones River Mall

 

1720 Old Fort Pkwy, #B-140

 

Murfreesboro

 

TN

 

37129

 

28-Jan-12

4060

 

Dual

 

The Shops at Norterra

 

2480 West Happy Valley Road, Ste 1207

 

Phoenix

 

AZ

 

85085

 

28-Jan-12

4061

 

Dual

 

Janesville Mall

 

2500 Milton Ave, #119

 

Janesville

 

WI

 

54545

 

28-Jan-12

4062

 

Dual

 

The Mall at Greece Ridge

 

257 Greece Ridge Center Drive, H- 19a

 

Rochester

 

NY

 

14626

 

27-Jan-12

4063

 

Dual

 

Pyramid Mall Ithaca

 

40 Catherwood Road, #B07

 

Ithaca

 

NY

 

14850

 

27-Jan-12

4064

 

Dual

 

Valley River Center

 

214 Valley River Center

 

Eugene

 

OR

 

97401

 

27-Jan-12

4067

 

Dual

 

Rosedale Center

 

342 Rosedale Center

 

Roseville

 

MN

 

55113

 

28-Jan-12

4068

 

Dual

 

Spring Hill Mall

 

1308 Spring Hill Mall

 

West Dundee

 

IL

 

60118

 

27-Jan-12

4073

 

Dual

 

Asheville Mall

 

3 Suoth Tunnel Road, #k14 k16

 

Ashville

 

NC

 

28805

 

28-Jan-12

4074

 

Dual

 

Cool Springs Galleria

 

1800 Galleria Blvd, #2240

 

Franklin

 

TN

 

37067

 

28-Jan-12

4075

 

Dual

 

The Streets of Indian Lake

 

300 Indian Lake Blvd, Bldg A, Ste 220

 

Hendersonville

 

TN

 

37075

 

28-Jan-12

4076

 

Dual

 

Westfield Southlake

 

1955 Southlake Mall

 

Merrilville

 

IN

 

46410

 

28-Jan-12

4077

 

Dual

 

The Mall at Whitney Field

 

100 Commercial Road, #64

 

Leominster

 

MA

 

1453

 

27-Jan-12

4081

 

Dual

 

Centerpointe Mall

 

3665 28th Street SE Sp 8B2

 

Grand Rapids

 

MI

 

49512

 

27-Jan-12

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.09

 

ENVIRONMENTAL MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.10

 

INSURANCE

 

Information is on file with Lender.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.13

 

SUBSIDIARIES; OTHER EQUITY INVESTMENTS

 

(a)                                 Ownership of Christopher & Banks, Inc. and
Christopher & Banks Company:

 

Owner

 

Issuer

 

Type of
Equity
Interests

 

# of
Equity
Interests

 

Certificate
Number

 

Percentage
Ownership

 

Jurisdiction
of Issuer

 

Christopher & Banks Corporation

 

Christopher & Banks, Inc.

 

Common Stock

 

1,000 Shares

 

3

 

100

%

Minnesota

 

Christopher & Banks, Inc.

 

Christopher & Banks Company

 

Common Stock

 

1,000 Shares

 

1

 

100

%

Minnesota

 

 

(b)                                 None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.17

 

INTELLECTUAL PROPERTY MATTERS

 

Trademarks

 

See attached “Trademarks” list.

 

Patents

 

None.

 

Claims and Litigation

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.17

 

Christopher & Banks Company U.S. Trademark Schedule

 

Mark

 

Status

 

Serial No. or
App. Serial No.

 

Owner

C.J. BANKS

 

Registered

 

2,466,691

 

Christopher & Banks Company

 

 

 

 

 

 

 

[g162981kk29i001.jpg]

 

Registered

 

3,974,895

 

Christopher & Banks Company

 

 

 

 

 

 

 

[g162981kk29i001.jpg]

 

Registered

 

3,723,759

 

Christopher & Banks Company

 

 

 

 

 

 

 

[g162981kk29i001.jpg]

 

Registered

 

3,797,571

 

Christopher & Banks Company

 

 

 

 

 

 

 

[g162981kk29i001.jpg]

 

Registered

 

4,062,718

 

Christopher & Banks Company

 

 

 

 

 

 

 

CELEBRATING WOMEN OF ALL SIZES

 

Registered

 

3,800,983

 

Christopher & Banks Company

 

 

 

 

 

 

 

CHRISTOPHER & BANKS

 

Registered

 

1,485,374

 

Christopher & Banks Company

 

 

 

 

 

 

 

CHRISTOPHER & BANKS

 

Registered

 

2,331,821

 

Christopher & Banks Company

 

 

 

 

 

 

 

CHRISTOPHER & BANKS

 

Registered

 

2,311,711

 

Christopher & Banks Company

 

 

 

 

 

 

 

CHRISTOPHER & BANKS

 

Registered

 

3,723,169

 

Christopher & Banks Company

 

 

 

 

 

 

 

[g162981kk29i002.jpg]

 

Registered

 

3,854,866

 

Christopher & Banks Company

 

 

 

 

 

 

 

CJ BANKS

 

Registered

 

3,786,187

 

Christopher & Banks Company

 

 

 

 

 

 

 

[g162981kk29i003.jpg]

 

Registered

 

3,797,522

 

Christopher & Banks Company

 

 

 

 

 

 

 

[g162981kk29i004.jpg]

 

Registered

 

3,786,177

 

Christopher & Banks Company

 

 

 

 

 

 

 

EVERY DAY WOMEN DO AMAZING THINGS

 

Registered

 

3,051,775

 

Christopher & Banks Company

 

 

 

 

 

 

 

FRIENDSHIP

 

Registered

 

3,887,711

 

Christopher & Banks Company

 

--------------------------------------------------------------------------------


 

Mark

 

Status

 

Serial No. or
App. Serial No.

 

Owner

[g162981kk29i005.jpg]

 

Registered

 

3,903,459

 

Christopher & Banks Company

 

 

 

 

 

 

 

IT’S A PROPORTION NOT A SIZE

 

Registered

 

3,719,274

 

Christopher & Banks Company

 

 

 

 

 

 

 

LIFE. YOU LIVE IT WELL.

 

Registered

 

4,144,120

 

Christopher & Banks Company

 

 

 

 

 

 

 

[g162981kk29i006.jpg]

 

Registered

 

3,719,377

 

Christopher & Banks Company

 

 

 

 

 

 

 

SIZE 14 & MORE

 

Registered

 

3,934,799

 

Christopher & Banks Company

 

 

 

 

 

 

 

TUMMY SLIMMER

 

Registered

 

3,671,159

 

Christopher & Banks Company

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 5.18

 

LABOR MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.21(a)

 

DDAS

 

Information is on file with Lender.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.21(b)

 

CREDIT CARD ARRANGEMENTS

 

Information is on file with Lender.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.24

 

MATERIAL CONTRACTS

 

1. Bank Card Merchant Agreement, dated February 21, 2007, between Fifth Third
Processing Solutions and Christopher & Banks Corporation (“Bank Card Merchant
Agreement”).

 

2. First Amendment to Bank Card Merchant Agreement, dated September 26, 2007,
between Fifth Third Bank and Christopher & Banks Corporation.

 

3. Restated and Amended Master Services Agreement, dated October 25, 2007,
between GSI Commerce, Inc. (as successor in interest to Accretive
Commerce, Inc.) and Christopher & Banks, Inc.

 

4. Restated and Amended Statement of Work, dated October 25, 2007, between GSI
Commerce, Inc. (as successor in interest to Accretive Commerce, Inc.) and
Christopher & Banks, Inc.

 

5. Second Amendment to Bank Card Merchant Agreement, dated August 29, 2008,
between Fifth Third Bank and Christopher & Banks Corporation.

 

6. Third Amendment to Bank Card Merchant Agreement, dated June 18, 2010, among
Fifth Third Processing Solutions, LLC, Fifth Third Bank and Christopher & Banks
Corporation.

 

7. Private Label Credit Card Plan Agreement, dated September 19, 2011, between
World Financial Network Bank and Christopher & Banks, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.02

 

FINANCIAL AND COLLATERAL REPORTING

 

See attached.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

EXISTING LIENS

 

Christopher & Banks Corporation

 

Lienholder

 

Property/Asset Secured

Canon Financial Services

 

With respect to seven leases (Lease # 001-0259771-008; Lease # 001-0259771-009;
Lease # 001-0259771-010; Lease # 001-0259771-011; Lease # 001-0259771-012; Lease
# 001-0259771-013; and Lease # 001-0259771-014):

 

“All equipment now or hereafter leased, sold, or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing.”

 

Christopher & Banks, Inc.

 

Lienholder

 

Amount of
Obligation
Secured

 

Property/Asset Secured

N/A

 

 

 

 

 

Christopher & Banks Company

 

Lienholder

 

Amount of
Obligation
Secured

 

Property/Asset Secured

N/A

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.02

 

INVESTMENT POLICY

 

See attached.

 

--------------------------------------------------------------------------------


 

 

CHRISTOPHER & BANKS CORPORATION

AND SUBSIDIARIES

 

INVESTMENT POLICY

 

Approved by the Audit Committee on October 4, 2011 and supersedes all prior
Investment Policies and Addendums thereto

 

Contents

 

Statement of Purpose

2

Policy Review & Approval

2

Investment Objectives

2

Investment Authorization

2

Investment Advisers

3

Legal & Regulatory Compliance

3

Investment Guidelines

4

 

--------------------------------------------------------------------------------


 

christopher & banks®

 

Statement of Purpose

 

The purpose of this Investment Policy (the “Policy”) is to establish guidelines
for the investment of the general funds of Christopher & Banks Corporation and
its subsidiaries (“the Company”).

 

Specifically, the Policy:

 

1.               Identifies investment objectives;

2.               Specifies investment authority and responsibility; and

3.               Establishes investment portfolio guidelines.

 

The Company believes a sound Investment Policy is essential to developing
strategies that ensure the investment objectives of the Company are achieved.

 

Policy Review & Approval

 

The Audit Committee of the Company’s Board of Directors will review this Policy
from time to time at their discretion. Changes in this Policy must be approved
by the Audit Committee of the Board of Directors, and following any such
revisions or approvals, the updated Policy will be provided to other Board
members.

 

Investment Objectives

 

The Company’s primary investment objectives are, in order of importance, as
follows:

 

1.               Safety of principal;

2.               Maintenance of adequate liquidity; and

3.               Maximization of after-tax, after-fees return on investment.

 

Investment Authorization

 

Any two “Authorized Officers” have the authority to retain investment advisers,
open securities accounts, and transfer cash or securities between
sub-portfolios, securities custodial accounts or the Company’s cash
concentration account.  Any one Authorized Officer may transfer cash between the
Company’s cash concentration account and its money market account or other
operating account utilized for meeting the Company’s immediate liquidity needs. 
Authorized Officers means the SVP & Chief Financial Officer and the Vice
President Tax & Treasury. Investment authorization under this Policy may not be
delegated to others by the Authorized Officers.

 

2

--------------------------------------------------------------------------------


 

Investment Advisers

 

The Company may choose to hire the services of one or more investment management
firms and give such parties discretionary authority over individual security
selection and transaction execution, provided that each such firm and its
affiliates may not have more than $100 million of the Company’s assets under its
management at any one time and that they agree in writing to:

 

1.                                       Manage the Company’s assets in
accordance with all applicable laws and regulations and this Policy;

2.                                       Promptly inform the Company of material
events related to the credit markets as a whole as well as those matters
effecting the safety or liquidity of any of the Company’s specific investments;

3.                                       Conduct the purchase and sale of
securities designed to receive the best price and execution, provided that, in
any individually managed portfolio, no securities shall be sold that result in a
loss of $10,000 or more without the prior written approval of the CEO, CFO, or
Vice President Tax;

4.                                       Provide monthly written reports within
10 days following the last trading day of the month describing portfolio
holdings, transactions, and performance. Such reports must be made available to
the Company via the manager’s or custodian’s website or in paper copy;

5.                                       In the event of a change in the
Company’s tax status, the Company will inform the managers of the portfolios
effected who will then be responsible for factoring such change into the
portfolio’s reported after-tax yield;

6.                                       Promptly inform the Company of matters
pertinent to the placement of its assets with the investment management firm
such as significant changes in ownership and relevant personnel changes;

7.                                       Meet in person with Company management
at least quarterly or more often if deemed necessary by the Company;

8.                                       Attend the Company’s Audit Committee
meetings if requested by management or the Committee;

9.                                       At least annually, review and recommend
changes to this Investment Policy as appropriate; and

10.                                Limit fund transfers to and from the
Company’s securities custodial accounts to its designated cash concentration
account.

 

Legal & Regulatory Compliance

 

The management and investment of Company funds is to be done in full compliance
with all applicable laws and regulations and shall be reviewed and modified as
necessary to comply with changes in laws and regulations.

 

3

--------------------------------------------------------------------------------


 

Investment Guidelines

 

The Company will maintain adequate cash to meet its daily, weekly, and monthly
liquidity needs in bank accounts or money market funds.

 

Remaining corporate funds shall be invested only in Eligible Investments and
further classified into one of three sub-portfolios — Enhanced Cash, Short
Duration and Intermediate Duration — each as further described in Tables I and
II below. The amount of funds allocated to each sub-portfolio may change over
time as directed by the Company.

 

Table I. Eligible Investments

 

 

 

Minimum Credit Rating (Note 1)
(S&P/Moody’s/Fitch)

Instrument (Abbreviation)

 

Short Term

 

Long Term

Money Market Mutual Funds

 

MMF

 

na

Other Mutual Funds

 

MF

 

Notes 2, 4

Repurchase Agreements

 

Repo

 

Note 3

Derivatives

 

—

 

Note 4

U.S. Treasuries

 

UST

 

na

Federal Agencies

 

USA

 

na

Negotiable Certificates of Deposit

 

CD

 

A-/P-1/A

 

na

Commercial Paper - Taxable

 

CCP

 

A-1/P-1/F-1

 

na

Commercial Paper - Tax Exempt

 

MCP

 

A-1/MIG 1 or VMIG 1/F-1

 

na

Sovereigns (dollars only)

 

SOV

 

na

 

AA-/Aa3/AA-

Mortgage Related Securities

 

MRS

 

na

 

AA-/Aa3/AA-

Asset Backed Securities

 

ABS

 

na

 

AA-/Aa3/AA-

Corporate Bonds

 

Corp

 

na

 

A-/A3/A-

Municipal Bonds

 

Muni

 

na

 

A-/A3/A-

 

--------------------------------------------------------------------------------

1)              Investments will be considered to have the highest rating of all
available.

2)              An open-end mutual fund may be an Eligible Investment provided
that its stated investment objectives are consistent with the Company’s
investment objectives and portfolio guidelines as described herein and it
complies with all applicable requirements of the Investment Company Act of 1940,
as amended, including the provision of a daily liquidity feature at net asset
value.

3)              Repurchase agreements must be collateralized with U.S. Treasury
or Agency securities.

4)              Prohibited Investments: Direct investment in derivatives is
prohibited; however a qualifying Mutual Fund as defined in Note 2 may use
interest rate swaps, futures, or options to hedge against changes in interest
rates and lock in yields.

 

4

--------------------------------------------------------------------------------


 

Table II. Portfolio Guidelines

 

Min Wtd Avg

 

 

 

 

 

 

 

Sub-Portfolio Concentration Limits

Portfolio

 

 

 

Sub-Portfolio

 

 

 

Instrument

 

 

 

 

Quality
(Notes 1 & 2)

 

Investment
Sub-Portfolio

 

Yield
Benchmarks

 

Max
Duration

 

Name

 

Max
Maturity

 

Per Issue
(Note 3)

 

Sub-Portfolio
Max

AA-/Aa3/AA-

 

Enhanced Cash

 

Note 4

 

na

 

MMFs

 

na

 

none

 

Up to 100%

USTs

 

1 yr

 

 

Up to 100%

USAs

 

1 yr

 

 

Up to 75%

Repos

 

7 days

 

 

Up to 50%

CDs

 

1 yr

 

5% or less of sub-portfolio

 

Up to 25%

CCP or MCP

 

270 dys

 

 

Up to 75%

Corps

 

1 yr

 

 

Up to 25%

Munis

 

1 yr

 

 

Up to 100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Short Duration

(~1-3 yr maturities)

 

BAML 1-3 Year Treasury Index

or

Barclays Capital 1 Year Municipal Bond Index

 

2 years or less

 

USTs

 

na

 

none

 

Up to 100%

 

 

 

 

USAs

 

 

 

Up to 75%

 

 

 

 

MFs

 

 

 

Up to 100%

 

 

 

 

SOVs

 

 

5% or less of sub-portfolio

 

Up to 25%

 

 

 

 

MRS

 

 

 

Up to 25%

 

 

 

 

ABS

 

 

 

Up to 25%

 

 

 

 

Corps

 

 

 

Up to 25%

 

 

 

 

Munis

 

 

 

Up to 100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Intermediate Duration

(~4-7 yr maturities)

 

BAML 1-3 Year Treasury Index

or

Barclays Capital 5 Year Municipal Bond Index

 

4 years or less

 

USTs

 

na

 

none

 

Up to 100%

 

 

 

 

USAs

 

 

 

Up to 75%

 

 

 

 

MFs

 

 

 

Up to 100%

 

 

 

 

SOVs

 

 

5% or less of sub-portfolio

 

Up to 25%

 

 

 

 

MRS

 

 

 

Up to 25%

 

 

 

 

ABS

 

 

 

Up to 25%

 

 

 

 

Corps

 

 

 

Up to 25%

 

 

 

 

Munis

 

 

 

Up to 100%

 

--------------------------------------------------------------------------------

1)              Initial Quality: At the time of purchase, no more than 10% of
the securities in a sub-portfolio may be rated A-/A3/A- or less. Also at the
time of purchase, no more than 5% of the securities in a sub-portfolio may be
unrated.

2)              Downgrades: In the event a security in an individually managed
sub-portfolio is downgraded subsequent to purchase and causes a violation of
minimum weighted average portfolio quality, the downgraded security may be held
by the manager only after obtaining the Company’s written approval. If such
approval is not obtained, the security must be sold as soon as practical but in
all instances within 30 days of the downgrade.

3)              Per Issue Limit: The “per issue limit” of 5% or less is
determined at time of purchase, for example, if $50 million is allocated to a
given sub-portfolio, then the maximum investment in any one municipal or
corporate issue would be $2.5 million.

4)              Yield Benchmarks: Acceptable yield benchmarks for the Enhanced
Cash sub-portfolio include the Lipper Money Market Fund Index, the Lipper Short
US Treasury Index, the Barclays 1-3 Month Treasury Index, the Bank of America
Merrill Lynch (“BAML”) 1-3 Month Treasury Index, and the BAML 6 Month Treasury
Index.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 7.03

 

EXISTING INDEBTEDNESS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.09

 

AFFILIATE TRANSACTIONS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.02

 

LENDER’S OFFICE; CERTAIN ADDRESSES FOR NOTICES

 

Borrowers

 

 

 

Christopher & Banks Corporation

 

2400 Xenium Lane North

 

Plymouth, MN 55441

 

Attention:

General Counsel

 

Telephone:

(763) 551-5000

 

Facsimile:

(763) 551-5199

 

E-mail:

lkomarek@christopherandbanks.com

 

 

 

with a copy to:

 

 

 

Dorsey & Whitney LLP

 

50 South Sixth Street, Suite 1500

 

Minneapolis, MN 55402

 

Attention:

Thomas O. Kelly, III

 

Telephone:

(612) 340-2600

 

Facsimile:

(612) 340-2868

 

E-mail:

kelly.tom@dorsey.com

 

 

 

Website: www.christopherandbanks.com

 

 

 

Lender and L/C Issuer

 

 

 

Wells Fargo Bank, National Association

 

One Boston Place, 18th Floor

 

Boston, Massachusetts 02108

 

Attention:

Jason Searle

 

Telephone:

(617) 854-7292

 

Facsimile:

(855) 766-9554

 

E-mail:

Jason.Searle@wellsfargo.com

 

 

 

with a copy to:

 

 

 

Choate, Hall & Stewart LLP

 

Two International Place

 

Boston, Massachusetts 02108

 

Attention:

Kevin J. Simard

 

Telephone:

(617) 248-4086

 

Facsimile:

(617) 502-4086

 

E-mail:

ksimard@choate.com

 

 

--------------------------------------------------------------------------------